ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1992-09-11_JUD_01_ME_03_FR.txt. 629

OPINION INDIVIDUELLE DE M. TORRES BERNARDEZ
[Traduction]

J'ai voté pour le dispositif de l’arrêt, à l’exception de l’alinéa 1, de l’ali-
néa 2 i) et de l’alinéa 5 du paragraphe 431 ainsi que de l’alinéa 2 du para-
graphe 432 du dispositif. Sauf en ce qui concerne l'attribution de la
souveraineté sur l’île de Meanguerita, mes votes négatifs ont trait à des
questions relatives à l'interprétation de l’article 2, paragraphe 2, du
compromis.

Les considérations et observations contenues dans la présente opinion
ont un triple objet. Elles visent à faire connaître l’essentiel de ma position
sur: 1) des questions au sujet desquelles, à mon regret, je n’ai pas pu
m'associer au vote de la majorité; 2) des questions sur lesquelles je
formule certaines réserves bien que j’aie voté pour la décision en question
dans son ensemble; et 3) les principaux développements du raisonnement
que je ne partage pas entièrement ou qui, à mon avis, auraient mérité
d’être exposés de façon plus approfondie. Après une brève introduction
concernant l’affaire dans son ensemble, j’ai présenté mes considérations
et observations sous les grandes rubriques qui correspondent aux trois
aspects principaux de l’affaire, à savoir le « différend frontalier terrestre»,
le «différend insulaire » et le «différend maritime».

La table des matières ci-après s’articule selon le plan suivant:

Paragraphes
INTRODUCTION. L’AFFAIRE 1-7
I. LE DIFFEREND FRONTALIER TERRESTRE 8-55
A. Questions d'ordre général 8-37

a) Le principe de l’uti possidetis juris de 1821 en tant que
droit applicable 8-15

b) Le principe de l’uti possidetis juris et la règle en matière
de preuve de l’article 26 du traité général de paix 16-20
c) Le principe de l’uti possidetis juris et les effectivités 21-27

d) Le principe de l’uti possidetis juris et les titulos ejidales
invoqués par les Parties 28-37

B. Observations spécifiques concernant la ligne frontière défi-
nie par l’arrêt dans certains des secteurs terrestres en litige 38-55
a) Le premier secteur de la frontière terrestre (Tepangüisir) 40-47

b) Le troisième secteur de la frontière terrestre (Sazalapa/
La Virtud’ 48-51

c) Le quatrième secteur de la frontière terrestre (Nahuateri-
que/Colomoncagua) 52-55

282

 

 
IL.

Il.

DIFFEREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 630

LE DIFFEREND INSULAIRE

A. La question de la définition des îles «en litige ». L’objection
d’« inexistence de différend » présentée par le Honduras

B. La question du « droit applicable »

a) Le «titre historique » invoqué par El Salvador

b) Le principe de I’ uti possidetis juris invoqué par le Hondu-
ras

c) L’«exercice pacifique et continu de l’autorité étatique »
invoqué par El Salvador

C. La situation juridique de Meanguera et Meanguerita

a) Du point de vue de l’uti possidetis juris de 1821
b) Du point ce vue du comportement des Parties après 1854

i) Meanguera

ii) Meanguerita
D. Conclusion d'ensemble
LE DIFFÉREND MARITIME

A. Le régime du golfe de Fonseca et de ses «eaux historiques ».
Droit à des espaces maritimes dans l’océan Pacifique au
large de la ligne de fermeture du golfe de Fonseca

B. La question de savoir si la Chambre a compétence pour
effectuer des « délimitations » maritimes. Objection d’incom-
pétence présentée par El Salvador. Manque de pertinence
de la question

C. La question des effets de l’arrêt à l'égard de l'Etat intervenant

Paragraphes

56-177

56-71

72-104
78-90

91-95

96-104
105-176

105-159
160-176

160-168
169-176

177
178-208

178-183

184-207
208

283

 
DIFFEREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 631
INTRODUCTION. L’AFFAIRE

1. La présente affaire est essentiellement une affaire de «succession
d’ Etats». Les deux Parties en cause, El Salvador et le Honduras (ainsi que
l'Etat intervenant, le Nicaragua), se considèrent comme les successeurs
d’un Etat prédécesseur unique, l'Espagne, représentée historiquement
par la Couronne espagnole depuis l’établissement de sa domination en
Amérique centrale, dans la première moitié du XVIS siècle, jusqu’au
15 septembre 1821, date à laquelle les anciennes «intendances espagnoles »
d’El Salvador et du Honduras, dans la capitainerie générale ou Royaume
de Guatemala, eurent pour successeurs, dans leurs territoires respectifs,
El Salvador et le Honduras, Etats qui, avec le Costa Rica, le Guatemala et
le Nicaragua, ont formé la République fédérale d'Amérique centrale
jusqu’à la dissolution de cette fédération en 1839-1840. Pendant la
période où ils ont fait partie de la fédération, El Salvador et le Honduras
ont constitué des Etats fédérés distincts ou des membres distincts de ladite
fédération.

2. Le premier «événement successoral », qui fut la séparation d’avec
l'Espagne en 1821, pourrait être décrit aujourd’hui, selon la terminologie
contemporaine du droit international, comme une «décolonisation ». Le
second «événement successoral », à savoir l’éclatement de la République
fédérale d’ Amérique centrale, constitua clairement la « dissolution d’une
union d’Etats ». Cette «dissolution» s’effectua sans modifier d'aucune
façon significative pour la présente affaire les «territoires » de la Républi-
que d’El Salvador et de la République du Honduras tels qu’ils existaient le
15 septembre 1821. Autrement dit, lorsque la fédération s’est dissoute en
1839-1840, la République d’El Salvador et la République du Honduras
étaient réputées avoir respectivement le même «territoire » ainsi que les
mêmes «limites» que les anciennes « intendances espagnoles » d’El Sal-
vador et du Honduras avaient le 15 septembre 1821.

3. Dès l’origine, les premières constitutions des Républiques d’Amé-
rique centrale définirent leurs «territoires nationaux » par une référence
générale à l’uti possidetis juris de 1821. Ce principe a aussi été invoqué au
niveau international par les Républiques d’ Amérique centrale, y compris
les Parties à la présente affaire, comme principe applicable, après leur
émancipation, tant à l’égard des puissances étrangères qu’entre elles, pour
résoudre les questions territoriales et frontalières qui commencèrent à se
faire jour vers la moitié du XIX® siècle. Le principe de l’ufi possidetis juris,
créé et formulé vers 1810 par les nouvelles Républiques hispano-améri-
caines, qui venaient d’accéder à l'indépendance, comme principe régis-
sant les relations interétatiques, était donc déjà consacré lorsque El Salva-
dor et le Honduras se séparérent de l'Espagne en 1821, et il était bien établi
lorsqu’en 1839-1840 la République fédérale d'Amérique centrale fut dis-
soute. Le fait que les deux Parties ont, dans la présente instance, invoqué
cet uti possidetis juris en tant que norme ou principe fondamentaux que
la Chambre devrait appliquer souligne bien que la présente affaire est
essentiellement une question de «succession d’Etats » parce que ce prin-

284

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 632

cipe ou cette norme entrent en jeu dans les relations entre Républiques
hispano-américaines à propos ou à l’égard des «événements successo-
raux » qu’a représentés leur séparation d’avec |’ Espagne.

4. C’est donc à juste titre que la Chambre a pris en considération, dans
son arrêt, l’aspect «succession d’Etats » de l’affaire. Je souscris aussi à
l’arrêt en ce que la mème qualification générale de l’affaire s’applique non
seulement à ses aspects « frontalier terrestre » et «insulaire» mais aussi à
son aspect «maritime », en particulier en ce qui concerne la baie histori-
que du golfe de Fonseca. Mais au cœur de chacun de ses aspects, le diffé-
rend soumis à la Chambre par les Parties englobe plusieurs controverses
qui commencèrent à se manifester et à se concrétiser, c’est-à-dire à devenir
des «différends existants », soit progressivement à partir de la seconde
moitié du XIX® siècle (les secteurs frontaliers terrestres en litige et le diffé-
rend insulaire), soit à la fin de ce siècle et au commencement du XX®siècle
(le régime des eaux du golfe de Fonseca), soit encore il y a quelques années
seulement, à la suite de l’évolution du droit de la mer postérieure à la
proclamation Truman, aux conventions de Genève et aux négociations
qui ont conduit à la conclusion de la convention de Montego Bay (en ce
qui concerne les espaces maritimes du Pacifique à l’extérieur de la ligne
de fermeture du golfe de Fonseca). Pendant toute cette période, les
normes du droit international général applicable entre les Parties ont
évolué, et les Parties elles-mêmes ont mené des séries de négociations
successives et ont conclu des accords ou arrangements sur des questions
relatives, notamment, à des points du litige soumis à la Chambre. De plus,
sur certaines questions particulières dont la Chambre a été saisie, les
Parties ont unilatéralement adopté, pendant la même période, des lignes
de conduite concordantes ou divergentes dont il y avait lieu de tenir
compte aussi pour statuer en l’espèce.

5. En d’autres termes, le temps ne s’est pas arrêté le 15 septembre 1821
pour ce qui est du développement du droit international et des relations
entre la République du Honduras et la République d’El Salvador. Ce fait
a eu, de temps à autre, une incidence sur la situation de Il’ uti possidetis juris
de 1821, que le présent arrêt, rendu en 1992, ne pouvait ignorer, particuliè-
rement a cause des cléfinitions données aux articles 2 et 5 du compromis
touchant l’objet du litige et le droit applicable. La détermination, par
exemple, de la situation juridique des espaces maritimes à l’extérieur du
golfe de Fonseca a, en elle-même, peu à voir avec les «événements succes-
soraux » qui ont eu lieu en 1821 et en 1839-1840. La disposition relative au
droit applicable contenue dans le compromis a prévu la situation décrite
dans la mesure où elle ne limite pas les «normes de droit international
applicables entre les Parties », générales ou particulières, aux règles régis-
sant la succession d’ Etats.

6. Si par conséquent, comme je l’ai dit, l’affaire est essentiellement une
question de succession d’Etats, elle n’est pas exclusivement une question
de succession d'Etats. Certains éléments sans rapport avec la succession
font aussi partie intégrante de l’affaire. Dans son arrêt, la Chambre ne
pouvait donc pas exäminer seulement les principes et éléments relatifs à la

285

 
DIFFEREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 633

succession mais elle devait aussi tenir compte d’autres éléments. Dans
l'arrêt dans son ensemble, l’uti possidetis juris reçoit l’attention et la prio-
rité d'application qu’impose le caractère fondamental de l’affaire qui est
celui d’une succession d'Etats. Mais, en même temps, la Chambre appli-
que aussi dans son arrêt d’autres principes et règles chaque fois que la
matière en question l’exige. Par exemple, la conduite des Parties après
1821 est prise en considération dans l’arrêt non seulement en tant
qu’élément de confirmation ou d'interprétation de l’uti possidetis juris
de 1821 ou en vue d'établir les effectivités alléguées par les Parties, mais
aussi pour déterminer s’il y a eu des situations d’«acquiescement » ou de
«reconnaissance», par l’application du principe du consentement ou
plutôt d’un consentement tacite découlant d’une conduite, qui lieraient
les Parties comme ce serait le cas pour tout autre Etat.

7. Toutefois, il y a lieu de regretter que l’arrêt ne contienne pas une
analyse plus rigoureuse et plus approfondie de certains points de droit
ayant trait à la déterraination, par exemple, de l’existence d’une effectivité
particulière ou d’une situation susceptible d’être qualifiée d’« acquiesce-
ment ». À cet égard, la Chambre aurait dû, dans son arrêt, examiner plus à
fond les effets des statu quo reconnus d’un commun accord au moment de
l’effectivité ou de la conduite pertinente ainsi que les questions de droit
intertemporel en général. Certaines dérogations, en ce qui concerne
certains «secteurs frontaliers terrestres », aux critères juridiques qui sont
par ailleurs appliqués de façon générale sont également difficiles à com-
prendre. Toutefois, bien plus critiquable, à cause de ses conséquences
concrètes sur la décision, est le fait que, dans l'aspect de l’affaire concer-
nant le «différend insulaire», la Chambre ne parvient pas, comme elle
Vaurait dû, à établir dans l’arrêt une distinction entre les effets du principe
de l’uti possidetis juris et ceux qui sont la conséquence de l’application
d’un principe ou d’une règle de droit différents. Enfin, je suis en désac-
cord complet avec l'interprétation donnée dans l’arrêt de la portée du
«différend insulaire» et du «différend maritime » soumis à la Chambre
en vertu de l’article 2, paragraphe 2, du compromis.

I. LE DIFFEREND FRONTALIER TERRESTRE

A. Questions d'ordre général

a) Le principe de l'uti possidetis juris de 1821 en tant que droit applicable

8. La disposition du compromis relative au droit applicable (art. 5)
— qui est commune aux aspects terrestre, insulaire et maritime de
l'affaire — exclut totalement la possibilité de solutions ex aequo et bono.
Les Parties ont demandé à la Chambre de rendre une décision confor-
mément au «droit international», c’est-à-dire une décision de jure. Au
contraire d’autres affaires bien connues relatives à des différends fronta-
liers ou territoriaux entre Républiques hispano-américaines, les Parties à

286

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 634

la présente instance n’ont pas donné à la Chambre, même subsidiaire-
ment, le pouvoir de trancher le différend, ou certains aspects de celui-ci,
conformément à des considérations de pure «équité » allant au-delà de
l'équité infra legem inhérente à l’application du droit. Elles n’ont pas non
plus prévu, dans le compromis, la possibilité d’une «compensation »
territoriale ou autre en aucune hypothèse, comme cela a été le cas pour
certains arbitrages hispano-américains. A cet égard, la Chambre se trouve
placée par le compromis dans une situation assez comparable à celle où se
trouvait la Chambre de la Cour constituée en 1986 pour examiner l’affaire
du Différend frontalier (Burkina Faso/République du Mali). Cependant, le
compromis relatif à cette dernière affaire limitait la portée du «droit inter-
national» à appliquer en stipulant que le règlement du différend devrait
être fondé en particulier sur «le respect du principe de l’intangibilité des
frontières héritées de la colonisation ». Cette particularité ne figure pas à
l’article 5 du compromis dans la présente affaire. Cet article fait référence,
en utilisant le pluriel, aux «normes de droit international ». La seule limi-
tation figurant à l’article 5 du compromis est une restriction ratione perso-
nae, à savoir que les normes de droit international doivent être «appli-
cables entre les Parties ». Même la mention qui est faite des « dispositions
du traité général de paix », par laquelle s’achève l’article 5 du compromis,
est nuancée par les mots «s’il y a lieu», laissant ainsi à la Chambre
l'appréciation de cette pertinence.

9. Ainsi, tandis qu’en vertu du compromis la Chambre n’est pas autori-
sée à appliquer l’«équité » ni tout autre critère subsidiaire, la Chambre a
certainement reçu du compromis le pouvoir de recourir aux règles du
«droit international» dans son ensemble dans la mesure où il est appli-
cable entre les Parties. Cela dit, la Chambre n’a pas rejeté l’un des vœux
exprimés par les deux Parties, qui était que, tout au moins dans le cas des
secteurs en litige de la frontière terrestre, la controverse fût tranchée en
tenant pleinement compte du principe de l’uti possidetis juris, qualifié par
les Parties au cours de l’instance de norme «fondamentale » à appliquer.
Il n’y a aucun doute que les Parties, qui toutes deux l’ont reconnu comme
un principe du droit international s'imposant à elles, s’attendaient que la
Chambre appliquât le principe de l’uti possidetis juris à leur différend
frontalier terrestre. C’est précisément ce que la Chambre a fait, sans par
ailleurs ignorer la conduite pertinente des Parties depuis leur accession
à l’indépendance et les effets juridiques de cette conduite en vertu des
principes du droit international autres que ceux de l’uti possidetis juris,
principes que l’article 5 du compromis l’autorise aussi à appliquer.

10. Mais le fait même d’avoir conclu sans difficulté à l’applicabilité de
l’ uti possidetis juris au différend frontalier terrestre n’a pas résolu la ques-
tion, différente, de la «définition» de l’uti possidetis juris à appliquer.
Devait-il s’agir du principe de l’uri possidetis juris, tel que coutumièrement
défini par les Républiques hispano-américaines et reconnu par la juris-
prudence et la doctrine internationales, ou d’une sorte de formule d’uti
possidetis juris convenue, conventionnelle, comme dans certains arbi-
trages ? La question s'est posée à cause des différentes explications que les

287

 
DIFFEREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 635

Parties ont données quant à la relation existant entre l’article 5 du
compromis et l’article 26 du traité général de paix, et en particulier à cause
de l'argument salvadorien tiré des «titres officiels de terrains commu-
naux». Cet argument composite, exposé avec une force particulière à
l’audience, touche effectivement non seulement le droit de la preuve régis-
sant la procédure judiciaire internationale et le droit historique espagnol
en Amérique en tant que fait de l'espèce, mais aussi la définition même de
l’uti possidetis juris applicable, le modus operandi de ce principe et sa rela-
tion avec les autres principes et régles du droit international.

11. L’un des plus grands mérites de l’arrêt est qu’il donne la réponse
qui convient à l’argument relatif aux «titres officiels de terrains commu-
naux » pour ce qui est de la définition de l’uti possidetis juris applicable en
l’espèce. Ainsi, l’arrét rend sa signification, sa teneur et son objet au prin-
cipe de l’uti possidetis juris qui lie les Républiques hispano-américaines, y
compris les Parties à l’affaire, tel que ce principe a été exprimé dans des
extraits ou des passages fréquemment cités de la jurisprudence internatio-
nale et des écrits de diplomates et de juristes hispano-américains (voir
par exemple Alejandro Alvarez, Le droit international américain, Paris,
Pedone, 1910, p. 65; L. A. Podesta Costa et José Maria Ruda, Derecho
Internacional Publico, Buenos Aires, 1979, vol. I, p. 206). Il s’ensuit que
l’arrét s’°emploie au premier chef à déterminer la ligne frontière entre les
entités administratives coloniales espagnoles établies par la Couronne
d’Espagne à la date critique de 1821, dans les territoires qui, après cette
date, ont appartenu respectivement à la République du Honduras et à la
République d’El Salvador. En vertu du principe de I’ uti possidetis juris des
Républiques hispano-américaines, les limites administratives coloniales
des virreinatos, capitanias, intendencias ou provincias espagnols sont deve-
nues les frontières internationales entre Etats hispano-américains voisins
à compter de la date même de leur indépendance. Cela veut aussi dire que
la «possession » n’a pas été définie en termes de possession ou d’occupa-
tion effective mais par référence à la législation espagnole antérieure telle
qu’elle pouvait être établie au moyen des Reales Cédulas, Providencias,
Ordenanzas, etc., pertinentes, ou définie indirectement à partir de docu-
ments coloniaux espagnols faisant état d’« effectivités coloniales », c’est-
à-dire de l’exercice de la juridiction territoriale par les autorités coloniales
espagnoles. On fait donc prévaloir «el derecho » (la législation espagnole)
sur «el hecho» (la possession ou l’occupation effectives). Ainsi, la notion
de «possession» contenue dans le principe de l’uti possidetis juris des
Républiques hispano-américaines désigne le droit de posséder conformé-
ment à la législation espagnole («titre ») et n’est pas le reflet de situations
factuelles d’usurpation par les anciennes autorités coloniales espagnoles,
comme il aurait pu en exister ou de l’occupation ou du contrôle factuels
exercés par telle ou telle République hispano-américaine à la suite de
l'indépendance (situations de facto). Cela distingue cet uti possidetis juris
de I’ uti possidetis brésilien ou de ce que l’on appelle l’ufi possidetis de facto.
Cela exclut aussi la possibilité de se fonder sur des principes concernant
l’acquisition de terres sans maitre ou des titres acquis jure belli.

288

 
DIFFEREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 636

12. Il découle de ce qui précède que faire revivre les limites des anciens
«titres officiels de terrains communaux » des communautés indiennes de
l’époque ne saurait être l’objet et le but d’une opération visant à détermi-
ner une ligne frontière d’uti possidetis juris entre Etats hispano-améri-
cains. Les documents qu’El Salvador appelle «titres officiels de terrains
communaux» ne peuvent être considérés que comme un élément de
preuve parmi d’autres pour déterminer quelles étaient jadis les «limites
administratives coloniales » dont l’identification constitue l’objet et le but
mêmes de l’uti possidetis juris comme principe de droit international
applicable entre Républiques hispano-américaines, y compris les Parties
à la présente affaire. Procéder à cet égard sur une autre base équivaudrait
à donner de l’uti possidetis juris une définition nouvelle à laquelle on ne
peut parvenir que par voie d’accord ou par des moyens conventionnels.
Sur le plan des principes, l’arrêt dit tout cela, très clairement. Le « diffé-
rend frontalier terrestre » tranché par la Chambre est un « différend inter-
national » entre la République du Honduras et la République d’El Salva-
dor, et non un différend relatif aux limites des terres des communautés
indiennes. Les limites des terres appartenant aux communautés indiennes
de l’époque peuvent avoir constitué ou non l’origine ou l’occasion de
certaines des controverses soumises à la Chambre, mais les litiges con-
cernant les limites de ces terres ne sauraient évidemment pas être iden-
tifiés ou assimilés ay différend international qui existe entre la Répu-
blique du Honduras et la République d’El Salvador à propos de la délimi-
tation de leur frontière commune dans les secteurs terrestres en litige et
qui a été soumis à la Chambre. On pourrait ajouter, comme proposition
générale, que les Républiques ibéro-américaines ne considéraient pas
que la population indienne constituait un facteur pour établir leurs
limites, que ce soit par règlement direct ou par voie d’arbitrage (voir
par exemple L. M. D. Nelson, « The Arbitration of Boundary Disputes in
Latin America», Netherlands International Law Review, XX, 1973,
p. 278-279).

13. Enfin, lorsque la nécessité de rétorquer à l’argumentation des
Parties ou d’autres considérations peuvent avoir occasionnellement
donné lieu dans la motivation de l’arrêt à des réponses qui pourraient être
interprétées comme s’écartant, d’une façon ou d’une autre, du sens de la
teneur et de l’objet du principe de l’uti possidetis juris qui régit les relations
entre les Républiques hispano-américaines, je tiens à souligner que je
ninterpréte pas les passages en question de la même manière, ou qu'ils
n’expriment pas ma position personnelle quant à la définition du principe
de l’uti possidetis juris applicable en l’espèce. Dans la présente affaire, j'ai
été guidé, pour ce qui est de l’uti possidetis juris, exclusivement par la défi-
nition que les Républiques hispano-américaines ont coutume de donner
de ce principe. Il découle de cette réserve que, tout en reconnaissant que le
principe de l’uti possidetis juris dans le contexte du droit international
général a évolué au lendemain de la décolonisation du continent africain,
j'ai appliqué à la présente affaire le principe de l’uti possidetis juris
hispano-américain en raison à la fois du fait que les deux Parties en

289

 
DIFFEREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 637

l’espéce sont des Républiques hispano-américaines et du libellé de l’ar-
ticle 5 du compromis.

14. En définitive, par conséquent, aux fins du présent « différend fron-
talier terrestre », l’objet et le but de toute détermination de l’uti possidetis
Juris ne peuvent être que d'établir quelles étaient en 1821 les limites admi-
nistratives des anciennes intendencias coloniales espagnoles d’El Salva-
dor et du Honduras — unités administratives créées dans la capitainerie
générale de Guatemala en 1786 — dans les secteurs terrestres en litige
entre la République d’El Salvador et la République du Honduras, c’est-
à-dire les secteurs soumis à la Chambre en vertu de l’article 2, para-
graphe 1, du compromis (les zones ou secteurs non décrits à l’article 16 du
traité général de paix).

15. Les intendencias ou intendencias/provincias de l’ancienne capitai-
nerie générale espagnole de Guatemala, dans les territoires respectifs
desquelles furent créées les Républiques d'Amérique centrale en 1821,
étaient elles-mêmes le résultat d’une «évolution historique» comme le
souligne, dans le cas du Honduras et du Nicaragua, le passage suivant de
la sentence arbitrale rendue par le roi d’Espagne le 23 décembre 1906:

«les provinces espagnoles du Honduras et du Nicaragua se sont
formées par évolution historique, jusqu’à s’être constituées en deux
intendances distinctes de la Capitainerie générale de Guatemala, en
vertu des dispositions de l’ordonnance royale des intendants de
province de la Nouvelle Espagne de mil sept cent quatre-vingt-six,
appliquées au Cruatemala et sous régime de provinces-intendances
de laquelle elles se trouvèrent quand elles s’émancipérent de
PEspagne en mil huit cent vingt et un» (C.J. Mémoires, Sentence
arbitrale rendue par le roi d’Espagne le 23 décembre 1906 (Honduras
c. Nicaragua), vol. I, p. 19).

La sentence arbitrale ci-dessus fut déclarée « valable et obligatoire» pour
la République du Honduras et pour la République du Nicaragua dans
larrét rendu par la Cour internationale de Justice le 18 novembre 1960
(C.LJT. Recueil 1960, p. 192 et suiv.) et fut exécutée par celles-ci en consé-
quence. Dans cette sentence arbitrale, le roi d’Espagne et le Conseil d'Etat
espagnol l'assistant pour cet arbitrage définirent avec autorité le territoire
de l’intendencia/provincia espagnole du Honduras dans les termes
suivants :

«en vertu de cette lettre royale la province du Honduras s’est trouvée
formée en mil sept cent quatre-vingt-onze avec tous les territoires de
la province primitive de Comayagua, ceux de son annexe a Teguci-
galpa et les autres dépendances de l’Evéché de Comayagua, consti-
tuant ainsi une région qui confinait au sud, avec le Nicaragua, au
sud-ouest et à l'ouest, à l’océan Pacifique, à San Salvador et au
Guatemala, et au nord, nord-est à l’océan Atlantique, à l’exception
de la partie de la côte qui à cette époque était occupée par les Indiens
mosquitos, zamtos, payas, etc.» (C.1J. Mémoires, Sentence arbitrale

290

 
DIFFEREND (EL SAILVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 638

rendue par le roi d’Espagne le 23 décembre 1906 (Honduras c. Nicara-
gua), vol. I, p. 20).

«la démarcation fixée à la province ou intendance de Comayagua ou
du Honduras par ladite cédule royale du 24 juillet 1791, est restée
invariable au moment où les provinces du Honduras et du Nicaragua
ont recouvré leur indépendance, en effet, même quand par décret
royal du 24 janvier 1818 le Roi approuva le rétablissement de
l’Alcaldia Mayor de Tegucigalpa avec une certaine autonomie dans
le domaine économique, date Alcaldia Mayor continua à constituer
une division de la province de Comayagua ou Honduras, dépendant
du chef politique de la province, et comme telle participa à l’élection
le 5 novembre 1820, d’un député aux Cortes espagnoles et d’un
député suppléant, pour la province de Comayagua et de ce fait parti-
cipa avec les autres divisions de Gracias, Choluteca, Olancho, Yoro
avec Olanchito et Trujilo, Tencoa et Comayagua à l’élection de la
députation provinciale du Honduras, qui eut lieu le 6 novembre de
cette année 1820» (ibid., p. 21-22).

b) Le principe de l'uri possidetis juris et la règle en matière de preuve de
l'article 26 du traité général de paix

16. L'article 5 du compromis prévoit que la Chambre tiendra compte,
en rendant son arrêt, des normes de droit international, «y compris s’il y a
lieu» des dispositions du traité général de paix. Trois dispositions de ce
traité de paix pourraient être considérées comme pertinentes à cet égard.
L'article 6 (traités bilatéraux et multilatéraux antérieurs), l’article 26
(documents, autres preuves et argumentations) et l’article 37 (statu quo du
14 juillet 1969). Les Parties ont parfois fait référence à l’article 37, mais la
disposition du traité de paix qui, de loin, a le plus occupé leur attention et
qu'elles ont discuté de façon approfondie au cours de l'instance est l’ar-
ticle 26, à savoir l’article du traité de paix qui énonce quels sont les docu-
ments et autres éléments de preuves et argumentations sur lesquels la
commission mixte de délimitation devait fonder ses travaux en vertu du
traité de paix. Il y avait à cela deux raisons. N’ayant pas spécifié expressé-
ment le principe de l’uti possidetis juris à l’article 5 du compromis, les
Parties ont trouvé dans le libellé de l’article 26 du traité de paix une
formule commode pour confirmer à la Chambre qu'il était entendu que,
pour résoudre leur « différend frontalier terrestre », elles souhaitaient que
la Chambre applique le principe de uti possidetis juris comme norme
fondamentale. En second lieu, les Parties ont fréquemment discuté l’ar-
ticle 26 du traité de paix devant la Chambre en raison des «titres officiels
de terrains communaux », «effectivités » et «arguments d’ordre humain »
qu’El Salvador faisait valoir.

17. Dans son arrêt, la Chambre donne aussi la réponse juridique qui
convient aux argumerits d’El Salvador qui ont trait à la question de la rela-

291
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 639

tion entre l’article 26 du traité de paix et l’article 5 du compromis. Compte
tenu des termes mêmes de l’article 26, il est pour le moins difficile d’affir-
mer que cette disposition énonce une «norme conventionnelle » de fond
ou essentielle de quelque sorte que ce soit, qu’on l’appelle uti possidetis
Juris, argument d'ordre humain, effectivités ou autrement. L'article 26 ne
mentionne pas, et définit moins encore, de règle conventionnelle de fond
de droit international. Suivant ses propres termes, cette disposition se
limite à donner pour instruction à la commission mixte de délimitation de
prendre comme base de ses travaux certains «documents » délivrés par
les autorités coloniales espagnoles, tant séculières qu’ecclésiastiques,
ainsi que d’autres «preuves» et «argumentations» de diverses sortes
(d'ordre juridique, historique, humain ou autre) présentés par les parties
devant la commission mixte et admissibles en droit international, Comme la
Chambre le reconnaît dans son arrêt, on se trouve ici en présence d’une
«règle de preuve» très nette, imposée à ladite commission par les parties
aux fins de l’accomplissement de sa mission, la norme de droit internatio-
nal déterminante devant fonder les travaux de la commission étant le
consentement des deux gouvernements comme le prévoit l’article 27 du
traité de paix. Mais la tâche de la Chambre n’est pas circonscrite par ce
principe. La tâche de la Chambre est de régler le différend en appliquant
les normes de droit international qui lient les Parties. De telles règles objec-
tives doivent se trouver dans le droit international coutumier et, certaine-
ment, dans les dispositions conventionnelles applicables entre les
Parties mais, dans ce dernier cas, si et seulement si lesdites dispositions
conventionnelles énoncent des régles de fond capables de remplacer la
norme ou le principe coutumier correspondant qui seraient applicables.

18. Mais tel n’est pas le cas pour l’article 26 du traité de paix. Cette
disposition fait seulement référence aux «preuves» sur lesquelles les
Parties se sont mises d’accord en vue d’établir, dans un contexte donné,
certains principes et règles, y compris le principe de I’ uti possidetis juris.
Comme toute autre règle de «preuve», elle a pour objet de définir les
moyens d’aider à l’application concrète d’une ou plusieurs règles juridi-
ques de fond et non de remplacer celles-ci. De plus, la «règle de preuve »
de l’article 26 du traité de paix est, bien entendu, soumise aux règles
d'interprétation des traités actuellement codifiées dans la convention de
Vienne de 1969 sur le droit des traités. En tant que telle, elle n’est pas
soumise aux interprétations unilatérales que peuvent donner l’une ou
l’autre des Parties au traité de paix et à la présente affaire, en particulier si
ces interprétations procèdent en ignorant l’une ou l’autre moitié du texte
conventionnel à interpréter ou en soulignant certains termes particuliers
de la première ou de la seconde phrase de l’article 26 au détriment
d’autres termes qui font aussi partie de l’ensemble de la phrase en ques-
tion. Le traité de paix, il ne faut pas l’oublier, est un instrument conven-
tionnel bilatéral adopté à l'issue d’une «procédure de médiation» à
laquelle les deux Parties ont participé.

19. Je conclus donc, comme la Chambre le fait elle-même dans son
arrêt, que pour ce qui est des « règles de fond » que la Chambre est appelée

292

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 640

à appliquer, l’article 26 n’ajoute rien si ne c’est qu'il indique indirecte-
ment, par la référence qu'il contient à certains éléments de « preuve», le
vœu des Parties que la Chambre applique certaines règles de droit interna-
tional. En ce sens, cette référence a rassuré les Parties au cours de l’ins-
tance et a également été utile à la Chambre elle-même vu le manque de
précision de l’article 5 du compromis en ce qui concerne les règles particu-
lières de droit international à appliquer. Cela étant, l’article 26 ne définit
pas de principes ou de normes juridiques de fond applicables. L'article 26
ne fait même pas l’objet d’une mention particulière dans la définition du
« droit applicable» énoncée à l’article 5 du compromis. Ainsi, je partage
l’idée que les limites des terres — les limites définissant les droits de
propriété foncière appartenant soit à des communautés soit à des particu-
liers — ne sauraient se transformer en frontières internationales en vertu
de l’article 26 du traité de paix, tout comme elles ne sauraient le faire ni par
application du principe de l’uti possidetis juris tel qu’il est défini de façon
coutumière par les Républiques hispano-américaines, ni sur la base des
lois espagnoles relatives aux Indes.

20. La pertinence de l’article 26 du traité de paix pour la mission de la
Chambre a été certaine, mais elle n’a rien eu à voir avec la définition des
normes de droit international qu’elle devait appliquer en l’espèce. Sa
pertinence concernait la preuve des faits allégués par les Parties. A cet
égard, la Chambre —- et je suis d’accord avec elle — a pleinement donné
effet à l’article 26 du traité de paix, parce que les Parties ont accepté au
cours de l'instance que la règle de preuve qu'elles avaient donnée à la
commission mixte de délimitation dans cet article s’appliquerait aussi à la
procédure devant la Chambre, et c’est ce qu’elles ont plaidé. Toutefois,
cela s’entend sans préjudice des pouvoirs généraux que le Statut de la
Cour confère à la Chambre en matière de preuve. Il semble que telle est
aussi l'interprétation que les Parties donnent de la situation juridique en
matière de preuves, car s’il en allait autrement la demande présentée par
EI Salvador à l’audience en vertu de l’article 44, paragraphe 2, et de l’ar-
ticle 50 du Statut de la Cour serait difficile à comprendre.

c) Le principe de l'uti possidetis juris et les effectivités

21. A ce stade, quelques remarques s'imposent sur la question des
effectivités pour mieux éclairer ma position quant à la notion même de
LP uti possidetis juris des Republiques hispano-américaines et d’autres prin-
cipes ou règles de droit international qui pourraient être applicables.
Dans la présente instance, on a observé pas mal de confusion entre « droit
applicable», «argumentations» et «preuves», la déclaration figurant
dans l'arrêt rendu en 1986 par la Chambre de la Cour constituée en
l'affaire du Différend jrontalier (Burkina Faso/République du Mali)citée au
paragraphe 61 de la motivation de l’arrêt ayant fait l’objet d’interpréta-
tions diverses.

22. Dans une certaine mesure, on peut dire que les deux Parties étaient
d’accord que dans le cas du «différend frontalier terrestre », l’uti possidetis

293

 
DIFFEREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 641

Juris devrait l'emporter sur les effectivités, sans préjudice, bien entendu,
des positions différentes adoptées par elles pour ce qui est du genre de
preuves sur lesquelles elles pourraient se fonder pour établir la situation
de l’uti possidetis juris de 1821 et la question de la relation entre l’article 26
du traité de paix et l’article 5 du compromis. Mais les Parties n’ont pas
vraiment défini de façon précise la notion d’effectivités qu’elles avaient à
l'esprit. En fait, elles se sont référées à divers types d’effectivités possibles,
dans des contextes juridiques très différents. Or il faudrait toujours garder
à l'esprit la distinction qui existe entre les effectivités dites coloniales et les
effectivités d'Etat. Cette distinction est faite dans l’arrêt de 1986 rendu en
l'affaire du Différend frontalier (Burkina Faso/République du Mali), dans
lequel la Chambre mentionne en premier lieu les «effectivités coloniales »
pour décrire la conduite des autorités coloniales en tant que preuve de
l'exercice effectif de la juridiction territoriale pendant la période colo-
niale et, en second lieu, les effectivités en tant que possession effective
et/ou administration par un Etat autre que le titulaire du titre ou indépen-
damment de ce titre.

23. Le premier de ces deux types d’effectivités ne donne naissance à
aucune norme de droit international. Il ne peut s’agir que d’un élément
d'interprétation ou cle confirmation de l’uti possidetis juris, lié à la mise en
œuvre du principe dans des situations concrètes. Le second type d’effecti-
vités, à savoir l’administration effective par un Etat autre que le titulaire
du titre d’ uti possidetis juris ou indépendamment d’un titre, peut être perti-
nent pour identifier le «droit applicable». Le «principe d’effectivité »
peut en effet, avec le concours d’autres circonstances, se trouver à l’ori-
gine de droits territcriaux. On ne peut donc entièrement exclure à priori
que de telles effectivités puissent avoir une certaine pertinence aussi pour
la définition du droit applicable en l’espèce. En revanche, ce qui me
semble être une impossibilité juridique, c’est application simultanée du
principe de l’uti possidetis juris des Républiques hispano-américaines et
d’une règle de droit international fondée sur la notion d’« effectivité d'Etat ».

24. À cet égard, tout en distinguant correctement ces questions dans
son arrêt au niveau des principes, la Chambre n’échappe pas à un certain
degré de confusion parce qu’elle n’établit pas de distinction nette entre les
preuves admissibles pour une application du principe de l’uri possidetis
juris et les preuves admissibles lorsque d’autres principes ou normes de
droit international sont en cause. L’arrét aurait dû préciser quelles étaient
les preuves admissibles dans la première comme dans la seconde hypo-
thèse, de façon à dissiper la confusion que les parties font dans leurs écri-
tures entre «droit applicable » et «preuves». La prise en considération,
dans certaines hypothèses bien définies, d’effectivités postérieures à
l'indépendance comme «preuves » possibles de droits découlant de l’uri
possidetis juris ne devrait pas pouvoir affecter, d'une façon quelconque, la
définition, la teneur et l’objet de ce principe, en tant que principe applica-
ble entre Républiques hispano-américaines, y compris les Parties à la
présente affaire. Comme la Chambre le dit dans son arrêt, le principe de
l’uti possidetis juris est essentiellement rétrospectif. C’est aussi un principe

294

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNÂRDEZ) 642

dont la mise en œuvre est fondée, essentiellement ou principalement, sur
des «preuves rétrospectives », à savoir sur la législation ou des documents
délivrés par les autorités coloniales espagnoles séculières ou ecclésias-
tiques. De tels documents peuvent être de diverses sortes, y compris
— comme C’est le cas pour la plupart de ceux qui ont été présentés dans la
présente affaire — des documents décrivant l’exercice de juridictions
territoriales par les autorités espagnoles, c’est-à-dire décrivant des
«effectivités coloniales ». La meilleure preuve en est le libellé même de
l’article 26 du traité de paix qui mentionne les « documents établis par la
Couronne d’Espagne ou toute autre autorité espagnole ». Mais les auteurs
de l’article 26 du traité de paix n’ont pas confondu de tels « documents »
avec les preuves visées à la seconde phrase de cette disposition. Les deux
types de preuve sont nettement distingués, comme ils doivent l’être, en
raison de la définition même du principe de l’uti possidetis juris applicable
entre les Parties à la présente affaire, en leur qualité de Républiques
hispano-américaines.

25. Pour pouvoir déterminer, dans la présente affaire, quelle était la
situation de l’uti possidetis juris, des «effectivités postérieures à 1821 »
consistant en une ccnduite ne peuvent être assimilées à des « effectivités
coloniales » ni être appréciées avec plus de faveur que n’ont été pesés de
façon prudente et nuancée dans l’arrêt les titres fonciers républicains.
Peser tout ensemble toutes les effectivités résultant d’une conduite, tant
avant qu'après l'indépendance, pour parvenir à une conclusion sur
l'emplacement d’une limite de l’uti possidetis juris en 1821 n’a guère de
sens lorsqu'on applique le principe de l’uti possidetis juris. On ne trouve
nulle part, dans aucune des hypothèses particulières examinées dans le
passage cité de l’arrêt concernant le Différend frontalier (Burkina Faso/
République du Mali), de confusion entre l’uti possidetis juris (assorti de ses
moyens de preuve normaux et naturels) et les effectivités résultant d’une
conduite d’un ou plusieurs Etats après leur accession à l'indépendance.
Dans aucune de ces hypothèses on ne voit ces types d’effectivités assi-
milés, pour ce qui est de leur valeur probante, aux documents coloniaux, y
compris les documents coloniaux relatifs aux effectivés qui servent de
base à la mise en œuvre du principe de l’uti possidetis juris des Républi-
ques hispano-américaines. Pour déterminer la relation, s’il y en a une,
entre les effectivités postérieures à l’indépendance des Etats fondées sur
la conduite de ceux-ci et le principe de l’uti possidetis juris dans un cas
donné, il faut, en premier lieu, déterminer quelle était la situation de l’uti
possidetis juris d’après les documents coloniaux et ne pas aller au-delà,
pour autant qu'il s’agit de déterminer l’uti possidetis juris, si cette opéra-
tion permet d’obtenir une ligne d’ uti possidetis juris fiable. Tel est aussi le
sens, à ce qu'il me semble, du dictum de la Chambre qui a tranché le diffé-
rend frontalier dans l’affaire africaine Burkina Faso/République du
Mali. Bien entendu, il en est ainsi sans préjudice de la valeur probante des
effectivités représentées par une conduite postérieure de Etat en vue
d’appliquer une règle de droit international autre que le principe de l’uti
possidetis juris.

295

 
DIFFEREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 643

26. En revanche, la Chambre a parfaitement raison, dans son arrét, de
distinguer les deux types d’effectivités ci-dessus des « arguments d’ordre
humain» visés à l’article 26 du traité de paix. Ces «arguments d’ordre
humain» ne sauraient être assimilés ni à ce que l’on appelle les «effecti-
vités coloniales » ni aux «effectivités d'Etat». L’effectivité dont il s’agit
n’est pas « coloniale » parce qu’elle n’est pas liée à la conduite des auto-
rités coloniales et elle ne constitue pas non plus des «effectivités d'Etat»
parce qu’elle ne fait pas référence à des actes ou à des fonctions d’organes
de l’Etat ou attribuales à l'Etat, mais à la conduite de personnes privées,
ressortissants d’un pays déterminé. L’« argument d’ordre humain» n’a en
fait rien ou fort peu à voir avec la définition du «droit applicable», en
particulier lorsqu'il s’agit de l’uti possidetis juris. La même conclusion
s'applique, à mon avis, à l’argument d’enracinement de la communauté
qui, tel qu’El Salvador l’a présenté, ne semble être qu’une autre manière
d’exprimer les «arguments d'ordre humain». Je dois ajouter, à ce sujet,
qu'aucune preuve n’a été soumise à la Chambre en ce qui concerne l’exis-
tence d’une quelconque «communauté» définie en termes d’ethnie ou
autrement, qui soit différente des «communautés » visées par l’expression
«ressortissants salvadoriens » ou «ressortissants honduriens ».

27. I] découle de ce qui précède que ma conception générale en ce qui
concerne les preuves a été très large, sans pour autant perdre de vue l’objet
et le but de l’opération juridique dans laquelle la Chambre était engagée
en fait. Que la Chambre procède à une détermination juridique visant à
établir la ligne de l’ufi possidetis juris de 1821, ce qui devrait être sa
première tâche, est une chose, tandis que tout autre chose est pour elle de
déterminer si une telle ligne a été ou non modifiée par la conduite posté-
rieure des Parties ou par d’autres règles ou considérations juridiques
pouvant avoir joué dans certains cas. Les preuves soumises par les Parties
auraient dû être pesées et il aurait fallu leur attribuer l’effet qu’elles méri-
tent in concreto en tenant compte de la question de savoir si la Chambre se
trouvait dans le premier ou dans le second stade de la démarche suggérée
qui, essentiellement, correspond, mutatis mutandis, à la démarche suivie
pour la sentence arbitrale de 1933 rendue dans l’affaire des frontières
entre le Guatemala et le Honduras. C’est essentiellement pour cette raison
aussi que je considère que tous les titres ou documents espagnols colo-
niaux attribuant des terres constituent des preuves parfaitement admis-
sibles dans le présent «différend frontalier terrestre », ainsi que d’autres
éléments de preuve pertinents émanant des Parties elles-mêmes tels que la
«correspondance diplomatique », les «communications officielles », les
«résolutions internes», etc., sans exclure au demeurant les «actes ou
procès-verbaux officiels», les «négociations », les «conférences», les
«procédures de médiation » et les «commissions mixtes de délimitation »,
depuis lindépendance (ainsi que les «traités », «accords» et «arrange-
ments» pertinents conclus par les Parties avant le compromis de 1986),
dans la mesure où tous ces éléments de preuve pourraient être admissibles
in concreto en vertu du principe ou de la règle de droit international qui est

appliqué.
296

 
DIFFEREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 644

d) Le principe de l'uti possidetis juris et les titulos ejidales invoqués par les
Parties

28. Comme je lai dit plus haut, l’objet et le but de la détermination
selon l’uti possidetis juris d’une ligne frontière particulière dans cette
affaire consiste a établir quelles étaient les «limites administratives colo-
niales » des anciennes intendencias/provincias espagnoles du Honduras et
d’El Salvador dans les secteurs en litige de la frontière terrestre entre la
République du Honduras et la République d’El Salvador. Cela étant, les
arguments relatifs aux «titres officiels de terrains communaux»
d'El Salvador ont aussi soulevé une question qui a trait aux lois espa-
gnoles pour les Indes de jadis (à savoir les Leyes de los Reynos de Las
Indias comme on les appelle dans la Recopilaciôn de 1680), ce qui m’oblige
à présenter certaines observations puisque la Chambre, dans son arrêt, n’a
pas estimé nécessaire de le faire, bien que ce droit espagnol historique soit
en l’espèce un fait, et ce conformément à la jurisprudence de la Cour telle
que l’a confirmée en 1986 l’arrêt rendu par la Chambre constituée en
l'affaire du Différerd frontalier (Burkina Faso/République du Mali). La
question du droit historique espagnol soulevée dans l’argumentation
salvadorienne précitée (que, pour faciliter les choses, j'appelle briève-
ment l’«argument relatif aux titulos ejidales»') a pour origine l’affirma-
tion d’El Salvador que certains titres fonciers ou documents y relatifs,
appelés «titres officiels de terrains communaux » accordés par les auto-
rités coloniales espagnoles aux communautés indiennes, avaient une
valeur probante plus grande, aux fins d’une démonstration de l’uti possi-
detis juris parce que, notamment, certaines de ces attributions de terres
auraient eu pour effet de modifier, d’une façon ou d’une autre, les
«limites administratives coloniales» entre les anciennes intendencias/
provincias espagnoles du Honduras et d'El Salvador.

29. On ne saurait accepter cette proposition. Les «limites coloniales
administratives » entre les juridictions territoriales des différentes unités
administratives coloniales étaient arrêtées exclusivement par la Couronne
espagnole par le truchement du Consejo de Indias ou d’autres autorités
centrales en Espagne ou, dans certaines situations particulières, par des
instructions spéciales de la Couronne adressées aux plus hautes autorités
exécutives dans l’unité territoriale principale de la partie de l’Amérique
espagnole concernée, en l’espèce, le capitaine général et PAudiencia de
Guatemala. Les titulos ejidales des communautés indiennes n’ont rien à
voir avec la définition des «limites administratives coloniales» des
diverses juridictions territoriales existant en Amérique centrale. C’est

1 Des expressions telles que « titulos ejidales » (décrits par El Salvador en anglais par
les mots « formal title-deeds to commons » [« titres officiels de terrains communaux »]),
« ejidos de reducciôn » et «ejidos de composiciôn » ne se trouvent pas dans les lois espa-
gnoles pour les Indes, ot: le terme « ejido » est utilisé pour désigner l’ejido attribué par la
loi à un village nouvellement fondé.

297

 
DIFFÉREND (EL SALVADOR/ HONDURAS) (OP. IND. TORRES BERNARDEZ) 645

cela, toutefois, qu’El Salvador a plaidé et affirmé devant la Chambre.
J’expliquerai brièvement ci-après quelques-unes des principales raisons
pour lesquelles, selon les lois espagnoles pour les Indes, les choses ne pou-
vaient être comme El Salvador les présente. J’ajouterai que la Chambre
n’avait pas besoin de se montrer si réservée à l’égard de cette question du
droit historique espagnol parce que la réponse est très simple et qu’elle
aurait pu très facilement être dégagée des cédulas reales présentées à la
Chambre comme du texte des titulos ejidaleseux-mêmes. En outre, malgré
certaines déclarations en sens contraire dans l’arrêt, je ne suis pas du tout
sûr que le défaut de réponse à cette question dans l'arrêt n’ait peut-être pas
eu des répercussions fâcheuses sur la ligne frontière déterminée par la
Chambre dans certains cas particuliers.

30. Pour replacer la question dans une juste perspective, je commence-
rai par rappeler que le «titre originel » de la Couronne espagnole sur ses
territoires d'Amérique, unique «titre originel» existant en l’espèce en
droit international, présentait un caractère « dualiste ». Par ce titre inter-
national, la Couronne d’Espagne a acquis la «souveraineté » sur les terri-
toires américains en question ainsi que la « propriété» des terres, du sol,
du sous-sol, des mines, des eaux, des montagnes, des pâturages, etc. Cette
«propriété» n'était pas considérée comme bien «privé» du Roi, mais
comme un domaine de la « Couronne» ou de l’« Etat» désigné, quand il
s’agit de terre, par le terme «regalia» (tierra realenga). La Couronne
d'Espagne était don: à la fois souveraine absolue et seule propriétaire
domaniale de l’ Amérique espagnole (sous réserve de certaines propriétés
autochtones antérieures reconnues par les lois espagnoles). Le système de
gouvernement politique, administratif et judiciaire, de même que les lois
pour les Indes en général, reflétaient cet « aspect « dualiste » du titre origi-
nel de la Couronne d'Espagne sur ses territoires d’ Amérique. Ce titre était
utilisé pour qualifier les actes adoptés d titre de souverain ainsi que pour
l'attribution de droits de propriété privée sur les terres. Le titre en ques-
tion était effectivement utilisé des deux manières en ce qui concerne la
population indienne et en ce qui concerne les villages et les communautés
indiennes établis et organisés par les autorités espagnoles dès le moment
où la colonisation a commencé, juste après la période de la découverte et
de la conquête.

31. Lorsque de nouveaux villages indiens se créaient, pour consolider la
colonisation et la christianisation des Indiens, des parcelles de terre
étaient assignées, toujours gratuitement, par des décisions politiques du
«gouvernement supérieur » de la capitainerie générale de Guatemala (le
capitaine général et l’Audiencia agissant en tant qu’organe consultatif en
matière de gouvernement); on appelait généralement ces décisions des
reales acuerdos. Elles étaient adoptées en vertu des Ordenanzas para los
descubrimientos, nuevas poblaciones y pacificacién promulguées par
Philippe II en 1573 et incorporées dans la Recopilaciôn de 1680, ainsi que
des lois sur l’organisation politique du territoire postérieures à cette date,
telles que les Ordenanzas para el buen gobierno de los Indios de las provin-
cias de Paraguay de 1618. Aucun des documents appelés «titres officiels

298

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 646

de terrains communaux » invoqués par El Salvador n’a été délivré par les
autorités espagnoles en vertu de ce type de législation. Tous ces titulos
ejidales furent accordés aux communautés indiennes des villages indiens
(reducciones), fondés beaucoup plus tôt, en vertu d’une législation d’un
type différent, que l’on appelle d’une façon générale la législation relative
à la «composition » des terres de la Couronne (tierras realengas). Ce type
de législation avait pour objet précis la concession à des communautés et à
des particuliers de droits de propriété privée sur des terres. Le premier
pan de cette législation sur la «composition» fut promulgué par
Philippe II en 1591. I! fit l’objet d’une première adaptation par Charles II
en 1692 et d’une seconde et dernière adaptation par Charles III en 1754.
Les titulos ejidales invoqués par El Salvador dans son argumentation
concernant les «titres officiels de terrains communaux» furent délivrés
soit en vertu de la législation de 1692 soit en vertu de celle de 1754.

32. La législation relative à la «composition » de tierras realengas visait
exclusivement, comme son nom l'indique, les formes d'acquisition des
droits de propriété sur des terres suivant diverses modalités juridiques, y
compris la composition au sens strict, mais aussi par voie de donation à
titre gratuit, de vente ordinaire et de prescription. Les communautés
indiennes constituées devaient à l’origine acquérir des droits de propriété
foncière en vertu de cette législation par une donation à titre gratuit (des
terres étaient censées être réservées à cette fin) et environ à partir de 1646
aussi par la «composition», entendue comme moyen d'acquérir des
droits de propriété sur des terres. La législation sur l’acquisition de droits
de propriété à caractére privé sur des terres a varié dans ses différentes
formulations, mais elle a toujours consisté en une procédure judiciaire/
administrative comme le montrent les titulos ejidalessoumis à la Chambre.
Le «gouvernement supérieur», représentant le pouvoir exécutif du
gouvernement, n’intervenait pas dans cette procédure. Voila qui confirme
qu’il ne s’agissait là que de « propriété», et non de «juridiction », parce
que les voies d’une procédure judiciaire ou administrative ne constituent
pas un mode approprié pour accorder une «juridiction ». Les lois espa-
gnoles pour les Inde: ne faisaient pas exception à cet égard. Tout ce qui
précède donne à penser que l'attribution de terres pour l’établissement
des villages indiens (reducciones) qui était effectuée par le «gouvernement
supérieur» à l’occasion de l’organisation territoriale de la population
indienne éparse n’avait rien à voir avec la délivrance, par la suite, aux
communautés indiennes qui vivaient dans lesdits villages (reducciones), de
propriétés communales, de terres dont elles avaient besoin à la fois pour
leur subsistance et pour être à même de verser leur tribut annuel à la
Couronne.

33. Cette législation espagnole et les procédures qui s’y rattachent
suffisent en elle-mêmes à donner la réponse évidente à la question de droit
espagnol historique que j’examine ici. En vertu de cette législation et de
ces procédures, il ne pouvait s’agir d’accorder une juridiction territoriale.
Il s'ensuit que le paiement ou le non-paiement, par les communautés
indiennes, pour l'acquisition de titulos ejidales qui leur étaient délivrés est

299

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 647

en soi sans aucune importance aux fins d’une démonstration visant à
prouver l'existence de droits en vertu de l’uti possidetis juris. Par défini-
tion, de tels titres ne sauraient affecter les «limites administratives colo-
niales » dont l'identification est l’objet et le but de toute détermination de
l’uti possidetis juris. Je trouve donc que la distinction établie entre les ejidos
dits de reducciôn et les ejidos dits de composicion — sur laquelle les Parties
ont tant argumenté au cours de l’instance — n’est guère pertinente en ce
qui concerne la tâche que la Chambre était appelée à remplir. Si les ejidos
en question avaient été attribués aux villages indiens comme faisant partie
de leur juridiction territoriale municipale, la question pourrait être envi-
sagée différemment. Or, aucun des documents en question n’a trait à
l’ejido d’un village indien : ils concernent seulement des parcelles de terre
attribuées comme terrains communaux aux communautés indiennes
selon une législation et des procédures propres au droit privé. Le conseil
d’El Salvador a reconnu que même les titulos ejidales dits de reducciôn
accordés aux communautés indiennes donnaient lieu au versement de
frais de justice. Les lois espagnoles pour les Indes ne prévoient pas de
paiement de frais de justice pour obtenir soit un territoire municipal soit
une juridiction territoriale municipale! Comment pourrait-il en être
autrement ? Le seul élément qui aurait pu avoir une incidence sur la tâche
incombant à la Chambre faisait défaut en l’espéce parce que, comme il a
été indiqué, aucun des documents évoqués n’a trait à l’établissement d’un
nouveau village indien avec l’ejido juridiquement protégé qui lui corres-
pond et qui faisait partie de l’ensemble du término municipal du village.
Après l'octroi d’un titulo ejidal du type de ceux qui sont qualifiés par
El Salvador de «titres officiels de terrains communaux », la communauté
indienne ne s’installait pas sur les terrains ainsi attribués. Elle restait
établie dans le village indien où elle était précédemment enregistrée et à la
communauté indienne duquel le titulo ejidalen question avait été attribué.

34. Lorsque les terres en question n'ont pas été accordées en vue de
l'établissement d’un village indien avec son ejido légalement défini et
protégé (reduccién)(en vertu de lois comme les Ordenanzas para los descu-
brimientos, nuevas poblaciones y pacificaciôn de 1573), les terres visées par
le titre ou le document en question ne peuvent être assimilées, en droit
colonial espagnol, au territoire municipal d’un village indien. Les terres
visées dans les titres que les Parties invoquent n'étaient pas soumises au
régime des resguardos, c’est-à-dire des zones faisant l’objet d’une protec-
tion légale, comme c'était le cas pour l’ejido des villages indiens qui, lui,
était soumis audit régime des resguardos. Cela explique à son tour pour-
quoi, dans plusieurs cas, les titres en question accordaient des terres dans
des zones très éloignées du village de la communauté indienne correspon-
dante, y compris des zones situées dans d’autres provinces; comment
l'étendue des terres concédées semble, dans la plupart des cas, plus vaste
que la distance d’« une lieue» prévue par la législation pour l’ejido d’un
village indien (reduccidn); et comment plusieurs titres font eux-mêmes état
de droits fonciers saris les faire dépendre d’aucune condition particulière
concernant le caractère inaliénable des terres ou sans attacher à la terre

300

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 648

attribuée de conditions particulières quant à la forme de son exploitation
par la communauté indienne, comme c'était le cas pour I’ ejido du village
indien {reducciôn)sous le régime du resguardo dont j'ai parlé plus haut. S'il
n’y a pas de régime de resguardo, on ne peut parler de territoire municipal
ou de juridiction territoriale municipale.

35. En fait, El Salvador a admis à l’audience que les «titres officiels de
terrains communaux » qu’il invoquait n’opéraient pas une «modification
automatique» des limites juridictionnelles des provinces coloniales. Si
c’est exact, si le droit espagnol ne contenait pas de dispositions générales
entrainant cet effet pour ce genre de titre, si les titres accordés aux commu-
nautés indiennes prévoyaient seulement des droits de propriété portant
uniquement sur des terres, si les conseils municipaux des villages indiens
ne pouvaient modifier leur propre territoire municipal (término), qui
comprend l’ejido du village, et si les autorités territoriales espagnoles qui
contrôlaient les villages indiens (par exemple les corregidores) n'avaient
pas le pouvoir de modifier d’elles-mêmes la juridiction territoriale de
leurs ressorts, comment les juridictions territoriales définies par les
«limites administratives coloniales » des provinces ou intendances pour-
raient-elles donc être modifiées du fait de l’octroi de ces «titres officiels
de terrains communaux » à des communautés indiennes”? Pour prouver
qu'une telle modification s’est produite en dépit de ce qui précède, il
faudrait pouvoir démontrer et mettre en évidence qu’il y a eu une décision
exécutoire en ce sens de la Couronne ou du « gouvernement supérieur »
de la capitainerie générale de Guatemala; or, comme je l’ai dit, aucune
mesure en ce sens n’a été établie par El Salvador. Point n’est besoin de dire
que la thèse d'El Salvador n’a jamais été accueillie par des juridictions
arbitrales ou par la Cour internationale de Justice dans les affaires portées
devant elle. Le tribunal chargé, en 1933, de l’arbitrage relatif aux fron-
tières entre le Guatemala et le Honduras n’a, dans sa sentence, pas fait une
seule application de la notion de contrôle administratif qu’El Salvador a
demandé à la Chambre d’appliquer dès l’instant où cet Etat a admis que la
concession de «titres officiels de terrains communaux» n’opérait pas,
après tout, de «modification automatique» des limites administratives
provinciales en vertu des lois espagnoles pour les Indes.

36. Tout comme les autres documents coloniaux présentés, les «titres
officiels de terrains communaux » sont des preuves parfaitement admis-
sibles des effectivités coloniales dans le cadre d’une démonstration de I’ uti
possidetis juris mais, comme la Chambre le dit à juste titre dans son arrêt,
ce ne sont pas des documents du droit colonial espagnol concernant la
définition des limites administratives des provinces ou intendances colo-
niales du Honduras ou d’El Salvador. Aucun de ces «titres officiels de
terrains communaux » n’a jamais eu un tel objet ni un tel effet. Ils peuvent
seulement fournir des preuves indirectes des limites de caractère adminis-
tratif, qui seules présentent un intérêt aux fins de l’application de l’uti
possidetis juris de 1821 entre les Parties à l'instance.

37. Ala lumière de ce qui précède, comme on doit clairement le voir
désormais, les titulos ejidales qu’El Salvador appelle «titres officiels de

301

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 649

terrains communaux» n’ont pas de valeur probante prévalant sur les
autres documents coloniaux qui ont été présentés. Rien dans leur contenu
ni rien qui soit prévu clans les lois espagnoles pour les Indes ne justifie que
la Chambre accorde un traitement spécial à ces documents pour ce qui est
de la preuve de l’uti possidetis juris de 1821. Ils ne possèdent pas de valeur
supérieure particulière par rapport aux autres documents coloniaux visés
à l’article 26 du traité général de paix. Enfin, la thèse d’El Salvador semble
être en contradiction absolue avec le droit judiciaire international général
et la pratique des cours et juridictions internationales. Ce droit général et
cette pratique générale répugnent à la notion d’une « meilleure règle de
preuve» qui existe dans certains droits internes.

B. Observations spécifiques concernant la ligne frontière définie
par l'arrêt dans certains des secteurs terrestres en litige

38. Dans son arrêt, la Chambre définit la frontière terrestre entre la
République du Honduras et la République d’El Salvador, dans les six
secteurs qui lui sont soumis, sur la base du principe de l’wti possidetis juris
ou accessoirement, lorsqu'il y a lieu, sur la base de la conduite conver-
gente adoptée par la suite par les Parties. Le résultat global de l’applica-
tion de ce droit dans les secteurs en litige, compte tenu des preuves
soumises par les Parties, me semble satisfaisant. En tout état de cause, et
toute appréciation subjective mise à part, la frontière terrestre entre les
deux Républiques est maintenant définitivement établie sur toute la
longueur de leur frontière commune. C’est là, sans aucun doute, l’un des
mérites de l’arrêt.

39. Comme on pouvait s’y attendre dans un différend frontalier terres-
tre aussi complexe, il est normal que je ne puisse pas partager chacun des
motifs développés dans la motivation que la Chambre donne à l'appui de
ses décisions concernant le tracé de la frontière dans les différents
secteurs. Par exemple, dans le cinquième secteur (Dolores), j'aurais donné
davantage de poids aux preuves concernant San Miguel de Sapigre ainsi
qu’à la conduite des Parties après 1821. Mais la motivation de l’arrêt
constitue certainement une explication cohérente et fondée sur l’uti possi-
detis juris qui produit, en tout cas, ce que je considère comme la ligne
correcte de jure dans ce secteur. J’ajouterai, pour donner un autre
exemple, que dans le deuxième secteur (Cayaguanca), le segment de la
quebrada Copantillo de la ligne frontière établie par l’arrêt est le résultat
d’une interprétation du titre républicain salvadorien de Dulce Nombre de
la Palma qui peut prêter à discussion. La ligne correspondant à ce segment
dans l’interprétation que le Honduras donne de ce titre foncier constitue
aussi pour moi une interprétation parfaitement possible et justifiée. En
tout état de cause, le segment de la ligne frontière qui suit immédiatement
la quebrada Copantillo est la ligne évidente à suivre, comme la Chambre le
fait dans son arrêt. Dans le sixième secteur (Goascoran), la ligne de la
rivière Goascoran définie par l'arrêt comme étant la frontière entre les
deux Républiques est aussi la ligne évidente de l’uti possidetis juris. Cette

302

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND, TORRES BERNARDEZ) 650

ligne frontière, telle que définie dans l’arrêt, tranche, bien entendu, une
partie de l'argumentation d’El Salvador concernant les unités territoriales
constituantes de la République du Honduras. La ligne frontière ou les
segments de cette ligne frontière définis pour d’autres secteurs par l’arrêt
sont aussi, pour moi, clans la plupart des cas des lignes de jure en vertu de
l’uti possidetis juris de 1821 ou en vertu du consentement qui ressort de la
conduite convergente des Parties après l’indépendance, ou des deux. A
titre d'illustration, je mentionnerai, par exemple, la ligne de la rivière
Sazalapa et la ligne qui suit la limite orientale du titre d’Arcatao jusqu’a
Las Lagunetas ou Portillo de Las Lagunetas dans le troisiéme secteur, la
ligne du Rio Negro dans le sous-secteur de Naguaterique dans le
quatriéme secteur, la ligne entre le Cerro Montecristo et Talquezalar dans
le premier sous-secteur du secteur de Tepangiiisir, etc. En fait, je n’ai pas
d'observations ou de réserves à formuler à propos de la ligne de la fron-
tière terrestre définie dans l’arrêt sauf en ce qui concerne le segment de
Talquezalar/Piedra Menuda (premier secteur), le segment de Las Lagu-
netas/Poza del Cajon (troisième secteur) et le segment de la rivière
Las Cañas (quatrième secteur). Je résumerai ci-après mes observations à
ce sujet.

a) Le premier secteur de la frontière terrestre (Tepangüisir)

40. Dans ce secteur, l’arrêt ne donne pas toute l’importance voulue à la
situation de |’ uti possidetis juris de 1821 dans la zone située entre Talqueza-
lar et Piedra Menuda. Le titre de Citala de 1776 concernait des terres
situées dans le ressort territorial de Gracias a Dios (Honduras) et, comme
je l'explique aux paragraphes 28 à 37 de la présente opinion, il est juridi-
quement impossible, en vertu des lois espagnoles pour les Indes, qu’un
document comme le titre de Citala de 1776 ait pu avoir pour effet de mo-
difier directement cu indirectement les limites administratives des
provinces coloniales. Il est vrai — et sur ce point je n’ai pas de réserves à
formuler — que les Parties, par leur propre conduite, ont accepté à partir
des négociations de 1881 le fait que la frontière entre les deux Républiques
devrait passer quelque part a travers la zone ou était censée se trouver la
limite nord-est du titre de Citala de 1776. Vu leur conduite concordante, il
n’était pas possible de revenir à la ligne de l’uti possidetis juris de 1821,
c’est-à-dire aux limites à l’est, au sud et à l’ouest du titre de Citala de 1776.
La frontière doit donc aller de Talquezalar jusqu’à Piedra Menuda et
EI Zapotal, mais doit-elle le faire en ligne droite, ou en passant par la
borne d’Ocotepeque à Tepangüisir, située au sud de cette ligne droite?

41. Dans son arrêt, la Chambre a adopté la ligne droite comme solu-
tion. J’estime que c’est une solution que l’on peut contester vu les preuves
soumises 4 la Chambre. Ces preuves et le droit applicable donnent a
penser, 4 mon avis, que la ligne frontiére devrait passer par la borne
d’Ocotepeque à Tepangüisir dans son trajet depuis Talquezalar jusqu’à
Piedra Menuda et El Zapotal. Les effectivités coloniales du Honduras,
représentées par l’arpentage auquel ont procédé en 1817 et en 1818 les

303

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 651

autorités espagnoles de Gracias a Dios (Honduras) avec délivrance du
titre sur les terres d’Ocotepeque, confirment qu’à la date critique (1821) la
zone appelée le «triangle d’Ocotepeque», quelles que puissent étre ses
dimensions, se trouvait dans le ressort territorial de cette province colo-
niale, comme I’était d’ailleurs toute la zone visée par le titre de Citalä de
1776 lui-même. D’un autre côté, le consentement que le Honduras a
donné en gros à la limite nord-est du titre de Citala de 1776 à partir des
négociations de 188] ne saurait — pour les raisons que j’exposerai ci-
après — être interprété comme comprenant une ligne droite de Talqueza-
lar à Piedra Menuda qui ne tiendrait pas compte de la borne de
Tepangüisir du triangle d’Ocotepeque de 1817-1818. La conclusion est
évidente. S’il n’y a pas de consentement du Honduras à une ligne droite
entre Talquezalar et Piedra Menuda, c’est l’uti possidetis juris de 1821 qui
doit l'emporter et la ligne frontière doit aller de Talquezalar jusqu’à la
borne d’Ocotepeque à Tepangüisir, et de là à Piedra Menuda et El Zapo-
tal. En tout état de cause, la conduite convergente des Parties après 1821
ne fournit pas de base à une ligne droite Talquezalar/Piedra Menuda/
El Zapotal en tant que ligne de jure. Une ligne de ce genre aurait dû passer
par la borne d’Ocotcpeque à Tepangäüisir, avec l’indentation correspon-
dante.

42. Dans son arrêt, la Chambre surmonte ce problème en concluant
qu’en fin de compte le titre d’'Ocotepeque de 1817-1818 ne pénétrait pas
dans les terres visées par le titre de Citala de 1776; la Chambre fonde cette
conclusion sur des considérations géographiques et sur une interprétation
des preuves documentaires que je ne partage pas. Je formule donc des
réserves en ce qui concerne cette conclusion de l’arrêt. Les incursions que
fait, cette fois, la motivation dans le domaine des lois espagnoles pour les
Indes sont en tout cas sans aucun fondement. Le procés-verbal du titre
d’Ocotepeque de 1817-1818 montre qu’il n’y avait eu ni négligence ni
erreur. Une communauté indienne pouvait perdre les droits fonciers qui
lui étaient accordés par un titre pour toute une série de raisons, notam-
ment, si elle ne cultivait pas ses terres. C’est ce qu’alléguait Juan
de Dios Mayorga dans le long procès qui aboutit, pour finir, à la déli-
vrance a la communauté d’Ocotepeque de son titre de 1817-1818. D’ail-
leurs, la question n’est pas celle des droits fonciers des communautés
indiennes mais l'exercice des «effectivités coloniales» qu’attestent les
preuves soumises.

43. Je dois aussi refuser de m’associer à l’utilisation que la Chambre
fait, dans son arrêt, du procès-verbal du titre républicain hondurien de
1914 concernant la terre de San Andrés de Ocotepeque (réplique du
Honduras, annexe 1.4, p. 47-60). Mon interprétation de ce procès-verbal
me conduit à la corclusion opposée à celle à laquelle la Chambre est
apparemment parvenue dans sa motivation. A mon avis, cet élément de
preuve confirme que le triangle d’Ocotepeque de 1817-1818 restait en
dehors de la portée de la décision prise d’un commun accord par les
Parties en 1881 d'adopter, d’une façon générale, la limite nord-est du titre
de Citala de 1776 comme zone où elles devraient établir la ligne frontière.

304

 

 
DIFFÉREND (EL SALYADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 652

En 1914, l’arpenteur a situé la borne de Tepangüisir à Ocotepeque à
63° sud 33’ ouest par rapport à Piedra Menuda et à une distance de
1902 mètres. Il a indiqué que la borne de Tepangiiisir était, au moment
de son arpentage (en virtud de quedar hoy), en «territoire salvadorien »
(réplique du Honduras, annexe I.4, p. 59) de façon à expliquer pourquoi
il n'avait pas tenu compte de cette borne d’Ocotepeque du Honduras. A
l’époque de l’arpentage, il n’y avait pas de frontière établie entre les deux
Etats qui permit de parler, au sens juridique du terme, du «territoire » de
l’une ou l’autre République. On ne peut donc interpréter le terme «terri-
toire » utilisé par l’arpenteur comme ayant cette signification juridique.
L’arpenteur, qui a traversé la Pomola et est parvenu au Peñasco Blanco au
sud de Talquezalar, en fait la remarque lorsqu'il décrit son itinéraire
depuis le Peñasco Blanco jusqu’à Piedra Menuda. Dans son rapport final
adressé aux autorités provinciales, il explique cette omission de sa part de
la «borne de Tepangüisir » de la façon suivante:

«La seule ligne qui a été tracée dans l’ignorance du titre de sépara-
tion fut la ligne qui correspond à Citala, République d’El Salvador,
car le maire de ce village a refusé de le présenter; mais M. le gouver-
neur politique de ce département m’a transmis également des
instructions du président de la République afin que je m’en tienne a
la ligne reconnue, sans rentrer dans des discussions sur la véritable
ligne comme je l'ai fait ici. Il est à regretter malheureusement que l’on
néglige les lignes de division car, comme on le verra dans l’ancien
dossier, il existe une borne de Tepangüisir, qui appartient au Hondu-
ras; et aujourd’hui, elle a disparu sans qu’on sache comment ni pour-
quoi.» (Ibid., p. 52.)

44. La documentation soumise explique aussi trés clairement les
raisons des instructions données à l’arpenteur par les autorités supé-
rieures. Les autorités provinciales, par exemple, les ont expliquées comme
suit:

«En ce qui concerne également la ligne frontière avec la Républi-
que d’El Salvador, la municipalité de Citala ne s’est pas présentée,
bien qu’elle ait reçu une citation à comparaître, mais le géomètre
Nufiez Casco a2 délimité cette portion, conformément à l’état de
possession actuel, par les deux pays, et l’arpenteur en question s’en
est tenu, comme il dit dans son rapport, aux instructions reçues de
M. le président de la République du Honduras, pour ne pas entrer
dans les discussions au sujet de ces lignes de division qui seront préci-
sées et fixées par une commission mixte chargée de la limite entre les
deux Etats» (ibid. p. 56);

tandis que les autorités centrales relèvent que:

« En ce qui concerne la partie du terrain de San Andrés, limitrophe
avec la République d’El Salvador, la limitation faite ne présente
aucune difficulté, car les limites signalées dans le réarpentage de la

305

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 653

communauté des indigènes en 1818 sont des limites estimées comme
étant les limites cle division des deux provinces et elles ont été recon-
nues par la convention du 28 septembre [1886], convention qui a été
mise en œuvre après réalisation du tracé correspondant par la
commission mixte des limites du Honduras en 1889. L’ingénieur
Nuñez Casco a marqué la limite avec cette frontière depuis le rocher
de Cayaguanca jusqu’à la borne de la Piedra Menuda, sans avoir
touché la borne de Tepangüisir qui, suivant cette commission, se
trouve à 63° sud-ouest magnétique à 1912 mètres de la Piedra
Menuda. Cette borne de Tepangiiisir est restée, suivant l’arpentage
de Nuñez Casco, sur le territoire salvadorien. Lorsque le tracé fronta-
lier sera définitivement réalisé avec El Salvador, il faudra rectifier
l’arpentage de San Andrés en le prolongeant jusqu’à la borne ci-
dessus mentionnée. Pour l'instant, il convient de respecter le statu
quo actuel. » (Réplique du Honduras, annexe I.4, p. 58-59.)

45. Ainsi, les raisons expliquant les instructions données à l’arpenteur
se trouvent dans le statu quo établi par la convention Zelaya-Castellanos
de 1886 conclue à la suite de la non-ratification par le Honduras de la
convention Cruz-Letona de 1884. Ces instructions étaient d’ailleurs
données sans préjudice de la ligne frontière qui devait être définitivement
établie par les deux Républiques. A cette époque, c’est-à-dire lorsque cette
frontière fut finalement établie, le titre d’Ocotepeque de 1914 était censé
s'étendre jusqu’à la «borne Tepangüisir ». Il s'agissait donc de maintenir
une «possession » de facto par chaque République, en vertu du statu quo
existant, en attendant le règlement définitif établissant la frontière entre
les deux Etats. Cela est d’ailleurs confirmé par le passage suivant du
procès-verbal:

«Il convient de dire que dans la décision prise à cet égard, cette
approbation est provisoire pour ce qui est de la limite frontalière avec
le Salvador, limite qui sera définitivement fixée par la commission
des limites qui statuera définitivement ». ([bid., p. 59.)

46. Finalement, en 1916, le président de la République du Honduras a
délivré le titre d’Ocotepeque en question avec un avertissement exprès,
ayant décidé en effet

« d’approuver sans préjudice de tiers les actes de procédure concer-
nant le réarpentage du terrain de San Andrés ci-dessus mentionné, en
faisant remarquer que la limite frontalière avec El Salvador sera défi-
nitivement celle que fixera la commission mixte des limites respec-
tives. » (Jbid., p. 60.)

A la lumière de tout ce qui précède, je ne vois vraiment pas comment la
remarque faite par l’arpenteur en 1914 pourrait constituer la preuve que
les autorités responsables de la République du Honduras auraient donné
leur acquiescement à ce que la «borne de Tepangäüisir » d’Ocotepeque se
trouvait sur le «territoire » de la République d’El Salvador en 1914-1916.

306

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 654

47. J'ai fait les remarques ci-dessus pour des raisons de principe et pour
préciser le contenu du dossier, tel qu’il m’apparait. Toutefois, la question
n’était pas importante au point de justifier que je vote contre ce segment
de la ligne frontière, compte tenu de l’accord intervenu entre les parties en
1881, à savoir que la frontière Talquezalar/Piedra Menuda/El Zapotal
devait être établie quelque part dans la zone de la limite nord-est du titre
de Citala de 1776, et sans oublier que je souscris pleinement à la ligne que
la Chambre définit dans son arrêt pour le segment situé entre le Cerro
Montecristo et Talquezalar.

b) Le troisième secteur de la frontière terrestre (Sazalapa/ La Virtud)

48. Dans ce secteur, la frontière définie dans l’arrêt est certainement
une ligne de l’uti possidetis juris de 1821 à partir de la borne du Pacacio
jusqu’à Las Lagunetäs ou au Portillo de Las Lagunetas (antérieurement
un tripoint puis plus tard un quadripoint des terres Arcatao/Lacatao/
Gualcimaca/ Nombre de Jesüs). Depuis Las Lagunetas en descendant
jusqu’à Poza del Cajôn, la définition de la ligne oblige à faire un choix
entre plusieurs interprétations possibles des titres ou documents colo-
niaux ou républicains pertinents. Les Parties elles-mémes ont fini par le
reconnaître au cours de l’instance. Dans son arrêt, la Chambre a bien
entendu fait son propre choix. C’est un choix sur lequel j’ai quelques
réserves a formuler, bien que je reconnaisse que la frontiére administra-
tive des provinces coloniales dans cette zone ne semble pas, d’après les
documents disponibles, avoir été définie de façon suffisamment claire.
Ici, un exemple nous est donné par le différend mentionné à l’époque
coloniale, entre les juges fonciers sous-délégués ou les arpenteurs des
terres de Lacatao et les propriétaires de la Hacienda de Nombre de Jesüs.

49. J’approuve le point de départ que la Chambre a pris dans son arrêt
lorsqu’elle considère comme établi que la ligne de l’uti possidetis juris de
1821 dans ce sous-secteur correspond à la limite entre les propriétés de
Nombre de Jesüs et de San Juan de Lacatao et que cette limite partait du
tripoint (quadripoint) de Las Lagunetas et suivait une direction générale
sud-est jusqu’à un point de la rivière Gualcuquin ou El Amatillo. Je
conviens aussi que le point à identifier sur le Gualcuquin ou El Amatillo
coïncide avec la confluence de cette rivière et d’une petite quebrada qui
se jette dans la rivière sur sa rive droite (sud-ouest) et que la limite coïnci-
dait d’une façon générale avec le cours de la quebrada pour la dernière
partie de son propre cours jusqu’à la rivière Gualcuquin ou El Amatillo,
et qu’à partir de ce point la limite suivait cette rivière jusqu’à Poza del
Cajôn.

50. Cependant, les vrais problèmes se posent après. Il existe bon
nombre de petites quebradas dans la zone (savoir celles appelées Lajas,
Las Marias, Tuquin ou Palo Verde, etc.), et les noms et l'identification de
ces quebradas ainsi que des rivières dans cette zone (c’est-à-dire
El Amatio, El Amatillo) sont une cause supplémentaire de confusion.
Toutes ces quebradas se jettent dans la riviére Gualcuquin ou El Amatillo

307

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 655

mais, bien entendu, en des points différents, certaines assez près du cours
supérieur du Gualcuquin, d’autres près du cours inférieur du Gualcu-
quin. Il semble aussi que plusieurs lieux portent le nom de Lagunetas dans
cette zone, ce qui est susceptible aussi de créer une certaine confusion
avec le Portillo de Las Lagunetas mentionné plus haut. Dans le choix
qu’elle a fait, la Chambre a retenu une quebrada (Quebrada de la Monta-
ñita/Quebrada de Leon) qui vient grossir le cours supérieur de la rivière
Gualcuquin ou El Amatillo pratiquement a sa source. Apparemment, la
Chambre considère la Quebrada de la Montañita/de Leon comme étant
la quebrada Lajas mentionnée dans certains titres, mais dont l’emplace-
ment n’est pas identifiable dans les preuves soumises. Tel est l’objet de la
première réserve que je formule. La seconde réserve concerne la localisa-
tion par la Chambre du Cerro La Bolsa, qu’en 1837 les propriétaires de
Nombre de Jesüs reconnaissaient comme la limite entre leur hacienda et
les terres arpentées visées par le titre hondurien républicain de La Virtud
de 1838. La démonstration que contient l’arrêt quant à l'emplacement du
Cerro La Bolsa fournit une explication mais j’incline à penser, à la lumière
des autres preuves, cue le Cerro La Bolsa se trouvait probablement plus
au sud du Portillo de Las Lagunetas que la Chambre le dit dans son arrêt.
En conséquence de ce choix de l’emplacement du Cerro La Bolsa, un
autre élément d’identification de la limite administrative coloniale, à
savoir le Barranco Blanco, a pratiquement disparu du tableau. Cela,
comme je l’ai dit, m’améne à formuler ma seconde réserve. Troisième-
ment, le fait demeure que, d’après les preuves soumises à la Chambre, bon
nombre d’effectivités coloniales et postcoloniales du Honduras se sont
exercées dans des zones situées à l’ouest de la rivière Gualcuquin ou
El Amatillo. Il est en vérité difficile de voir — notamment à la lumière des
renseignements concernant les arpentages de Lacatao durant la période
coloniale, l’arpentage républicain hondurien de La Virtud en 1837 et
l’arpentage républicain hondurien d’El Palo Verde en 1843 — comment
toutes ces effectivités auraient pu se produire dans des zones situées à l’est
de la ligne définie par l’arrêt. Tel est l’objet de ma troisième réserve. Enfin,
les renseignements soumis à la Chambre indiquent l’existence de certains
établissements honduriens dans la zone située à l’ouest de la rivière Gual-
cuquin ou El Amatillo, comme la Chambre le reconnaît elle-même dans
son arrêt dans le cas d'El Palmito. Cela suscite ma quatrième réserve.

51. Toutes ces considérations, et d’autres encore, suggèrent que la ligne
de l’uti possidetis juris dans la zone atteindrait la rivière Gualcuquin ou
El Amatillo beaucoup plus au sud. En même temps, la motivation de
l'arrêt offre effectivement, comme je l’ai dit, une explication du choix
opéré, et j’admets qu’on puisse donner différentes interprétations de la
ligne de l’uti possidetis juris de 1821 dans cette zone. Ainsi donc, ayant
formulé les remarques et réserves ci-dessus, je ne vais pas jusqu’au point
de me dissocier du vote des autres membres de la Chambre, en gardant
notamment à l'esprit que la ligne frontière définie par l’arrêt pour le reste
du troisième secteur terrestre est définitivement et certainement une ligne
de Il’ uti possidetis juris de 1821, et par conséquent une solution de jure.

308

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 656

c) Le quatrième secteur de la frontière terrestre (Nahuaterique/Colomonca-
gua)

52. Je considère l’ensemble de la ligne frontière définie par l’arrêt pour
ce secteur comme une ligne de l’uti possidetis juris de 1821, sauf en ce qui
concerne le segment de la ligne représenté par la rivière Las Cañas, en
particulier au sud des terres de Torola. Le long de la limite occidentale des
terres de Torola et Colomoncagua, la «ligne de Las Cañas» visée dans
larrêt a sa justification en ce sens qu’elle est une interprétation possible de
documents coloniaux, et en particulier, bien que non exclusivement, du
réarpentage de Torola en 1743. La «ligne de Las Cafias» et la «ligne de
Masire » pourraient toutes deux, à mon avis, constituer, par voie d’inter-
prétation, la ligne de l’uti possidetis juris de 1821 dans cette zone. Les
renseignements contenus au dossier fournissent des éléments à l'appui
des deux possibilités. La Chambre a fait le choix que traduit son arrêt pour
les motifs qu’elle explique dans ce dernier. Ce faisant, elle a dû négliger
certains des principaux éléments d’identification de la ligne indiqués
dans les documents coloniaux pertinents, y compris le titre de Torola,
en particulier La Cruz (Quecruz ou Los Picachos), dont l'emplacement
géographique est relocalisé dans l’arrêt. Ayant dit cela, je n’ai pas d’autres
observations à formuler en ce qui concerne la «ligne de Las Cañas » dans
ce segment, c’est-à-dire dans la zone couverte par le réarpentage de Torola
en 1743, si ce n’est pour ajouter qu’en tout cas la ligne frontière ne va pas
jusqu’à El Alguacil Mayor, en laissant la rivière Las Cafias au lieu appelé
Las Piletas.

53. La situation me semble bien différente pour la «ligne de Las
Cañas » qui va au sud des terres de Torola jusqu’au Mojôn de Champate.
Je n’ai pas réussi à trouver de justification tirée de l’uti possidetis juris de
1821 pour ce segment de la «ligne de Las Cañas» défini dans l'arrêt.
L’arpenteur des terres de Torola en 1743 indique clairement dans son
procès-verbal d’arpentage qu’une fois arrivé au Portillo de San Diego il a
changé de direction du sud au nord et, en 40 cordes, est parvenu à un lieu
appelé Las Tijeretas; puis, suivant la même direction, avec 24 cordes, il est
parvenu à une berge ravinée de la rivière Las Cañas, pour finalement
atteindre Monte Redondo. A ce point de sa description, l’arpenteur ajoute
dans son procès verbal : «jusqu'ici, je suivais la limite des terres de Colo-
moncagua ». En d’autres termes, l’arpenteur des terres de Torola en 1743
nous dit dans son procès-verbal de réarpentage qu’au cours de son chemi-
nement de Las Tijeretas à Monte Redondo il a suivi la limite des terres de
Colomoncagua. Quelle est la seule conclusion possible que l’on puisse
tirer de cette mention dans le procès-verbal de réarpentage de Torola en
1743? C’est qu’au sud d’une ligne allant de Las Tijeretas jusqu’à la berge
ravinée de Las Cañas il s’agissait tout le temps de terres de Colomonca-
gua. Or, si les terres de Colomoncagua aboutissaient au lieu appelé Las
Tijeretas, comment la «ligne de Las Cañas » entre les terres de Torola et
du Mojon de Champate pouvait-elle être une ligne de l’uti possidetis juris
de 1821? C’est pour moi une impossibilité. De plus, le fait que les terres de

309

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 657

Colomoncagua aboutissaient à Las Tijeretas est entièrement confirmé par
plusieurs titres et documents coloniaux en plus du réarpentage de Torola
en 1743: les arpentages de 1662-1663 et de 1665 de l’estancia et du sitio de
Santa Ana; l’arpentaze en 1694 des terres des Indiens de Colomoncagua à
Las Joyas et à Los Jiconguites; l’arpentage de 1766-1767 des ejidos de
Colomoncagua par Cristébal de Pineda; la reconnaissance en 1767 des
bornes de Colomoncagua par Miguel Garcia Jalén; et le réarpentage en
1790-1793 des ejidos de Colomoncagua par Andrés Perez. En outre, le
Honduras a fourni à la Chambre des renseignements concernant ses effec-
tivités dans la zone (réplique du Honduras, annexe IX, p. 733-798). Dans
ces conditions, à mori regret, je ne puis souscrire à ce segment de la «ligne
de Las Cafias» définie dans l’arrêt comme étant la ligne frontière entre
le Honduras et El Salvador.

54. Comme nul ne saurait expliquer l’impossible, la motivation donnée
dans l’arrét ne parvient pas du tout, à mon avis, à fournir une explication
raisonnable de jure du segment susmentionné de la «ligne de Las Cañas »,
même en se fondant sur le réarpentage et sur le titre républicain salvado-
rien de 1844 des terres de Torola et en tirant certaines conclusions qui, si
elles prouvent quoi que ce soit, prouvent seulement le contraire de ce que
l’on essayait de démontrer. Les preuves de 1844, qui sont en tout état de
cause des preuves contestables (El Salvador lui-même a refusé de les
endosser à l’audience), ne sauraient fournir une justification pour la
«ligne de Las Cañas» au-delà des terres de Torola, qui sont les seules
terres pour lesquelles le juge Espinoza a été commis par les autorités
salvadoriennes. En outre, la Chambre mentionne aussi dans sa motiva-
tion un prétendu document de 1804. Celui-ci est difficilement admissible,
vu sa nature même et les circonstances qui entourent sa composition et sa
production. A ce stade, je dois ajouter que la valeur probante que la
Chambre attache dans son arrêt à cette documentation salvadorienne de
1844 contraste très nettement avec les réserves que la Chambre attache
dans son arrêt, trop à la légère à mon avis, à la valeur probante de la docu-
mentation coloniale soumise par le Honduras et mentionnée dans le para-
graphe précédent de la présente opinion. Dans le cadre d’une démonstra-
tion de l’uti possidetis juris de 1821, je vois les choses exactement à
l'opposé. Par conséquent, je me dissocie entièrement des raisons et consi-
dérations exposées aux paragraphes 237 à 242 de la motivation donnée
dans l’arrêt.

55. La ligne de l’uti possidetis juris de 1821 dans la zone en question est,
à mon avis, la ligne proposée par le Honduras, c’est-à-dire la ligne qui
passe par la borne de Champate/la borne de Portillo Blanco/Obrajito/
Laguna Seca/ Las Tijeretas et depuis Las Tijeretas jusqu’à la berge ravinée
de la rivière Las Cañas mentionnée dans le procès-verbal de réarpentage
de Torola de 1743. Je regrette que la Chambre n’ait pas pu accepter cette
ligne, c’est-à-dire la ligne de l’ufi possidetis juris en 1821. Mon vote en
faveur du paragraphe du dispositif de l’arrêt relatif à la ligne frontière
dans le quatrième secteur pris dans son ensemble doit donc s’entendre
avec cette réserve.

310

 
DIFFEREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 658

II. LE DIFFÉREND INSULAIRE

A. La question de la définition des îles «en litige ».
L'objection d’« inexistence de différend » présentée par le Honduras

56. Le Honduras a demandé à la Chambre de déclarer que seules les îles
de Meanguera et Meanguerita étaient en litige entre les Parties et que la
République du Honduras a souveraineté sur elles. El Salvador a soutenu
que la Chambre devrait déclarer que la souveraineté sur toutes les îles du
golfe (à l'exception de Zacate Grande et des Farallones) et, en particulier,
sur les îles de Meanguera et Meanguerita appartient à El Salvador. Seul le
Honduras a donc demandé à la Chambre de statuer sur la définition des
îles «en litige » à titre préliminaire avant de statuer sur la souveraineté dont
elles relèvent, en souievant une objection tirée de «l’inexistence de diffé-
rend». La conclusion d’El Salvador présumait simplement que toutes les
îles du golfe de Fonseca étaient «en litige», sauf Zacate Grande et
Los Farallones.

57. Que le «différend » doive être réel, c’est là une règle fondamentale
du droit judiciaire international qui a aussi été inscrite dans le Statut de la
Cour internationale de Justice. Selon la jurisprudence de la Cour et la
doctrine, le « différend » doit exister pour qu'il puisse être statué à son
sujet. Rien ne serait plus préjudiciable au développement du «règlement
judiciaire» et ne porterait davantage atteinte à la stabilité des relations
internationales en général que de permettre de statuer sur des «différends
fantômes ». Les juridictions internationales ont le devoir de rester vigi-
lantes à cet égard, d’autant que les Etats semblent plus disposés que dans
le passé à recourir au «règlement judiciaire » comme moyen pacifique de
régler leurs «différends réels». Ainsi que l’a confirmé la Cour perma-
nente de Justice internationale, «l'existence d’un différend» doit être
établie avant que l’on n’engage la procédure (Compagnie d'électricité de
Sofia et de Bulgarie, exceptions préliminaires, C.PJ.L série A/B n° 77, p. 83;
voir également Pajzs, Csäky, Esterhazy, C.PJ.I. série A/B n° 68, p.61). Cela
représente aussi la jurisprudence de la Cour actuelle, selon laquelle l’exis-
tence ou l’inexistence d’un différend est une question de fait et demande à
être établie par la Cour elle-même, sans dépendre ni de l’affirmation
subjective de l’existence d’un différend par l’une des parties, ni d’une
contestation également subjective par l’autre (Interprétation des traités de
paix conclus avec la Bulgarie, la Hongrie et la Roumanie, C.I.J. Recueil 1950,
p. 74; affaires du Sud-Ouest africain, exceptions préliminaires, C.I.J. Recueil
1962, p. 328; affaire du Cameroun septentrional, C.I.J. Recueil 1963, p. 27). La
Cour a récemment réaffirmé cette jurisprudence dans son avis consultatif
sur l’Applicabilité de l'obligation d'arbitrage en vertu de la section 21 de l'ac-
cord du 26 juin 1947 relatif au siège de l'Organisation des Nations Unies, C.1.J.
Recueil 1988, p. 27). L'existence d’un différend est donc une condition
préalable à la décision judiciaire, qui doit se trouver réalisée objective-
ment et que la Cour doit apprécier compte tenu de toutes les circons-
tances de l’espèce, indépendamment des exposés, argumentations et con-
clusions des parties, ainsi que du chef ou titre de compétence dont il s’agit.

311

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 659

58. Aucune de ces circonstances de fait ou de droit, et notamment
aucune question concernant l’interprétation d'instruments ou de clauses
attributives de compétence, la recevabilité d’une demande ou même la
saisine de la Cour ne sont à priori dépourvues d’incidence quand il s’agit
de décider si, oui ou non, un «différend international » existe. Cependant,
la question de savoir si un différend existe ou non ne saurait être entière-
ment incluse sous l'intitulé de la compétence ou de la recevabilité, surtout
quand une objection d’«inexistence de différend» fait l’objet d’une
conclusion présentée dans les formes par l’une des parties. Pour répondre
à une conclusion de ce genre la compétence et la recevabilité peuvent
être des éléments à examiner, mais pas à titre nécessaire ni exclusif. La
Chambre doit aussi apprécier toutes les autres circonstances perti-
nentes en l’espèce. De plus, une objection d’inexistence de différend a
normalement un caractère préliminaire et doit faire l’objet d’une décision
avant même que soit examinée la question de la compétence.

59. Dans la présente affaire je ne vois aucun motif qui ait dû inciter la
Chambre à procéder différemment. La Chambre aurait dû rechercher si
les éléments constitutifs d’un différend international se trouvaient ou non
objectivement réunis dans le cas des îles autres que Meanguera et Mean-
guerita. La jurisprudence de fa Cour actuelle, depuis 1950, révèle que ce
qui compte à cet égard est l’existence d’une « opposition de thèses juridi-
ques » sur la question litigieuse. Ainsi la Cour a-t-elle fait une distinction
tranchée entre cette condition et la simple «opposition d'intérêts »,
mentionnée elle aussi par la Cour permanente dans son arrêt de 1924 en
l'affaire des Concessions Mavrommatis en Palestine (C.P.J.I. série A n° 2,
p. 11). Aujourd’hui donc l’élément constitutif par excellence d’un « diffé-
rend international » susceptible de faire l’objet d’une décision judiciaire
est une «opposition de thèses juridiques »; autrement dit, il faut deux
positions juridiques en conflit qui soient, de surcroît, établies et manifes-
tées de façon visible et claire par les Etats en litige avant l'acte introductif
d'instance (voir par exemple C.I.J. Recueil 1950, p.403; C.I.J. Recueil 1957,
p. 148-149; CLS. Recueil 1959, p. 20-22; C.I.J. Recueil 1960, p. 33-36; C.LJ.
Recueil 1962, p.328; C.L.J. Recueil 1963, p.27; C.L.J. Recueil 1972, p. 61-69;
C.J. Recueil 1974, p. 259-263 et 463-467). Dans la présente affaire, pour se
prononcer à titre judiciaire sur la question soulevée dans la conclusion du
Honduras, la Chambre aurait dû rechercher si l’on pouvait dire qu'avant
la conclusion et la notification du compromis, il existait objectivement
entre les Parties un différend manifeste et établi au sujet de la souveraineté
sur les îles autres que Meanguera et Meanguerita. Cela, et cela seulement,
constituait la question en cause pour donner une réponse judiciaire à
l’objection d’«inexistence de différend » du Honduras.

60. Toutefois, l’arrêt ne procède pas de cette manière. Il règle la ques-
tion du Honduras en amalgamant la véritable question, celle de savoir s’il
y avait un «différend existant» au sujet de la souveraineté sur les îles
autres que Meanguera et Meanguerita avant l'introduction de l'instance,
et la question de la compétence conférée à la Chambre par le paragraphe 2
de l’article 2 du compromis, ce qui n’est pas la même chose. Par l’effet de

312

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 660

cet amalgame, la motivation donnée par la Chambre dans l’arrêt est,
comme on pouvait s’y attendre, fort peu claire et aboutit, pour finir, à une
situation de procédure tout à fait embarrassante s’agissant de sa conclu-
sion relative à l’île d’ El Tigre. Dire par exemple qu’à la date du compromis
(24 mai 1986), toutes les îles étaient au moins formellement en litige est
vraiment très surprenant sur la base objective des renseignements conte-
nus dans le dossier du point de vue de la définition d’un «différend exis-
tant». Il ressort du dossier, pour dire le moins, qu'aucune opposition de
thèses juridiques ne s’est manifestée à aucun moment entre les Parties au
sujet de la souveraineté sur les îles nicaraguayennes de Los Farallones ou
sur des îles salvadoriennes telles que Conchagüita, Punta Zacate ou
Martin Pérez. De plus cette conclusion suppose résolue la question qui se
pose réellement en l'occurrence, car il ne s’agit pas de déterminer quelles
îles étaient «formellement» en litige, pour reprendre les termes de
l'arrêt, mais quelles îles étaient «effectivement», ou «réellement» en
litige, du point de vue de la souveraineté, lorsque le compromis a été
conclu et notifié à la Cour. On s'étonne encore plus quand, aussitôt après,
la Chambre établit dans l'arrêt, tout à fait à juste titre, une distinction entre
la «compétence » et l’«exercice de la compétence», ainsi qu’entre une
«revendication formelle » et une «revendication réelle» pour écarter la
prétention d’El Salvador concernant la souveraineté sur des îles qui n’ont
même pas fait l’objet d’exposés devant la Chambre, et cela malgré la déci-
sion de la Chambre quant à l’étendue de la compétence qui lui est confé-
rée par l’article 2, paragraphe 2, du compromis à l’égard du différend
insulaire. Le fait d'établir une telle distinction impliquait déjà la nécessité
de sauvegarder la différence entre la question de l’«étendue de la compé-
tence » et celle de l’«existence d’un différend ». Quand un différend n’est
pas un « différend existant », il ne doit pas faire l’objet d’une décision judi-
ciaire, même si l’on peut dire qu’il relève de la compétence conférée au
titre du chef de juridiction dont il s’agit.

61. Cependant, pour des raisons qui lui sont propres, la Chambre
préfère retenir l'étendue de la compétence comme point de départ géné-
ral: ce point suscite, plus loin, nombre de contradictions entre la conclu-
sion initiale «large» sur l'étendue de sa compétence et la conclusion
«étroite » qui lui fait suite à propos des îles réellement «en litige ». De fait,
la Chambre n’ajoute pour finir qu’une seule ile, El Tigre, aux deux îles que
l’une et l’autre des Parties considéraient en litige, c’est-à-dire Meanguera
et Meanguerita, et elle conclut donc que seules trois îles font l’objet d’un
«différend réel» malgré son interprétation large du libellé de l’article 2,
paragraphe 2, du compromis. De plus, toute extension du différend insu-
laire à des îles autres que Meanguera et Meanguerita est censée s’être
produite à partir de 1985 et pas avant, c’est-à-dire à compter des notes
échangées par les Parties en janvier et mars de cette année-là. Avant 1985,
Meanguera et Meanguerita étaient, selon le dossier et, semble-t-il, aussi
selon la Chambre, les seules îles «en litige» entre les Parties. Or, il se
trouve que, comme la Chambre le reconnaît, la même terminologie, c’est-
a-dire «la situacion juridica insular », est utilisée dans le traité général de

313

 
DIFFEREND (EL SAILLVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 661

paix de 1980. Que faut-il en conclure? Il faut en conclure qu’en 1980 les
parties au traité de paix ne voyaient pas la nécessité d'utiliser une
«expression plus précise » que /a situaciôn juridica insular pour définir un
différend sur deux îles (Meanguera et Meanguerita) seulement. Le
rapport établi par la Chambre entre le nombre des îles «en litige» et
l’«expression plus précise» à laquelle l’on aurait prétendument pu
s'attendre ne paraît donc pas convaincant, pour dire le moins.

62. La question n’est pas de savoir si l’expression utilisée dans le
compromis («la situaciôn juridica insular ») empêche l’une ou l’autre des
Parties d’exempter une île déterminée de l'examen de la Chambre. Le
cœur de l’objection du Honduras, c’est que, quelles qu’aient pu être les
intentions des Parties quand elles ont adopté cette expression, la Chambre
elle-même ne peut statuer que sur les îles dont la souveraineté est réelle-
ment «en litige » entre les Parties et que cela doit être objectivement établi
sur la base de tous les éléments fournis par le dossier, y compris le
compromis et le traité de paix. De plus, nous ne nous trouvons pas ici en
présence d’une affaire telle que celle de la Haute-Silésie polonaise (C.P.J.I.
série À n° 6, p. 14), où les conventions de base en cause permettaient de
saisir la Cour dès que l’une des Parties estimait avoir «une divergence
d'opinion». Ce n’est pas cela du tout. Le préambule du compromis de
1986 et l’article 31 du traité de paix de 1980 mentionnent tous deux les
«désaccords» ou «différends» entre les parties comme constituant le
sujet du présent litige. Une «divergence d'opinion» ne suffit pas pour
constituer l’objet d’une décision en l’espèce. C’est nécessairement à
l'égard d’un «différend existant», c’est-à-dire d’«une opposition de
thèses juridiques » manifestée entre les Parties au sujet de la souveraineté
sur chaque île ou sur l’une quelconque d’entre elles, que la Chambre est
habilitée à statuer.

63. Toutefois, hormis les îles de Meanguera et de Meanguerita, aucun
différend existant ne se dégage du dossier présenté à la Chambre. Aucun
différend relatif à la souveraineté sur d’autres îles, ni aucune opposition
de thèses juridiques établie et manifeste à ce propos ne semble exister sur
cette base. La tentative faite par El Salvador dans sa note du 24 janvier
1985, c’est-à-dire quelques années après la conclusion du traité de paix,
pour étendre le différend à d’autres îles, en particulier à El Tigre, n’était
rien de plus qu’une manœuvre tactique. La note hondurienne du 11 mars
1985 exclut de façon claire et catégorique toute reconnaissance par le
Honduras de l’existence d’un «différend» concernant d’autres îles que
Meanguera et Meanguerita et la note d’El Salvador de janvier 1985 à
elle seule ne saurait faire naître par elle-même un tel différend, puisque
El Salvador avait auparavant reconnu, expressément et par son comporte-
ment, la souveraineté du Honduras sur El Tigre et sur ses autres îles dans
le golfe.

64. El Salvador a soutenu que le Honduras, quand il a conclu le
compromis en mai 1986, connaissait la position d’El Salvador concernant
EI Tigre et d’autres îles dans le golfe de Fonseca et que le Honduras n’en a
pas moins accepté le mot «insular » («des îles ») à l’article 2, paragraphe 2,

314

 
DIFFEREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 662

du compromis. Il s’en faut de beaucoup que cet argument d’El Salvador
soit convaincant. De toute manière il s'applique à El Salvador lui-même,
qui avait aussi connaissance, en mai 1986, de la note hondurienne de mars
1985 et savait qu’il avait reconnu depuis 1854 qu’El Tigre et d’autres îles
appartenaient au Honduras; il en va d’autant plus de la sorte que l’ar-
ticle 2, paragraphe 2, du compromis ne parle ni de «toutes les îles» ni
aussi ou seulement de l’«île d'El Tigre», mais dit simplement « des îles »
en général. L’argument tiré du «défaut de spécification » est en réalité
tout à fait contraire à la position d’El Salvador, car la mention générale
«des îles » ou le mot espagnol insular dans un compromis notifié à la Cour
ne pouvaient désigner que les îles « en litige » entre les Parties. El Salvador
n’a pas prouvé à la Chambre que d’autres îles que Meanguera et Mean-
guerita se soient trouvées dans cette situation juridique en mai 1986,
tandis qu’une telle preuve existe dans le cas de Meanguera et Meanguerita.

65. En fait, la conclusion d’El Salvador ne correspond pas du tout à ses
arguments ni aux éléments de preuve qu’il a présentés, qui portaient avant
tout sur Meanguera et Meanguerita, autrement dit sur des îles qui étaient
en litige avant et après la conclusion du traité de paix de 1980. S’il est une
question « formelle » vide qui ait été portée devant la Chambre, c’est bien
la conclusion d’El Salvador que l’arrêt réinterprète, de façon injustifiée à
mon avis, en identifiant en fait une « conclusion relative à toutes les îles » à
une « conclusion relative à l’île d'El Tigre». Je ne pense pas, je le dis avec
respect, que ce soit là une tâche incombant à une chambre de la Cour.
El Salvador ne demande pas la souveraineté sur El Tigre, mais la souve-
rainté sur toutes les îles du golfe de Fonseca sauf Zacate Grande et Los
Farallones. Le rôle de la Chambre n’est pas de donner une nouvelle
formulation aux conclusions des Parties. La seule distinction que la
Chambre soit habilitée à établir, compte tenu du libellé de la conclusion,
oppose, d’une part, Meanguera et Meanguerita et, d’autre part, le reste
des îles réclamées, à cause des mots «et en particulier ». Mais la Chambre
n’est pas habilitée à rétrécir cette conclusion en la limitant à Meanguera et
Meanguerita plus El Tigre.

66. De toute manière, jusqu’en janvier 1985, le dossier ne contient pas
le moindre renseignement sur l'existence d’un «différend insulaire » qui
dépasserait la question de la souveraineté sur Meanguera et Meanguerita,
en suspens à compter de 1854. Pourquoi et à quel moment ce prétendu
«nouveau» différend insulaire a-t-il surgi entre les Parties ? El Salvador
ne donne aucune réponse à cette question. Il est certes étrange qu’alors
qu'on est en pleine mise en œuvre d’un procédé de règlement pacifique
pour exécuter une obligation assumée dans un traité de paix conclu à
l'issue d’une longue procédure de médiation en vue de mettre fin à des
différends «existants » entre les Parties, des différends «nouveaux » aient
surgi à cause d’une seule note diplomatique de l’une des Parties, et
qu’ainsi de nouvelles îles s'ajoutent à celles qui étaient auparavant en
litige. Il faut dire aussi que la note salvadorienne de janvier 1985 n’a pas
précisé, sauf pour El Tigre, le nombre et les noms des îles censément «en
litige » et qu’El Salvador n’a pas été plus précis depuis, pas même au cours

315

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 663

de l'instance devant la Chambre. La demande relative à «toutes les îles »,
qui figure dans la conclusion d’El Salvador, ne précise pas davantage les
îles litigieuses, pas rnême l’île d'El Tigre, en dehors de Meanguera et
Meanguerita.

67. L'absence de cébat sur l’allégation d’un différend existant relatif à
«toutes les îles » (sauf Zacate Grande et Los Farallones) suffit, par elle-
même, pour écarter cette demande d'El Salvador, comme l'arrêt le fait
effectivement. Sur la demande relative à «toutes les îles » comme telle, il
n'y a eu aucune argumentation spécifique, encore moins une argumenta-
tion globale: il n’y a pas eu d’argumentation ni de preuve du tout! D’autre
part, c’était là une conclusion susceptible d’aboutir à des résultats mani-
festement absurdes ou déraisonnables, comme il serait advenu si la
Chambre avait statué à propos de la souveraineté sur des îles situées même
dans les baies de Chismuyo ou San Lorenzo, ou dans la partie est du golfe
de Fonseca! Et, par-dessus tout, une telle conclusion n’aurait trouvé au-
cun appui dans les circonstances, historiques ou autres, propres au «dif-
férend insulaire » tel qu’il s’est développé entre les Parties. La Chambre,
à sa manière, arrive pour finir à une conclusion correcte en ce qui con-
cerne l’existence ou l’inexistence d’un différend relatif à «toutes les
îles » et donc, indirectement, au sujet de l’argument de la «zone indétermi-
née» mis en avant dans la note salvadorienne du 24 janvier 1985, notion
qui, dans le cas du différend insulaire, est étrangère à la fois au compromis
et au traité de paix.

68. Malheureusement, la Chambre n’applique pas cette conclusion à
l’île d'El Tigre, c’est-à-dire à l’une des îles incluses dans cette demande
même. Certes, dans ses exposés et lors des audiences, El Salvador a mis en
avant sa revendication sur l’île d’El Tigre, avec arguments à l'appui; et il
est également vrai que l’île d'El Tigre, outre celle de Meanguera, a été men-
tionnée en termes exprès dans la note salvadorienne du 24 janvier 1985.
L’explication tirée du «défaut d'arguments» présentés par El Salvador
ne saurait donc, par elle-méme, régler la question en ce qui concerne l’île
d'El Tigre. Mais d’autres considérations auraient dû inciter la Chambre
à aboutir, à propos de cette île, à la même décision que dans le cas du
prétendu différend relatif à «toutes les îles». En premier lieu, pour
donner une réponse à l’objection formulée par le Honduras sur l’«inexis-
tence de différend » à propos de l’île d’El Tigre — si on accepte, comme le
fait la Chambre, la proposition selon laquelle il est possible, du point de
vue de la procédure, de détacher cette île de la demande d’El Salvador
relative à «toutes les îles» — il aurait d’abord fallu, de toute manière,
commencer par examiner la question à titre préliminaire, à cause de la « na-
ture» de l’objection hondurienne, ainsi que des arguments en réplique
du Honduras qui, comme le reconnaît la Chambre, tendaient seulement
à établir l’inexistence d’un différend relatif à El Tigre et rien de plus.
Tous les éléments de preuve et arguments relatifs à l’île d’El Tigre devaient
assurément être examinés dans les motifs de l’arrêt, mais à une fin diffé-
rente de celle qui est invoquée dans ces motifs, c’est-à-dire pour détermi-
ner s’il existait «un différend» réel entre les Parties au sujet de la

316

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 664

souveraineté sur l’île d'El Tigre. Après, mais seulement après, la Chambre
aurait pu éventuellement s’engager dans l’examen de la question de fond
de la souveraineté sur El Tigre. A ce propos, je ne comprends pas que l’on
puisse dire que le Honduras n’a pas fait valoir sa prétention selon laquelle
Meanguera et Meanguerita étaient seules en litige, et cela à titre « prélimi-
naire» à toute décision relative à la souveraineté sur les îles en litige. Quoi
qu'il en soit, le contexte approprié pour apprécier l'interaction possible de
cette prétention et des termes de l’article 2, paragraphe 2, du compromis
était l'examen de la «question préliminaire » elle-même, que la Chambre
n'aurait pas dû traiter essentiellement comme une question d’interpréta-
tion du compromis, en vue de déterminer l’étendue de la compétence qui
lui était conférée: le Honduras n'avait pas élevé d’objection quant à
«l'étendue de la compétence », mais une objection fondée sur l’«inexis-
tence de différend ».

69. Si la Chambre avait respecté ce contexte, comme l’exigeait le carac-
tère préliminaire de l’objection du Honduras, la conclusion aurait été
inévitable, à cause des actes successifs par lesquels El Salvador a reconnu
la souveraineté hondurienne sur l’île d'El Tigre, en commençant par la
note du 12 octobre 1854 du ministre des relations extérieures d’El Salva-
dor au ministre des relations extérieures du Honduras, comme l’admet
l’éminent salvadorien Santiago Barberena, et aussi, par exemple, dans
une communication de 1874 du commandant en chef adjoint de l’armée
salvadorienne et dans la convention Cruz-Letona de 1884 non ratifiée. De
plus, comme El Salvador lui-même le reconnaît, l’île d’El Tigre est entrée
en ligne de compte comme «côte hondurienne» aux fins du tracé de la
ligne d’équidistance de la délimitation maritime de 1900 entre le Hondu-
ras et le Nicaragua, délimitation dont, selon la conclusion bien fondée de
la Chambre, El Salvador a pris acte ou qu’il a reconnue. De surcroît, dans
la présente instance, une conclusion formelle finale d’Ei Salvador
demande à la Chambre de juger que la situation juridique des espaces
maritimes dans le golfe de Fonseca correspond au régime juridique établi
par l’arrêt de la Cour de justice centraméricaine du 9 mars 1917. Or, cet
arrêt déclare expressément que la délimitation Honduras/Nicaragua de
1900 est une partie intégrante du régime juridique des espaces maritimes à
l'intérieur du golfe de Fonseca, comme, de reste, le fait aussi le présent
arrêt. Dans ces conditions, la déclaration de la note d’El Salvador
de janvier 1985 aux termes de laquelle, «parmi les autres îles se trouve celle
du Tigre, qui est salvadorienne et sur laquelle le Honduras a des prétentions »
n’est pas, en droit international, un acte susceptible de constituer la néga-
tion de toutes les reconnaissances antérieures et actuelles pour ainsi susci-
ter relativement à l’île d’El Tigre un « nouveau » différend qui puisse faire
l’objet d’une décision judiciaire.

70. La souveraineté du Honduras sur l’île d'El Tigre a aussi été recon-
nue par des Etats tiers depuis le XIX® siècle, comme le prouve l’épisode de
l'intervention britannique dans les îles du golfe de Fonseca (1848-1849).
D'autre part, le Honduras a toujours estimé qu’El Tigre lui appartenait et
il y a agi à titre de souverain depuis l'indépendance, en 1821, comme l’éta-

317

 
DIFFEREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 665

blissent les éléments de preuve versés au dossier et analysés dans le
présent arrêt. La Chambre ne saurait donc plus trouver là aucune souve-
raineté sur laquelle statuer dans le cas de l’île d'El Tigre. La question a été
tranchée par l’uti possidetis juris de 1821 il y a plus de cent soixante-
dix ans, ainsi que par la reconnaissance émanant d’El Salvador et de
tierces puissances il y a plus de cent quarante ans. Si une décision de
justice sur ce qu’on appelle «différends formels» doit toujours être
exclue, une décision sur un « différend formel » sans «objet » est quelque
chose de moins acceptable encore.

71. Compte tenu de ce qui précéde, j’accueille la conclusion hondu-
rienne selon laquelle les seules îles «en litige » sont Meanguera et Mean-
guerita. J'ai donc voté contre la décision par laquelle la Chambre déclare
qu’El Tigre est une île « qui fait l’objet d’un différend » dans la présente
instance. J’ai de même voté contre l’alinéa du dispositif de l’arrêt qui
décide que les Parties, lorsqu'elles ont demandé à la Chambre, à l’ar-
ticle 2, paragraphe 2, du compromis, « de déterminer la situation juridique
des îles », lui ont conféré compétence pour déterminer, entre les Parties, la
situation juridique de toutes les îles du golfe de Fonseca indépendam-
ment du point de savoir si elles étaient réellement en litige. En statuant
ainsi, la Chambre se répond à elle-même, car aucune des Parties ne lui a
demandé de se prononcer à titre judiciaire sur ce point de compétence. S'il
en va de la sorte, c’est parce qu’elle n’a pas traité comme il le fallait de
l'objection relative à l’«inexistence de différend» présentée par le
Honduras. Le raisonnement de la Chambre l’a placée dans la situation
génante de devoir attribuer judiciairement la souveraineté sur l’île
d'El Tigre au Honduras sans que cette Partie le lui ait demandé, et donc de
décerner une sorte de «confirmation de souveraineté ». Or, il reste vrai
que la Chambre n’était pas habilitée à délivrer cette «confirmation» car
cette île n’était pas une ile «en litige » entre les Parties et n’était donc pas
susceptible de faire l’objet d’une décision de la Chambre. Enfin, et ce n’est
pas la moindre considération, le raisonnement de la Chambre, tout en
affirmant qu’elle a reçu compétence pour statuer sur le régime juridique
de «toutes les îles» du golfe de Fonseca en vertu de l’article 2, para-
graphe 2, du compromis compris d’une certaine manière, s’abstient tota-
lement d'expliquer les raisons d’une telle conclusion qui relève de
l'exégèse. Les règles du droit international qui régissent l'interprétation
des traités ne sont même pas mentionnées ! Ce que propose l'arrêt, c’est
simplement une certaine façon textuelle de lire le texte de la clause perti-
nente du compromis et non pas une interprétation juridique de la clause
dont il s’agit. Je reviendrai sur cette question, qui est de savoir comment
doit être interprété le compromis, dans la partie de la présente opinion
consacrée au «différend maritime».

B. La question du « droit applicable »

72. Tout au long de l’instance, les Parties ont été profondément divi-
sées au sujet du «droit» applicable au «différend insulaire ». Le Hondu-

318

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 666

ras n’a cessé de soutenir que cet aspect de l’affaire devait être aussi tranché
par la Chambre sur la seule base de |’ uti possidetis juris de 1821. L’attitude
d'El Salvador a été moins cohérente. Des fluctuations et des ambiguités
ont marqué les exposés de ce pays concernant le droit applicable au diffé-
rend insulaire. El Salvador a mentionné la distinction doctrinale entre une
«attribution de souveraineté» et une «délimitation territoriale» afin
d’obtenir que la Chambre applique au «différend insulaire» un autre
droit qu’au «différend frontalier terrestre», bien que l’article 5 du
compromis ne fasse aucune distinction à cet égard et malgré la proposi-
tion généralement admise et reconnue par l’arrêt dans l’introduction au
différend frontalier terrestre, selon laquelle le principe de |’ uti possidetis
juris peut s’appliquer aux différends de délimitation frontalière comme à
ceux qui portent sur une attribution de territoire. Je suis donc étonné de
lire dans l’arrêt que l'argument avancé par El Salvador «sur la base de l'uti
possidetis juris est qu'il est le successeur de la Couronne espagnole pour
toutes les îles du Golfe»! (Motifs, par. 330; les italiques sont de moi.) La
Chambre se charge ici de reformuler argument d’El Salvador sur le droit
applicable au différend insulaire, procédé qui me parait plus que discu-
table dans une affaire contentieuse.

73. De fait, El Salvador a demandé a la Chambre d’appliquer au
«différend insulaire » le principe du «titre historique» ainsi que le prin-
cipe de «l’exercice pacifique et continu de l'autorité étatique». Voilà com-
ment la question a été résumée lors des audiences dans une mise au point
de l’agent d’EI Salvador. Il est discutable que tels doivent être les seuls
principes applicables au différend insulaire, mais la déclaration de l’agent
d’El Salvador a sans aucun doute apporté un éclaircissement. Pourtant,
lors d’audiences ultérieures, certaines déclarations des conseils ont réin-
troduit dans le tableau l’obscurité initiale des exposés écrits d’El Salvador
sur ce sujet. Par exemple, quelques jours plus tard, un conseil d’El Salva-
dor a allégué l'existence d’un lien entre le «titre historique» dont
El Salvador alléguait l’existence et l’uti possidetis juris de 1821. Selon les
termes de ce conseil:

«El Salvador peut s’appuyer sur la possession effective des îles
pour fonder sa souveraineté sur celles-ci, dans la mesure où il s’agit
ici d’un cas d’attribution de souveraineté; El Salvador peut aussi
s’appuyer sur des titres fonciers officiels historiques, preuve indu-
bitable de sa souveraineté sur les îles en question, conformément
au principe de l'uti possidetis juris tel qu'il s'appliquait en 1821.»
(C4/CR 91/33, p. 10; les italiques sont de moi.)

74. La première question soulevée par cette affirmation est à l’évidence
de savoir pourquoi El Salvador n’a pas simplement demandé l’applica-
tion del’ uti possidetis juris de 1821. Cependant, la réponse à cette question
n’est pas le point à examiner maintenant. Ce point est le rapport entre le
«titre historique» allégué par le conseil d'El Salvador, surtout les Reales
Cédulas de 1563 et 1564, et uti possidetis juris de 1821, étant donné que le

319
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 667

conseil dont il s’agit admettait la possibilité d’une évolution du droit colo-
nial espagnol et le fait qu’une telle évolution était intervenue en l’occur-
rence. Je dois avouer qu'il m’est absolument impossible de concilier les
termes de la contradiction qui en résulte. Les normes du droit internatio-
nal n'étant pas élaborées à titre unilatéral par l’une des parties au cours
d’une procédure judiciaire, on serait en droit de penser, sous réserve de la
phraséologie, que le conseil d’El Salvador donnait alors à entendre que ce
pays revenait à l’uti possidetis juris de 1821 invoqué par le Honduras. Il
s’agissait pourtant là d’un sentiment éphémère car, peu après, un autre
conseil d’El Salvador fit la déclaration suivante:

«La Chambre doit se demander si elle a simplement à appliquer
aux îles le principe de l’uti possidetis juris d’ Amérique latine qu’elle a
déjà appliqué au premier volet du litige concernant la frontière
terrestre, ou si elle doit s'appuyer sur d'autres normes juridiques»
(C4/CR 91/33, p. 62-63; les italiques sont de moi),

avant de conclure que la Chambre devrait retenir la seconde possibilité.
La Chambre doit à l'évidence appliquer au différend insulaire les normes
du droit international applicables entre les Parties. Cependant, une fois
encore, il ne s’agit pas de cela pour l'instant. Le problème est le suivant:
comment concilier cette seconde déclaration d’un conseil avec la
première déclaration d’un conseil et les deux déclarations avec celle
qu'avait faite auparavant l’agent d’El Salvador?

75. La contradiction qu’impliquent les déclarations susmentionnées,
avec les incertitudes qui en résultent, ne donne certes pas le genre d’expli-
cation qu'on pourrait attendre pour tirer au clair le sens du «titre histo-
rique» et de «l'exercice pacifique et continu de l'autorité étatique» dont
parle l’agent d’El Salvador. De plus, El Salvador n’a pas demandé à la
Chambre d’appliquer ces principes comme tels, quelque signification
qu’E] Salvador puisse leur attribuer, mais un «système juridique» de son
propre cru. La nécessité de recourir à cette notion de «système » résultait
très probablement du fait que ni l’un ni l’autre des deux principes dont il
s’agit ne constitue, en droit international, un moyen autonome d'acquérir
un territoire. Ils peuvent servir à cette fin dans certaines circons-
tances mais, appliqués séparément, ils sont incapables de conférer des
droits souverains sur un territoire vis-à-vis d’un autre Etat, surtout quand
l’autre Etat, comme en l’espèce, possède les droits de l’ufi possidetis juris
sur les Îles en cause: on y reviendra plus loin. La nécessité d’édifier un
«système juridique» devenait ainsi une considération manifeste
qu’El Salvador s’est efforcé de prendre en compte en déclarant que les
principes invoqués se confirment l’un l’autre. Or, cela ne saurait davan-
tage suffire. Pour pouvoir, en droit international, conférer des droits
souverains sur un territoire 4 un Etat donné et pour le faire méme dans la
situation de droit et de fait de la présente affaire, les deux principes doivent
au moins se combiner, ils doivent prendre effet ensemble en l’espèce. De
plus, le «système» de droit proposé par El Salvador contient une lacune
importante : que faire si l’un des deux principes aboutit à des résultats qui

320

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 668

contredisent ceux auxquels conduit l’autre ? Ce n’est pas là une hypothèse
théorique mais réelle, compte tenu de la revendication d’El Salvador sur
«toutes les îles » (à l'exclusion de Zacate Grande et de Los Farallones).
El Salvador présuppose l'absence d’une telle contradiction. C’est la une
pétition de principe. Or, un organe judiciaire n’est pas habilité à appliquer
les suppositions ou présupposés à priori de l’une des parties: il doit appli-
quer des normes objectives, telles qu’elles sont définies par le droit inter-
national ou par les deux parties à l'affaire. Cette lacune à elle seule serait
suffisante, selon moi, pour écarter l’interprétation d’El Salvador relative
au droit applicable au «différend insulaire » comme «système ». Cela dit,
la question ne saurait en rester là.

76. Les deux principes qui constituent le système de droit applicable
proposé par El Salvador ne correspondent pas à la situation de droit et de
fait propre à toutes les îles réclamées par El Salvador dans sa conclusion.
Les éléments de preuve qui figurent au dossier sont d’une clarté translu-
cide. Ce sont, de surcroît, des éléments de preuve qui appartiennent au
«domaine public». Par exemple, El Salvador n’exerce aucune autorité
étatique pacifique et continue, ni aucune autre sorte d’autorité, sur les
îles honduriennes qu’il réclame, à l'exception d’une seule: Meanguera.
Il y a donc logiquement lieu de choisir entre deux conclusions. Voici la
première: n’est-il pas après tout possible qu’El Salvador demande à la
Chambre d'appliquer séparément chacun des deux principes qu’il invo-
que en fonction de la situation de droit et de fait éventuellement propre à
chacune des îles dont il s’agit? Une réponse affirmative à cette question
non seulement détruirait le «système» proposé, mais aussi supposerait
sans justification que la Chambre doive appliquer une diversité de prin-
cipes ou de règles sélectivement à chacune des îles réclamées par El Salva-
dor. La seconde possibilité serait de se demander: El Salvador a-t-il
reconnu après tout, de façon indirecte mais claire, que «toutes les îles »
que sa conclusion supposait être en litige ne sont pas effectivement ou
réellement des îles «en litige» entre les Parties, même à ses yeux à lui?
Répondre à cette seconde question par l’affirmative rejoindrait les
conclusions de la présente opinion qui concernent l’objection du Hondu-
ras fondée sur l’«inexistence de différend » (par. 56-71 ci-dessus). Si les
réponses aux deux questions sont négatives, on ne peut que conclure ceci:
«le titre historique » et « l'exercice pacifique et continu de l'autorité étatique »
sont des principes qu’El Salvador demande à la Chambre d’appliquer à
toutes les îles pouvant être en litige, quelles que puissent être les consé-
quences en droit.

77. Le système de droit applicable proposé par El Salvador pour le
différend insulaire est des plus fragiles, outre qu’il est, selon moi, d’une
faible valeur opérationnelle dans les circonstances de la présente affaire.
On aurait donc pu s'attendre à voir la Chambre se prononcer à ce propos
avec beaucoup plus de clarté. Or, l'argumentation de la Chambre n’envi-
sage pas la question d’une manière directe et tranchée, comme elle le
devrait. Je me sépare donc du traitement réservé par ladite argumentation
à cette importante question de la définition du «droit applicable» au

321

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 669

différend insulaire. Certes, comme le demande le Honduras, la Chambre
commence par mentionner le principe de l’uti possidetis juris, mais elle le
fait surtout d’une manière simplement descriptive, sans même analyser la
liste incomplète des documents coloniaux mentionnés. Comment le prin-
cipe de l’uti possidetis juris pourrait-il être écarté, à toutes fins utiles, dans
le différend insulaire. étant donné le libellé de l’article 5 du compromis et
l'interprétation donnée par les Parties, dans le contexte du différend fron-
talier terrestre de l’affaire, de l’expression qui y figure: «/les] normes de
droit international applicables entre les parties» ? Si la Chambre avait pour-
suivi sa tentative initiale pour ce qui est de l'application de l’uti possidetis
juris jusqu’au bout de ses conclusions judiciaires inéluctables, bien des
questions relatives au droit applicable auraient été tirées au clair, y
compris la valeur du système proposé par El Salvador à la place de l’uri
possidetis juris de 1821 proposé par le Honduras. Ces graves insuffisances
des motifs de l’arrêt ne me laissent qu’une seule possibilité : développer en
détail ci-dessous mes propres vues sur la question dans la perspective des
trois grands principes ou éléments invoqués par les Parties, c’est-à-dire le
«titre historique», I’« uti possidetis juris» et l’«exercice pacifique et
continu de l'autorité étatique ».

a) Le «titre historique» invoqué par El Salvador

78. Les fondements du «titre historique » invoqué par El Salvador sont
les Reales Cédulas de 1563 et 1564 relatives à la Gobernaciôn de Guatemala.
Selon les termes du conseil d'El Salvador, ces Reales Cédulas constituent
le «titre colonial original» qui sert de fondement à la revendication
d'El Salvador relative à la souveraineté sur toutes les îles du golfe de
Fonseca. Les Reales Cédulas dont il s’agit plaçaient la région du golfe de
Fonseca, y compris Choluteca et Nacaome, sous la juridiction de la Gober-
nacion de Guatemala. Les deux furent adoptées lorsque la Couronne
décida de partager les territoires de la première Real Audiencia de
Gracias a Dios/Guatemala entre la Real Audiencia de Nueva España
(Mexique) et la Real Audiencia établie par cette décision au Panama.
Cette situation ne dura que quelques années, c’est-à-dire jusqu’au
moment où la Real Audiencia de Guatemala fut réétablie définitivement à
Santiago de Guatemala (1568) et où la capitainerie générale ou le
Royaume du Guatemala prit corps comme principale entité administra-
tive de la Couronne d’Espagne en Amérique centrale.

79. La Gobernacién du Honduras et la Gobernaciôn de Guatemala
avaient été instituées dans les années 1520, la seconde quelques années
après la première, et le ressort territorial de la Gobernaciôn du Honduras
initiale s’étendait, entre autres, non seulement aux régions de Teguci-
galpa, Choluteca et Nacaome et aux îles du golfe de Fonseca, qui avaient
été découvertes en 1522, comme le golfe lui-même, par Andrés Niño,
membre de l’expédition de Gil Gonzalez Davila (premier titulaire de la
Gobernacion du Honduras en vertu d’une Cédula real de 1524), mais aussi
à des territoires situés au sud-ouest du territoire actuel de la République

322

 

 
DIFFEREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 670

du Honduras dans la région. Ce fut dans les zones, mal définies du point
de vue territorial, des «Gobernaciones» initiales octroyées par la
Couronne d’Espagne aux premiers conquistadores/gobernadores que
Pautorité royale découpa, après la découverte et la conquête, les subdivi-
sions administratives territoriales de la capitainerie générale de Guate-
mala (qu'il ne faut pas confondre avec l’ancienne Gobernacion de Guate-
mala) et de l’Audiencia de Guatemala, c’est-à-dire toute la diversité des
«provincias», «alcaldias mayores», «corregimientos», «districts» et
«alcaldias ordinarias » établie aux XVI et XVII® siècles dans la région
d'Amérique centrale dont il s’agit en l’espèce. De plus, ces dernières
subdivisions administratives territoriales se développèrent au cours des
trois siècles d'administration espagnole conformément aux décisions
successives de la Couronne. Cette évolution fut consolidée pendant la
seconde partie du XVIII® siècle à l’occasion de l’introduction du régime
des intendencias en Amérique centrale, comme cela est si bien expliqué
dans la sentence arbitrale rendue par le roi d’Espagne le 23 décembre 1906
entre le Honduras et le Nicaragua (voir paragraphe 15 ci-dessus).

80. La situation géographique des territoires dont il s’agit fut une
préoccupation de premier plan au cours de l’évolution historique que l’on
a évoquée. Les juridictions ecclésiastiques des évêchés jouérent aussi un
rôle important dans la consolidation de ce processus. El Salvador acquit
un évêché après l'indépendance en 1842, tandis qu'il relevait avant cette
date de la juridiction ecclésiastique de l'évêché de Guatemala. En
revanche, Comayagua, ou le Honduras, fut pourvu dès 1539 de son propre
évêché qui exerçait sa juridiction ecclésiastique dans la province de
Comayagua, ainsi que dans l’Alcaldia Mayor de Minas de Tegucigalpa
instituée en 1578 et, à partir de 1672, sur la ville de Choluteca et les villages
sous sa juridiction, qui furent détachés de l’évêché de Guatamala cette
année-là. La ville de Choluteca (fondée en 1535 par un lieutenant d’Alva-
rado, conquérant du Guatemala) et les villages sous sa juridiction rele-
vaient déjà depuis longtemps, plus précisément depuis 1580, de l’autorité
civile de l’Alcaldia Mayor de Minas de Tegucigalpa. La Real Cédula de
1791 définit le territoire de l’Intendencia du Honduras comme incluant
tous les territoires qui appartenaient à l’évêché de Comayagua, ou du
Honduras, y compris donc la province de Comayagua et l’Alcaldia Mayor
de Tegucigalpa, avec Choluteca et la région relevant de sa juridiction. Il
convient de relever que la Real Cédula de 1791 se servait de la dénomina-
tion « Alcaldia Mayor» de Tegucigalpa et non de l’ancienne dénomina-
tion initiale, c’est-à-dire « Alcaldia Mayor de Minas » de Tegucigalpa, qui
avait été modifiée dans l’intervalle.

81. Pour examiner le «titre historique» invoqué par El Salvador, il
n’est pas nécessaire de pousser plus avant cette description générale.
Toutes les données pertinentes sont consignées au dossier. C’est un fait
historiquement établi que, pendant la première partie du XVI* siècle, le
golfe de Fonseca et sa région constituaient un « carrefour » pour les ambi-
tions de ceux qui étaient alors en train de conquérir et de gouverner le
Mexique, le Guatemala, le Honduras et le Panama et que la Couronne ne

323
DIFFEREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 671

disposait pas encore, à l’époque, d’un tableau précis des caractères
géographiques de la région. Le conflit des ambitions des premiers conquis-
tadores/gobernadores dans la région du golfe de Fonseca et aux alentours,
ou les interventions de la Couronne destinées à mettre fin aux conflits
suscités par leurs guerres et les arrangements privés conclus entre eux, ou
encore les mesures adoptées par la Couronne pour trouver une voie de
communication commode entre les deux océans, sont des épisodes bien
connus, qui n’ont rigoureusement aucun rapport avec la décision de la
Chambre relative au régime juridique des îles dans le golfe de Fonseca qui
sont en litige entre les Parties: sauf s’il est jugé que la notion de «titre
historique » invoquée par El Salvador est une proposition juridique rece-
vable en vertu de l’article 5 du compromis, autrement dit un principe de
droit international applicable entre les parties à l’affaire.

82. Il était pourtant nécessaire de commencer par présenter quelques
amples considérations historiques car, dans l’exposé d’El Salvador, les
Reales Cédulas de 1563 et 1564 sont présentées non seulement comme un
«titre historique » mais aussi comme un «titre colonial originel ». Si, dans
le contexte de la présente affaire, la notion de «titre colonial originel » a
une signification quelconque — je pense qu’elle n’en a aucune — elle
devrait correspondre aux premiers titres délivrés par la Couronne, dans la
région dont il s’agit, après la découverte du golfe de Fonseca par Andrés
Niño en 1522: il s’agit alors des « Gobernaciones du Honduras » octroyées
par des Reales Cédulas du Roi en 1524 et 1525 à Gil Gonzalez Davila et à
Diego Lopez Salcedo respectivement; ces deux Cédulas n’englobaient pas
seulement le golfe de Fonseca, mais aussi la région de San Miguel a Pest
de la rivière Lempa. D’autre part, Alvarado acquit sa «Gobernaciôn de
Guatemala » par la Real Cédula de 1527. Maintenant que cette question a
été située dans sa perspective historique véritable, il convient de répondre
à la question de droit international que pose à la Chambre le «titre histo-
rique » invoqué par El Salvador.

83. Pour décider finalement si le «titre historique» allégué par
El Salvador constitue ou non un titre de droit international que la Chambre
doive appliquer au différend insulaire, il faut répondre à une question
simple d’ordre général que voici: peut-on dire que la République
d’El Salvador, ou la République du Honduras, ou les deux, soient en
possession d’un «titre historique» quelconque du genre invoqué par
El Salvador par l'effet des Reales Cédulas de 1563 et 1564, ou de toute
autre Real Cédula ou Provision antérieure 4 1821? J’ai les plus grandes
difficultés à comprendre comment de telles Cédulas ou Provisiones Reales,
autrement dit le droit interne espagnol, peuvent constituer un «titre histo-
rique » de la République d’El Salvador ou de la République du Honduras
en droit international. Selon moi, ni l’une ni l’autre n’est en possession
d’un «titre historique» de droit international par l’effet d’un tel droit
interne espagnol. Si elles ne sont pas en possession d’un titre de droit inter-
national de cette nature, elles ne peuvent évidemment pas l’invoquer dans
la présente instance.

84. Il n’existe dans l’affaire aucun autre «titre historique» originel

324

 

 
DIFFEREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 672

— si l’on prend cette notion au sens donné et défini par le droit internatio-
nal — que le «titre historique » de la Couronne d’Espagne, qui est devenu
caduc quand l'Espagne a reconnu les Républiques hispano-américaines.
La République d’El Salvador et la République du Honduras n’y font pas
exception. Les «titres» que ces deux Républiques hispano-américaines
pourraient avoir l’une vis-à-vis de l’autre ne sont pas le «titre historique »
(caduc) de la Couronne d’Espagne en droit international, ni aucun titre
international institué par l'Espagne, mais seulement et exclusivement le
ou les titres à la souveraineté sur le territoire qui leur sont conférés soit par
l’uti possidetis juris, soit par d’autres normes du droit international régis-
sant la succession d’Etats qui pourraient être applicables.

85. En dehors de cela, il n’existe aucun «titre» — originel, historique,
colonial ou autre — qui puisse être invoqué par les Parties en l’espèce ou
s'appliquer à elles. Sous le «régime colonial», le titre originel de la
Couronne d’Espagne était un titre de droit international, mais il n’était
pas partagé par les unités administratives coloniales espagnoles en Améri-
que. De telles unités ne participaient pas à un tel titre. Il est donc tout à fait
inapproprié d’invoquer en l’espèce la notion et le principe d’un «titre
historique» en droit international ou d'utiliser des expressions équivo-
ques pouvant suggérer l’existence de quelque «titre historique » originel,
que la Chambre, si bon lui semble, pourrait appliquer au «différend insu-
laire » qui oppose les Parties.

86. Comme la sentence arbitrale du 23 janvier 1933 relative à l’affaire
des Frontières du Honduras (Guatemala/Honduras)\e déclare si justement
en définissant l’uti possidetis de 1821 applicable à cette affaire :

«Avant l'indépendance, chaque entité coloniale constituait
simplement une unité administrative soumise à tous égards au roi
d’Espagne et il n’existait donc, en fait ou en droit, au sens politique,
aucune possession indépendante de la sienne. Avant l’indépen-
dance, l’une ou l’autre entité coloniale n’avait d’autre possession que
celle qui pouvait lui être attribuée en vertu de l’autorité administra-
tive qu’elle exerçait. Le concept de l’uti possidetis de 1821 » se réfère
donc nécessairement à un pouvoir administratif fondé sur la volonté
de la Couronne d’Espagne. » (Nations Unies, Recueil des sentences
arbitrales (RSA), vol. II, p. 1324.)

Si les entités administratives coloniales espagnoles en Amérique hispani-
que n'avaient même pas une « possession » qui leur fût propre, il est à plus
forte raison difficile d’admettre qu’elles aient pu être investies d’un «titre
historique » originel ou qu’elles aient participé au «titre historique » de la
Couronne d’Espagne en droit international. Voilà pour quelle raison
fondamentale — il y en a d’autres — la jurisprudence de l’affaire des
Minquiers et Ecréhous (France/Royaume-Uni) est, à mon avis, étrangère
au différend insulaire dans la présente espèce. Dans cette affaire, les
«titres historiques » originels invoqués étaient des titres médiévaux qui
furent détenus ultérieurement par les rois d'Angleterre ou les rois de
France, en qualité de souverains et de nations indépendantes.

325

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 673

87. Les Reales Cédulas de 1563 et 1564, actes législatifs internes espa-
gnols, ne sauraient non plus aider en rien la Chambre 4 statuer sur la situa-
tion juridique des îles à aucun autre égard. Elles se sont effacées devant
plus de deux siécles et demi de droit et d’administration espagnols. Elles
ne donnent donc aucune indication 4 la Chambre pour appliquer a
l'aspect de l’affaire constitué par le différend insulaire l’uti possidetis juris
de 1821, ni aucune autre norme régissant la succession d’Etats. Des chan-
gements se produisirent dans les subdivisions administratives territoriales
pendant cette longue période coloniale en Amérique centrale, comme le
démontre l’ensemble des renseignements contenus dans le dossier, et la
Chambre devait tenir compte de ces changements pour statuer sur le diffé-
rend insulaire comme elle l’a fait pour le différend frontalier terrestre. Les
gobernaciones initiales ne devinrent pas des subdivisions administratives
territoriales de la capitainerie générale ou du Royaume du Guatemala
ultérieurement établi, dont les principales subdivisions administratives
furent d’abord les provincias et les alcaldias mayores, puis les intendencias.
La juridiction territoriale exercée par ces provincias, alcaldias mayores et
intendencias sur les territoires dont il s’agit — sur lesquels la République
d’El Salvador et la République du Honduras furent établies en 1821 —
sont les seules «entités administratives coloniales» pertinentes en
l’espèce, et il n’en va pas de même des gobernaciones. Les gobernaciones
initiales n’ont rien à voir avec la tâche de la Chambre. H serait parfaite-
ment arbitraire de se fonder sur un autre principe, compte tenu de la défi-
nition du droit applicable énoncée par les Parties à l’article 5 du compro-
mis. Il n’existe aucune norme de droit international applicable entre les
Parties qui fasse intervenir ces anciennes gobernaciones pour son applica-
tion.

88. La faiblesse de son argument tiré des Reales Cédulas de 1563 et 1564
du point de vue tant du «titre historique » que du principe de I’ uti posside-
tis juris a incité le conseil d'El Salvador à essayer d’obvier par une réponse
juridique formelle à une objection plus que probable. Cette réponse
consiste à faire entrer en ligne de compte la notion de droit constitutionnel
ou administratif moderne de l’acte contraire. Des Reales Cédulas
n’auraient pu être modifiées ou abrogées que par d’autres Reales Cédulas.
Or, la notion de l’acte contraire est étrangère au droit colonial espagnol.
Des Cédulas Reales pouvaient aussi être modifiées par d’autres formes de
législation générale, par des décisions particulières de la Couronne ou par
des décisions émanant d’autorités auxquelles la Couronne avait conféré
les pouvoirs nécessaires à cet effet. De plus, il y eut évidemment après
1563 et 1564 nombre de Reales Céduias qui modifièrent celles qui avaient
alors été promulguées.

89. La Chambre n’est saisie d’aucune autre question mettant en cause
le droit colonial espagnol que celle de la preuve de la situation du point de
vue de l’uti possidetis juris de 1821, qui rende admissibles les éléments de
preuve constitués par les documents coloniaux espagnols présentés par
les Parties. De tels éléments de preuve sont cependant dépourvus de perti-
nence en ce qui concerne le «titre colonial originel » ainsi dénommé. Ce

326

 
DIFFEREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 674

titre était un «titre historique» de la Couronne d’Espagne auquel les
diverses unités administratives instituées par la Couronne dans ses terri-
toires d'Amérique n'avaient aucune part. La Chambre ne saurait donc
l’appliquer sans plus, ni comme une sorte de règle résiduelle universelle
permettant de définir la souveraineté des Parties sur les îles en litige dans
la présente affaire.

90. Pour conclure, je souscris pleinement à l’argumentation de la
Chambre quand, sur le plan des principes, elle déclare rejeter le «titre
historique» invoqué par El Salvador en tant que principe susceptible
d’avoir une incidence sur la décision de la Chambre relative au différend
insulaire entre les Parties. Malheureusement, la Chambre s’abstient de
tirer de cette conclusion ses conséquences juridiques inéluctables. En fait,
la confusion est perpétuée, et la définition et les modalités de mise en
œuvre du principe de l’uti possidetis juris en souffrent.

b) Leprincipe de l'uti possidetis juris invoqué par le Honduras!

91. Le principe de l’uti possidetis juris est une règle de droit internatio-
nal applicable à la fois aux questions territoriales et aux différends de
délimitation frontalière dans les rapports entre les Républiques hispano-
américaines. I] ne peut donc y avoir à priori aucune raison valable en droit
d’écarter le principe de I’ uti possidetis juris, tel qu’il s’appliquait en 1821,
pour statuer sur le «différend insulaire» dans l’affaire qui oppose les
Parties. De plus, siles Parties, comme c'était le cas, s’estimaient tenues par
ce principe sur le continent, il doit en aller aussi de même pour les îles en
litige dans le golfe de Fonseca. Pourquoi cesser d’appliquer l’uti possidetis
juris de 1821 quand on quitte le secteur du Goascorän dans le différend
frontalier terrestre? De plus, tant les «îles» que le «continent» consti-
tuent un «territoire terrestre » au sens physique. Rien, ni d’un point de vue
général, ni en raison des circonstances de la présente affaire, n’autorise à
exclure l’uti possidetis juris, tel qu’il s'applique entre les Républiques
hispano-américaines d'Amérique centrale, à cause de la distinction
théorique entre «attribution de la souveraineté» et «délimitation». La
distinction faite par les auteurs peut être utile pour décrire la teneur des
demandes d’Etats successeurs, mais cette distinction ne constitue pas par
elle-même une règle de droit international et la doctrine ne la conçoit pas
comme de nature à restreindre d'aucune manière la mise en œuvre et le
champ d’application normaux du principe de l’uti possidetis juris.

92. De plus, les Parties ont reconnu, tout au long de l’instance, que les
«normes de droit international » applicables entre elles et auxquelles se
réfère l’article 5 du compromis incluaient, en premier lieu, le principe de
l’uti possidetis juris tel qu’il s’appliquait en 1821. D’autre part, cet ar-

' Je me réfère ici au principe de l’uti possidetis juris et aux moyens de le prouver
tels que je les ai définis dans les considérations pertinentes de la présente opinion (voir
«I. Le différend frontalier terrestre » — « A. Questions générales »).

327

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 675

ticle ne limite l’application de l’uti possidetis juris à aucun des trois as-
pects de l’affaire à l'exclusion des autres. Au contraire, il demande à la
Chambre «en rendant son arrêt» — la totalité de l’arrêt et non pas l’un
de ses aspects ou l’une de ses parties — de tenir compte des normes de
droit international applicables entre les parties, y compris, «s’il y a lieu»,
des dispositions du traité général de paix.

93. La Chambre a donc à cet égard pour seule tâche de se prononcer sur
le point de savoir si la règle de preuve énoncée à l’article 26 du traité de
paix devrait être appliquée comme telle à l'aspect de l'affaire constitué par
le différend insulaire. Les Parties en ont débattu dans une certaine
mesure. Cependant, la question me paraît être hors de propos. Le fait
d’appliquer ou de ne pas appliquer l’article 26 du traité de paix en tant que
tel au «différend insulaire» n’a aucune incidence pratique sur la tâche
qu’il incombe à la Chambre d'accomplir. Si l’article 26 en tant que tel ne
devait pas être appliqué — point sur lequel la Chambre est de toute
manière habilitée à statuer en vertu de l’article 5 du compromis — la
Chambre ne pouvait que procéder de la manière prévue dans le Statut et le
Règlement de la Cour, ainsi qu’en droit judiciaire international général,
lequel témoigne, à ce qu’il se trouve, de beaucoup d’ouverture en ce qui
concerne la recevabilité des preuves, tandis qu'il ne prend pas du tout à
son compte la notion de la «règle de la meilleure preuve» de certains
systèmes de droit interne. En conséquence, rien n'autorise à admettre
certains éléments de preuve documentaire de I’ uti possidetis juris de 1821
dans le différend insulaire à l’exclusion d’autres éléments de preuve de
même nature. A cet égard, la situation se présente de la même manière que
celle qui caractérise le différend frontalier terrestre. Aucune des deux
Parties n’a présenté aucune Cédula Real ni aucun autre acte législatif
général pour indiquer à laquelle des unités administratives coloniales
intéressées revenait l'exercice de l’autorité territoriale sur les îles qui font
l’objet du présent différend. Pourtant, tout comme dans le cas du diffé-
rend frontalier terrestre, les Parties ont présenté un nombre considérable
de documents délivrés par des autorités séculières ou ecclésiastiques
espagnoles qui consignent des effectivités coloniales. La comparaison des
élements de preuve fournis par ces documents de la période coloniale
permet, selon moi, d’arriver, pour les îles en litige, à une conclusion beau-
coup plus convaincante sur l’uti possidetis juris que pour certains segments
de la frontière dans les secteurs litigieux du continent. J’entreprendrai
donc plus loin de déterminer la situation juridique des îles en litige sur la
base d’une comparaison entre les effectivités coloniales consignées dans
lesdits documents, quitte à y ajouter, en cas de besoin, la preuve de l’uti
possidetis juris de 1821 sur ces îles qui résulte de la documentation connexe
d’après 1821, comme la Chambre le fait pour l'aspect de l’affaire constitué
par la frontière terrestre.

94. Quand il s’agit d’un principe tel que l’uti possidetis juris, il est évi-
dent que des documents civils et ecclésiastiques qui expriment les effec-
tivités coloniales à une époque proche de la date critique, c’est-à-dire en
l'espèce 1821, semblent mieux à même d’établir la preuve de cette situation

328

 
DIFFEREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 676

que des documents relatifs aux effectivités coloniales qui remontent à un
ou deux siècles auparavant, indépendamment de la forme adoptée par les
documents les plus anciens. Certains des documents ecclésiastiques de la
période coloniale versés au dossier présentent une pertinence particulière
pour établir l’uti possidetis juris dans la situation des îles en litige à ladite
date critique. La pertinence de ces documents ecclésiastiques résulte, en
dernière analyse, d’une règle générale bien connue figurant dans les lois
espagnoles pour les Indes, qui est contenue dans l’ordonnance royale de
1571 et fut incorporée dans la Recopilacién de 1680 (livre Il, titre II, loi 7);
cette règle a été appliquée dans des affaires d'arbitrage international
telles que celle qui aboutit à la sentence rendue par le roi d’Espagne le
23 décembre 1906 en l’affaire frontalière Honduras/ Nicaragua; le sens de
cette règle y est explicité dans les termes suivants:

«en définissant le mode usuel suivant lequel devait être faite la divi-
sion des territoires découverts, [la loi] a disposé qu’elle s’effectuerait
de telle manière que la division temporelle fût en conformité avec le
spirituel, les archevêchés correspondant aux districts d’Audience
[Audiencias} les évêchés aux gouvernements et municipalités princi-
pales /provinces et alcaldias mayores], les paroisses et vicariats aux
corregimientos et mairies ordinaires /alcaldias ordinarias] » (Nations
Unies, RSA, vol. XI, p. 113.)

95. La Chambre a fait droit à la proposition hondurienne selon
laquelle le principe de l’uti possidetis juris s’applique aussi à l’aspect de
l'affaire constitué par le différend insulaire. Cependant, l'application
concrète qu’elle fait du principe aux îles est des plus indigentes, malgré les
éléments de preuve présentés au sujet des effectivités coloniales. El n’est
donc pas étonnant que la Chambre n’aboutisse à aucune conclusion sur la
situation des îles en 1821 du point de vue du principe de l’ufi possidetis
juris. Je suis donc, et je le regrette, en désaccord total avec l’argumentation
peu concluante de la Chambre à cet égard et j’indiquerai plus loin mes
propres conclusions en ce qui concerne celle des Parties à laquelle les
deux îles en litige (Meanguera et Meanguerita) appartenaient en 1821 par
l'effet de l’application du principe de l’uti possidetis juris sur la base des
preuves relatives aux effectivités coloniales civiles et ecclésiastiques, ainsi
que du comportement pertinent des Parties pendant les années qui suivi-
rent l'indépendance.

c) L’«exercice pacifique et continu de l'autorité étatique» invoqué par
El Salvador

96. Le deuxième élément du système de droit applicable invoqué par
El Salvador dans le différend insulaire est celui qu’exprime l'intitulé
descriptif «exercice pacifique et continu de l’autorité étatique ». Il s’agit
certes là d’un élément valable qui mérite un examen attentif à cause du
rôle joué par l’effectivité en droit international, en général, ainsi que dans

329

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 677

les décisions rendues par des juridictions et tribunaux internationaux sur
des revendications territoriales opposées. Toutefois, «l'exercice paci-
fique et continu de l'autorité étatique» n’est pas, en soi, un principe de
droit international mais une manifestation d’un comportement unilatéral
déterminé de l'Etat dont il s’agit; les effets juridiques ultimes d’une telle
manifestation doivent être appréciés dans une situation concrète compte
tenu des diverses circonstances et, en premier lieu, de la norme de droit
international applicable qui, en dernière analyse, est pertinente pour
l'appréciation du comportement unilatéral en question. Ainsi, pour défi-
nir les effets juridiques qu’il convient d’attribuer en l’espèce à un «exer-
cice pacifique et continu de l’autorité étatique» dont la preuve a été
rapportée, il importe au plus haut point qu’il y ait un lien entre ce compor-
tement et une norme déterminée de droit international. Cette conclusion
présente une pertinence particulière en l’espèce parce que, comme on l’a
indiqué, la Chambre a rejeté l’existence du «titre historique » invoqué par
El Salvador.

97. Un autre aspect de la question qu’il faut établir dans le présent
contexte pour déterminer, à titre judiciaire, tout effet juridique du principe
d'effectivité du point de vue de la souveraineté sur les îles en litige est le
statut fondamental de ces îles en droit international. Dans la présente
affaire, il est exclu par définition, surtout depuis que la Chambre accepte
le principe de l’uti possidetis juris comme droit applicable, que ce statut
soit celui d’une terra nullius. De plus, il s’agit là d’une proposition accep-
tée par les deux Parties, fût-ce en recourant à des argumentations diffé-
rentes. Cela étant, le dictum bien connu de l'affaire de I’ Ile de Palmas
selon lequel l'exercice pacifique et continu de l’autorité étatique «vaut
titre» énonce-t-elle une maxime qu’il faut accueillir avec prudence, une
maxime qu’il faut examiner de près et examiner avec soin. Certes, un
organe judiciaire doit prendre acte de la présence d’un Etat sur le
terrain, mais le point de droit porté devant la Chambre ne consistait pas à
s’assurer que l’une des Parties, ou une autre, se trouvait présente sur une
certaine île en litige, mais à trancher une question différente, celle de la
«souveraineté » sur l’île dont il s’agit.

98. Un troisième élément qu'il aurait fallu garder bien présent à
l’esprit à propos des allégations d’exercice pacifique et continu de l’auto-
rité étatique dans la présente affaire était le facteur temporel. A partir
de quel moment une telle manifestation d’effectivités de la part de l’Etat
d’El Salvador a-t-elle pu être judiciairement considérée comme un fait
établi? La réponse est pertinente pour diverses raisons et, notamment,
pour déterminer de quel principe ou de quelle norme de droit internatio-
nal, si toutes les autres circonstances étaient favorables, la mise en œuvre
pouvait étre déclenchée par lesdites effectivités d’Etat de manière à confé-
rer des droits territoriaux souverains. Par exemple, il est évident que, dans
une situation telle que celle de la présente affaire, les effectivités pouvant
être mises en rapport avec la situation juridique des îles en litige à la date
critique de 1821 ne sauraient être évaluées par référence au même prin-
cipe ou à la même norme de droit international que des effectivités

330

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 678

dépourvues de tout rapport avec une telle date critique ou postérieures à
la formation du différend relatif à la souveraineté sur l’île dont il s’agit.

99. El Salvador n’a pas invoqué la prescription acquisitive, c’est-à-dire
l'occupation suivie de la possession effective de bonne foi pendant une
période d’une certaine durée, notion des plus controversées qu’il me
semble, pour ma part, très difficile d'accepter comme une institution
établie du droit international. Ce qu’a fait El Salvador, c’est invoquer le
«titre historique » examiné plus haut, à savoir un principe dépourvu de
réalité dans les circonstances de la présente affaire. Toutefois, ce faisant,
El Salvador a suggéré que l’appui qu’il cherchait pour les effectivités allé-
guées dans le différend insulaire était constitué par des principes ou
normes de droit international qui définissaient la situation juridique des
îles en litige à la date critique de 1821. Or, ces principes ou ces normes se
ramènent pour l'essentiel, entre les Parties, à l’uti possidetis juris de 1821,
c’est-à-dire au principe de droit international invoqué par le Honduras. Il
faudrait donc déterminer en premier lieu si les effectivités dont El Salva-
dor soutient l’existence sur l’une des deux îles en litige (Meanguera)
pouvaient être ou non reliées de quelque manière à l’opération qui
consiste à déterminer l’ufi possidetis juris de 1821. C’est la une raison
supplémentaire pour considérer qu’il faut tenter de déterminer I’ uti possi-
detis juris de 1821 avant d’examiner les effectivités alléguées par El Salva-
dor dans la perspective de toutes les autres normes de droit international
applicables entre les Parties en l’occurrence, ou par rapport à ces normes.

100. La Chambre a traité de ce probléme pour certains secteurs dans
l'aspect de l’affaire constitué par le différend frontalier, en s’inspirant
d’une certaine interprétation de ce qu'avait déclaré la Chambre constituée
pour l'affaire du Différend frontalier (Burkina Faso/République du Mali)
en appréciant certaines effectivités de l’une ou l’autre Partie après l’indé-
pendance. Toutefois, dans le différend insulaire, les preuves relatives aux
effectivités manifestées par El Salvador à Meanguera ne sauraient être
envisagées comme un élément qui permette de confirmer ou d'interpréter
l’uti possidetis juris de 1821. Il n’est pas possible de tirer une conclusion
différente : en effet, comme on le verra plus loin, El Salvador n’a réussi à
présenter à la Chambre, ni pour l’une ni pour l’autre des deux îles en litige,
aucune preuve des effectivités coloniales sur la base desquelles des droits
découlant de l’uti possidetis juris pourraient être déclarés établis. Ce n’est
donc pas sans raison qu’El Salvador s’est abstenu de plaider l’ uti possidetis
juris de 1821 en termes exprès à propos du différend insulaire. En réalité,
la période pendant laquelle l'exercice pacifique et continu de l’autorité
étatique sur Meanguera invoqué par El Salvador s’est manifesté concrète-
ment empêche d'utiliser ces effectivités comme un élément pour appli-
quer ou interpréter l'uti possidetis juris de 1821.

101. Toutefois, dans le cas de Meanguera, le comportement adopté par
le Honduras quand il a dû faire face, dans l’histoire, à l'accumulation des
effectivités sur l’île par El Salvador ne saurait manquer de produire
certains effets en droit international. Etablir, obtenir ou avoir un titre et le
perpétuer ne sont pas nécessairement une seule et même chose en droit

331

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 679

international. Un titre peut être érodé par l’effet d’autres principes ou
normes de droit international applicables entre les Etats, surtout quand
des droits territoriaux sont en jeu. La souveraineté territoriale implique
aussi des obligations et, en premier lieu, l’obligation de la maintenir et de
la protéger en s’en tenant à un comportement vigilant vis-a-vis d'éventuels
empiétements de la part d’autres Etats. Le droit international répugne
particulièrement à sanctionner des situations prolongées de «souverai-
neté territoriale abstraite » ou de «souveraineté territoriale résultant d’un
simple titre» quand la prétention concurrente d’un Etat d’exercer la
souveraineté territoriale, accompagnée par des effectivités de cet Etat sur
le terrain, n’est pas contestée comme il le faudrait aux moments perti-
nents. En définitive, tout dépend des circonstances particulières de
l'affaire, mais la position de principe du droit international sur ce point
me semble claire. Il en résulte, dans le cas de Meanguera, que je ne suis pas
en mesure d’accueillir la thèse du Honduras relative au caractère « exclu-
sif» de luti possidetis juris de 1821 comme droit applicable pour statuer
aujourd’hui sur la situation juridique de cette ile dans les rapports entre
les Parties.

102. A cet égard, j'ai pour les «îles » en litige la même position que dans
le différend relatif à la «frontière terrestre». En vertu de l’article 5 du
compromis, le principe de l’uti possidetis jurisest applicable à l'affaire, et il
ne faut pas l'oublier quand on statue sur son aspect insulaire. Cependant,
comme il est indiqué dans les paragraphes liminaires de la présente
opinion («L'affaire»), le comportement adopté par les Parties, sous
diverses formes, pendant plus de cent soixante-dix années d’indépen-
dance peut lui aussi produire des effets juridiques du point de vue des
décisions par lesquelles il incombe à la Chambre de se prononcer à titre
judiciaire sur l’un quelconque des trois aspects de la présente affaire. Cela
dit, à l'évidence, une érosion des droits territoriaux découlant de luti
possidetis juris à Meanguera ne saurait résulter de simples affirmations de
la part d’un Etat qui formule une demande rivale. Elle doit être prouvée.
Les éléments de preuve versés au dossier doivent donc faire l’objet d’une
analyse détaillée compte tenu de toutes les circonstances pertinentes et,
dans la présente affaire, pour chacune des deux îles en litige.

103. Pour conclure, l’uti possidetis juris, tel qu’il opérait en 1821, est le
principe de droit international que la Chambre devait appliquer, en
premier lieu, au « différend insulaire ». Il n’y a rien de changé à la teneur, à
l'objet, au but ni à la preuve de ce principe du fait que le différend
concerne la souveraineté sur des îles et non pas des délimitations d’une
frontière terrestre. Cependant, l’uti possidetis juris de 1821 n’est pas néces-
sairement la seule norme de droit international que la Chambre puisse
appliquer pour trancher aujourd’hui le différend insulaire ou tout autre
aspect de l’affaire. L'exercice pacifique et continu de l’autorité étatique
(les effectivités d’Etat) sur les îles en litige qu’invoque El Salvador consti-
tue, dans les circonstances de l’affaire, un argument juridique valable
quand il existe une démonstration claire à l’appui, comme dans le cas de
Meanguera. Cependant, les seules effectivités d'Etat, surtout des effecti-

332

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 680

vités tardives, ne peuvent conférer des droits souverains sur des îles qui,
dans la présente affaire, possèdent de surcroît le statut de territoire «avec
maître ». Pour produire l’effet juridique recherché par El Salvador, il faut
compléter les effectivités prouvées à Meanguera par un principe ou une
norme de droit international de nature à conférer des droits territoriaux
souverains sur cette île, ou articuler ces effectivités autour d’un tel prin-
cipe ou d’une telle norme. Autrement dit, pour prononcer aujourd’hui une
décision judiciaire relative à la souveraineté sur Meanguera, il faut aussi
vérifier le comportement du Honduras pendant la période pertinente vis-
à-vis des effectivités d’El Salvador à Meanguera. Dans la mesure où l’on
peut dire que ce comportement exprime un consentement tacite, il peut
fournir les éléments complémentaires dont les effectivités démontrées
d’El Salvador ont besoin pour produire des effets de souveraineté territo-
riale.

104. J'accepte donc la proposition générale qui déclare pertinent
l'exercice pacifique et continu de l'autorité étatique invoqué par El Salva-
dor comme un élément du droit applicable au différend relatif à l’île de
Meanguera, ainsi que la vérification du comportement du Honduras
pendant la période pertinente. En revanche, je n’accepte pas le raisonne-
ment de la Chambre dans la mesure où il n’est pas précédé par une déter-
mination aussi soigneuse de la situation juridique de Meanguera et de
Meanguerita du point de vue de I’ uti possidetis juris tel qu’il s’appliquait
en 1821. Cela me semble avoir aussi entraîné des conséquences malencon-
treuses pour la décision relative à Meanguerita, île où El Salvador ne peut
se prévaloir ni de droits découlant de l’ uti possidetis juris, ni d’effectivités
d’Etat démontrées.

C. La situation juridique de Meanguera et Meanguerita

a) Du point de vue du principe de l'uti possidetis juris de 1821

105. Une fois réglée la question du «titre historique » ou du «titre colo-
nial originel » invoqué par El Salvador (voir ci-dessus paragraphes 78-90),
on peut examiner — dans toute sa simplicité — comment procéder à la
détermination de la situation juridique de Meanguera et de Meanguerita
en se fondant sur les éléments de preuve pertinents concernant I’ uti possi-
detis juris présentés par les Parties. Aucune des Cédulas Reales mention-
nées par les Parties ne se réfère de façon spécifique à Meanguera et/ou à
Meanguerita, ni en fait à aucune autre île du golfe de Fonseca. En procé-
dant à la détermination du point de vue de l’uti possidetis juris, il faut donc
se fonder sur les présomptions ou les preuves indirectes découlant des
effectivités coloniales consignées dans les documents espagnols pré-
sentés, lesquels — dans le cas de Meanguera et de Meanguerita — sont de
source aussi bien ecclésiastique que civile. Cela fait, on pourrait égale-
ment tenir compte, à des fins de confirmation ou d'interprétation, du
comportement des Parties postérieur à 1821 dans la mesure où ce comporte-
ment a un lien avec la manière dont les Parties entendaient l’uti possidetis

333

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 681

juris de 1821 à Meanguera et Meanguerita. Il est tout à fait possible en
l’espèce de procéder à une détermination de la situation du point de vue
de l’uti possidetis juris tel qu’il s’appliquait en 1821 sur la base de ce qui
précède, comme l’a d'ailleurs fait la Chambre pour les secteurs en litige de
la frontière terrestre. Les autorités espagnoles n’ont jamais constitué les
îles de Meanguera et de Meanguerita ni les autres îles du golfe de Fonseca
en une subdivision ni en une unité administrative distincte de la capitaine-
rie générale de Guatemala. Même durant les périodes pendant lesquelles
elles ont été habitées, les îles ont été placées sous la juridiction territoriale
des subdivisions administratives avoisinantes de la capitainerie générale
de Guatemala situées sur le continent ainsi que sous la juridiction des
autorités ecclésiastiques du continent. Ainsi la question de savoir s’il
existait à l’époque coloniale un lien juridictionnel entre Meanguera et
Meanguerita et soit Choluteca dans l’Alcaldia Mayor de Tegucigalpa et
l'évêché de Comayagua (Honduras), soit les Alcaldias Mayores de San
Miguel et San Salvador et l’évêché de Guatemala, a été au centre de l’argu-
mentation des Parties.

106. D'une façon générale, El Salvador admet qu’à une certaine
époque les îles du golfe, y compris Meanguera et Meanguerita, relevaient
de la juridiction de Choluteca. Toutefois, il nie que le rattachement, après
les Reales Cédulas de 1563 et de 1564, de Choluteca à l’Alcaldia Mayor
de Minas de Tegucigalpa et, finalement, à l’Intendencia du Honduras ait
entraîné avec lui un transfert de juridiction sur les îles, y compris celles de
Meanguera et de Meanguerita. El Salvador adopte, semble-t-il, la même
interprétation en ce qui concerne la juridiction ecclésiastique sur les îles.
Selon lui, le rattachement de Choluteca à l’évêché de Comayagua n’a eu
aucune conséquence en ce qui concerne les îles du golfe, qui ont continué
à relever de la juridiction de l’évêché de Guatemala, étant administrées
par des ordres religieux chargés de la guardania ou couvent de Nacaome,
lequel était de surcroît dirigé de San Miguel.

107. La position du Honduras est tout à fait différente : Meanguera et
Meanguerita ont continué à relever de la juridiction de Choluteca après
son rattachement à l’Alcaldia Mayor de Minas de Tegucigalpa, laquelle a
été intégrée ultérieurement, avec tout son ressort territorial, à l’Intenden-
cia du Honduras, conformément à la Real Cédula de 1791. La juridiction
de l’Alcaldia Mayor de Tegucigalpa, laquelle comprenait la ville de
Choluteca et son ressort, aurait englobé en outre la région de Nacaome.
Le rattachement en 1672 de Choluteca avec sa juridiction, la région de
Nacaome comprise, à l’évéché de Comayagua ou Honduras aurait égale-
ment eu pour effet de placer Meanguera et Meanguerita sous la juridic-
tion de cet évéché. La création de l’Intendencia du Honduras, définie
dans la Real Cédula de 1791 par référence notamment à la juridiction
territoriale de l’évêché de Comayagua (Honduras), a finalement consa-
cré, selon le Honduras, toute l’évolution historique de ce processus
d'organisation administrative.

334

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 682

108. Le Honduras souligne la distinction existant entre la juridiction
ecclésiastique régulière — à savoir la paroisse du diocèse — et la com-
pétence, en matière d’endoctrinement de la population indienne, des
guardanias, couvents administrés par des ordres religieux (franciscains,
dominicains, frères de la Merci, etc.) mais qui étaient du point de vue ter-
ritorial situés dans un diocèse donné. El Salvador, pour sa part, insiste sur
la distinction entre les « alcaldias mayores » comme celles de San Miguel et
de San Salvador et les «alcaldias mayores de minas » comme (à l’origine)
celle de Tegucigalpa. Cependant, il reconnaît qu’au XVIII siècle
l’«Alcaldia Mayor de Minas de Tegucigalpa» est devenue une « alcaldia
mayor». Ce qu’El Salvador nie, semble-t-il, c’est que la région de
Nacaome ait jamais été rattachée à l'évêché de Comayagua ou Honduras.
En outre, il donne une interprétation de la Real Cédula de 1818 (rétablisse-
ment de l’«Alcaldia Mayor de Tegucigalpa») qui semble contredire les
conclusions du roi d’Espagne et du Conseil d’Etat espagnol dans l’arbi-
trage frontalier de 1906 entre le Honduras et le Nicaragua, conclusions
que la Chambre a confirmées par sa décision concernant la ligne frontière
dans le secteur litigieux de Goascorän.

* *

109. Ayant examiné les éléments de preuve présentés par les Parties,
j'ai considéré que les renseignements figurant dans plusieurs des docu-
ments soumis par El Salvador étaient absolument sans rapport avec la
détermination de la situation juridique de Meanguera et de Meanguerita
du point de vue de l’uti possidetis juris, tel qu’il s’appliquait en 1821.
Je veux parler des documents concernant les villes, villages ou lieux
situés sur le continent salvadorien (c’est-à-dire Meanguera, Amapala,
Las Nieves de Amapala) qui, en tant que tels, n’ont rien à voir avec les îles
en litige ou les autres îles du golfe de Fonseca. Il ne sera tenu compte
d’aucun document de ce genre dans les considérations ci-après. Cepen-
dant, je n’ai pas exclu de l'examen les documents de l’époque coloniale ou
les renseignements qui, bien qu'ils concernent non pas Meanguera,
Meanguerita ou les deux mais d’autres îles du golfe, pourraient donner
une idée de ce qu'était en 1821 la situation juridique des îles en litige ou
ont fait l’objet d'observations particulières de la part des Parties.

*

110. Uncertain nombre d’éléments de preuves documentaires portent
sur la question des compétences de l’Alcaldia Mayor de Minas de Teguci-
galpa, créée sous ce nom en 1578 et à laquelle la ville de Choluteca «avec
son ressort» a été rattachée en 1580. El Salvador a souligné la distinction
existant entre une compétence «spéciale» ou «fonctionnelle», en
Poccurrence en ce qui concerne les minas, et les compétences d’une
alcaldia mayor tout court. Cette distinction était peut-être valable de façon
générale aux XVI et XVII®siècles dans l’ Amérique espagnole. Mais était-

335
DIFFEREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 683

elle réellement valable en ce qui concerne |’ Alcaldia Mayor de Minas de
Tegucigalpa? Depuis sa création, cette Alcaldia Mayor était expressément
investie de larges pouvoirs juridictionnels dans des domaines beaucoup
plus vastes que celui de l’exploitation minière, ainsi que d’une large juri-
diction sur la ville de Choluteca et les villages de son ressort. En outre, les
compétences que possédait à l’origine I’ Alcaldia Mayor de Minas de Tegu-
cigalpa se sont rapidement développées au cours du XVII siècle de sorte
qu’elle est devenue une des principales subdivisions administratives de la
capitainerie générale de Guatemala. En outre, cette question n’a guére de
rapport avec la présente affaire parce qu’en tout état de cause les éléments
de preuve soumis à la Chambre établissent indiscutablement que, dès le
XVIITS siècle, l’Alcaldia Mayor de Minas de Tegucigalpa, qui entre temps
était devenue une alcaldia mayor tout court, exerçait la même variété de
pouvoirs en matière de juridiction territoriale que celle qu’exergaient les
principales subdivisions administratives de la capitainerie générale de
Guatemala avant l'introduction en 1786 du système des intendencias en
Amérique centrale.

111. Par exemple, il a été soumis à la Chambre des documents datant
de 1675, 1677 et 1682 (réplique du Honduras, annexe VII.8.A-D, p. 397 et
suiv.) qui contiennent des renseignements sur les compétences en matière
administrative, policière et pénale exercées par l’A/calde Mayor de Minas
de Tegucigalpa. Ces documents ont trait à la contrebande de marchan-
dises anglaises, à la protection de la fabrication de la teinture d’indigo et à
l'interdiction de faire sortir du territoire de l’Alcaldia Mayor des graines
de maïs ou de froment. Il est dit dans ces documents que Choluteca et
Goascoran relevaient de la compétence territoriale de  « Alcaldia Mayor
de Minas de Tegucigalpa » et que cette dernière était une «juridiction».
Les pouvoirs exercés en 1678 par Alonso de Salvatierra, Alcalde Mayor de
Minas de Tegucigalpa, dans une affaire pénale se rapportant spécifique-
ment à l’île de Meanguera (mémoire du Honduras, annexe XIII.2.16,
p. 2302) montre bien quelles étaient les compétences de l’Alcalde Mayor
de Tegucigalpa en matière de juridiction territoriale, en dépit de la déno-
mination d’Alcalde Mayor de Minas qui était encore officiellement la
sienne à l’époque. Dans cette affaire, l'accusé, qui avait enlevé une
mineure, a été arrêté sur l’île de Meanguera par ordre de Il’ Alcalde Mayor
de Minas de Tegucigalpa et transféré à Linaca, village situé sur le conti-
nent de son Alcaldia Mayor, au sud de la ville de Tegucigalpa.

112. Il est également intéressant de constater que le document concer-
nant l’affaire pénale susmentionnée établit à juste titre une distinction
entre l’Alcalde Mayor de Minas de Tegucigalpa et I’ Alcalde de la ville de
Tegucigalpa. J’attire l’attention sur ce fait parce que la distinction que l’on
se proposait de faire initialement entre les Alcaldes Mayores de San Salva-
dor et de San Miguel et l’ Alcalde Mayor de Minas de Tegucigalpa est beau-
coup moins importante que la distinction entre ces trois Alcaldes Mayores
et les simples alcaldes ou « maires (locaux) », ces derniers n’exerçant leurs
pouvoirs de maire que dans leur ville ou village respectif (ils étaient égale-
ment connus sous le nom d’alcaldes ordinarios). I] ne doit y avoir aucune

336

 
DIFFEREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 684

méprise à ce sujet. Dans un document datant de la fin du XVI° siècle
soumis par El Salvador, il est question de la délégation de certains
pouvoirs appartenant à I’ Alcalde Mayor de San Salvador, San Miguel et
Choluteca (qui se trouvait être une seule et même personne) aux alcaldes
ordinarios de San Miguel et de Choluteca, délégation rendue nécessaire
par la «distance » entre sa résidence de San Salvador et les territoires de
San Miguel et Choluteca. Pour procéder à une détermination du point de
vue de l’uti possidetis juris, les compétences de simples alcaldes ou
«maires » de villages ou de villes ne sont pas en cause.

*

113. La Chambre disposait également de documents concernant les
impôts et le recouvrement des impôts par ! Alcalde Mayor de Minas de Tegu-
cigalpa. L’un de ces documents, daté de 1660 (réplique du Honduras,
annexe VII.13.A, p. 420), a trait au service de l’impôt dit tostén. Il contient
une déposition sous serment d’un fonctionnaire du Trésor adressée au
président des juges officiels résidents du service royal des finances de
Guatemala. Dans cette déposition, La Miangola, village situé sur l’île de
Miangola ou ile de Meanguera, figure parmi les villages du district de la
juridiction de la ville de Choluteca intégrée depuis 1580 al Alcaldia Mayor
de Minas de Tegucigalpa. Dans le juicio de residencia de 1673 concernant
Diego de Aguileta, ancien Alcalde Mayor de Minas de Tegucigalpa, le
document pertinent (ibid., annexe VII.13.B, p. 422) énumère les amendes
imposées par ce dernier au vicaire capitulaire de la ville de Choluteca et
aux Indiens des villages situés sur le continent dans la région de Cho-
luteca/Nacaome/Goascoran ainsi que sur l’île de Miangola. Ce qui
précède est sans préjudice des tâches particulières que le trésor royal pou-
vait confier aux alcaldes mayores et aux autres autorités locales. Des docu-
ments de 1674 et 1677 soumis par El Salvador montrent, par exemple,
que les autorités de San Miguel étaient chargées de la «collecte» de
certains tributs royaux à San Miguel et Choluteca (contre-mémoire
d’El Salvador, annexes IX.6 et X.4).

114. A mon avis, l'identité des collecteurs de tributs ou de certains
impôts, en tant que telle, ne prouve pas grand-chose parce que l’ensemble
de cette activité était placée sous l’autorité directe des fonctionnaires
du Trésor royal de la Couronne. Les autorités locales n’étaient que de
simples «collecteurs auxquels avait été délégué le pouvoir» d’exercer
cette fonction pour le compte du Trésor royal et cette tâche pouvait même
être confiée à des particuliers. La Chambre est saisie d’un dossier établi en
1687 à la Real Audiencia de Guatemala (mémoire du Honduras,
annexe XIII.2.7, p. 2284) qui clarifie quelque peu la situation en ce qui
concerne la collecte des «impôts ou tributs royaux » dans le «district » de
Choluteca. Il semble donc qu’avant 1687 I’ Alcalde Mayor de San Salvador
avait eu un rôle dans la collecte de ces impôts et tributs royaux dans les
provinces de San Salvador et San Miguel ainsi que dans le «district » de la
juridiction de la ville de Choluteca qui, comme il est indiqué dans le docu-

337

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 685

ment, relevait de la juridiction de l’« Alcaldia Mayor de Tegucigalpa».
C'était l’Alcalde Mayor de San Salvador lui-même qui avait demandé à
être déchargé de la tâche consistant à recouvrer lesdits impôts et tributs à
Choluteca

«car ce district relève d’une autre juridiction et il est éloigné de plus
de 80 lieues de l’endroit où je réside officiellement, bien que j'en ai
chargé de nombreuses et différentes personnes, ce qui a occasionné
plus de dépenses que de profits pour le Trésor royal».

115. Le document de 1687 susmentionné contient également une attes-
tation d’Antonio Ayala, Alcalde Mayor de Minas de Tegucigalpa et de la
ville de Choluteca avec sa juridiction, concernant une pétition présentée
par les officiers royaux du Trésor de I’Alcaldia Mayor, dans laquelle il
était dit que les villages dont les noms figuraient dans cette requéte, dont
Nacaome, «sont ceux de ladite juridiction de Choluteca et se trouvent
aujourd’hui en mauvais état» et dépeuplés par suite des incursions de
pirates. L’ Alcalde Mayor de Minas de Tegucigalpa précise en outre que les
habitants de l’île de La Miangola «ne se sont pas groupés en villages et
sont dispersés ». Il est évident que ces questions présentaient un intérêt
pour le Trésor royal. Les Indiens devaient verser un tribut annuel, mais la
collecte des tributs était effectuée par l’intermédiaire des villages où le
recensement les avaient fixés. La disparition d’un village indien ne posait
pas seulement un problème politique et humain, elle était en outre une
source de préoccupation pour le Trésor royal. Ce document de 1687 est
également intéressant du point de vue — mentionné plus haut — de
I’« attribution particulière » de la tâche consistant à collecter les impôts et
tributs royaux. L’ Alcalde Mayor de San Salvador, par exemple, lorsqu'il a
été prié de procéder à la collecte des tributs dans les villages de Tenan-
cingo et de Santo Domingo Guisapa, a répondu au Trésor royal que ce
dernier village «n’est pas de cette province, non plus que de celle de
San Miguel, non plus que de celle de Choluteca » et qu’il ne savait pas à
quelle juridiction territoriale appartenait Guisapa.

*

116. El Salvador a, avec beaucoup d’insistance, attiré l’attention sur la
valeur probante d’un document de 1667 concernant les Jueces Reforma-
dores de Milpas(contre-mémoire d’El Salvador, annexe X.3). La lecture de
ce document ne m’améne pas aux mêmes conclusions qu’El Salvador. Les
Jueces de Milpas en question, qui jouissaient d’une compétence particu-
lière en ce qui concerne les affaires relatives à la culture du maïs par les
Indiens, étaient en même temps les Jueces de Milpas de l’Alcaldia Mayor
de San Miguel et de la ville de Choluteca avec sa juridiction (rattachée en
1580 à l’«Aicaldia Mayor de Tegucigalpa»). Ces Jueces exerçaient donc
leur compétence particulière à l’intérieur de territoires appartenant à
deux alcaldias mayores différentes.

117. Selon le premier épisode décrit dans ce document, le « gouverne-

338

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 686

ment supérieur» des provinces de Guatemala (au pluriel) a décidé en
1658 et 1659 que le mandat des deux « Jueces de Milpas » qui venaient d'être
nommés à la fois pour San Miguel et Choluteca ne les autorisait pas à exer-
cer leur juridiction sur les Indiens de Conchagua, de Teca et de La Mian-
gola et des autres iles situées dans le golfe de Fonseca, la Real Audiencia
ayant adopté auparavant une Real Provision dispensant ces Indiens du
paiement des impôts afférents aux milpas. Quelques années plus tard, un
troisième «Juez de Milpas» a été nommé et, apparemment, sa lettre de
nomination ne faisait pas état de la dispense accordée aux Indiens de ces
îles. Les notables des villages de Conchagua et de Teca (situés tous les
deux sur l’île qui porte actuellement le nom de Conchagiiita) ont alors
formé un recours devant le «gouvernement supérieur» de Guatemala,
rappelant les décisions antérieures qui avaient 6té aux Jueces de Milpas
toute juridiction sur leurs villages. Le «gouvernement supérieur» a
ordonné en 1662 à ce troisième «Juez de Milpas » de ne pas intervenir dans
les villages (pueblos) de l’île de Conchagiiita (Conchagua et Teca) parce
qu'il n’avait pas juridiction sur eux. A la demande des Indiens, cette déci-
sion a également été adoptée sous forme de Real Provisién. Les Indiens de
La Miangola (Meanguera) n’ont pas participé à ce premier épisode.

118. Le second épisode est intervenu en 1666. Un quatriéme Juez de
Milpas nouvellemenr nommé a adressé au «gouvernement supérieur» de
Guatemala une dépêche rédigée en l'île de La Conchagua (Conchagiiita),
dans laquelle il demandait des éclaircissements sur sa compétence en
matière de milpas dans les villages des îles, y compris La Miangola, sur
l’île de Meanguera. Alors qu'il se trouvait sur Vile de La Conchagua
(Conchagiiita) (n'ayant pas visité l’île de Meanguera), le Juez de Milpas a
été prié par les maires indiens des villages de La Conchagua, de La Teca et
de La Miangola de cesser d’y exercer ses fonctions. Ils lui ont montré la
Real Provisiôn de 1662. Dans la dépêche adressée au «gouvernement
supérieur», le Juez de Milpas laissait entendre que la dispense accordée
aux villages des îles, mentionnée dans les lettres de nomination d’autres
Jueces de Milpas, ne le concernait pas, et il déclarait que s’il en recevait
l’ordre du «gouvernement supérieur » il était prêt à exercer gratuitement
ses fonctions dans les îles, juste — c’est ainsi qu’il s’est exprimé — pour
examiner les prétentions de ces villages qui ne bénéficient d’aucune
justice parce que c’étaient des îles et qu’elles étaient en mer.

119. La dépêche du Juez de Milpas a été présentée à la Real Audiencia
de Guatemala en même temps que la pétition des maires indiens de
La Conchagua, de La Teca et de La Miangola, dans laquelle ces derniers
rappelaient qu'ils avaient été dispensés de la juridiction des Jueces de
Milpas. Dans cette pétition, après l’énumération des noms des maires
indiens et de leurs villages respectifs, il était ajouté «en la juridiction de
l’Alcaldia Mayor de la ville de San Salvador, et de San Miguel». C’est cette
référence qui a incité le conseil d’El Salvador à développer à l’audience
(C4/CR 91/33, p. 54) son argumentation sur les Jueces de Milpas comme
éléments de preuve, mais il a omis de tenir compte de l’endroit où se trou-
vaient les trois maires indiens en question lorsqu'ils ont rédigé leur péti-

339

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 687

tion. Il est évident qu'ils étaient «sur» («en») Vile de La Conchagua
(Conchagüita) où ils ont rencontré le «Juez de Milpas ». Or, Conchagüita
ne fait pas partie des îles en litige dont la situation a été soumise à la
Chambre. Personne ne conteste dans la procédure actuelle que Concha-
güita, à l’époque coloniale, relevait de la juridiction del’ Alcaldia Mayor de
San Miguel. Il est donc tout à fait injustifié de sous-entendre que par la
référence en questicn le maire indien de La Miangola reconnaissait que
l’île de Meanguera relevait de la juridiction de l’Alcaldia Mayor de
San Miguel et/ou de San Salvador. Il y a une grande différence, en espa-
gnol tout au moins, entre l’expression «en la jurisdiccion de» et l’expres-
sion «de la jurisdicciôn de».

120. Une fois de plus, le «gouvernement supérieur» a confirmé la
dispense accordée aux Indiens de La Conchagua, de La Teca et de
La Miangola et a ordonné au Juez de Milpas de s’abstenir de visiter les îles.
Dans les actes de procédure dont il s’agit, il n’existe aucune mention de la
juridiction ou des juridictions territoriales dont relevaient les îles où se
trouvaient les villages en question. On peut conclure de ce qui précède que
l'argument s’appuyant sur les Jueces de Milpas qu’invoque El Salvador
n’est pas pertinent en l’espèce, sauf à confirmer que l’île de Conchagüita,
ile qui n’est pas en litige, relevait de la juridiction de Il’ Alcaldia Mayor de
San Miguel et/ou de San Salvador.

*

121. La preuve datant de 1684 de la réinstallation des survivants
indiens de l’île de Miangola ou de Meanguera, suite aux incursions de
pirates et aux dévasrations commises par eux, est beaucoup plus impor-
tante, je dirais même tout à fait concluante, pour la détermination, du point
de vue de l’uti possidetis juris, de la situation juridique des îles en litige
ainsi que des compétences exercées par |’ Alcalde Mayor de Minas de Tegu-
cigalpa sur ces îles (mémoire du Honduras, annexes XIII.2.18 et 19,
p. 2305 et 2308). Les Indiens en question se sont adressés au «gouvernement
supérieur » de Guatemala pour lui demander d’être autorisés «à se rendre
sur la terre ferme, en un endroit situé au voisinage du village de Coloma»
del’ Alcaldia Mayor de Minas de Tegucigalpa où les terres sont des terres de
la Couronne (tierra realenga). El Salvador a argué que les Indiens de
La Miangola s'étaient adressés non pas à l’Alcaldia Mayor de Minas de
Tegucigalpa, mais aux autorités de Guatemala. Cet argument méconnaît
les règles du droit colonial espagnol qui régissaient les pétitions de ce
genre. La compétence en matière de réinstallation d’un village apparte-
nait exclusivement au «gouvernement supérieur » de la capitainerie géné-
rale ou du Royaume de Guatemala. Cette compétence n’appartenait pas
et n’était pas non plus déléguée aux unités administratives inférieures
dans le ressort desquelles était situé le village des pétitionnaires. De
même, la réinstallation n’était pas non plus une question d’ejidos relevant
de la compétence du Juez Privativo de Tierras de la Real Audiencia de
Guatemala. Elle était considérée comme une importante question poli-

340

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 688

tique relevant de la compétence d’un organe exécutif, à savoir le « gouver-
nement supérieur». Les alcaldes mayores, les alcaldes mayores de minas ou
les corregidores n'étaient tout simplement pas compétents pour trancher
ce genre d'affaire. En outre, dans la même pétition, les Indiens de l’île de
Miangola avaient demandé à être dispensés du paiement des arriérés du
tribut royal: autre question qui n’était pas de la compétence des alcaldes
mayores, des alcaldes mayores de minas ou des corregidores.

122. Ce qui est extrémement pertinent, dans le contexte, c’est que les
Indiens de l’île de Miangola aient expressément demandé, dans la péti-
tion adressée au «gouvernement supérieur » de la capitainerie générale
de Guatemala, que cette autorité suprême donne à l’Alcalde Mayor de
Tegucigalpa des instructions concernant l’endroit situé sur la terre ferme
proche du village de Coloma où ils souhaitaient être réinstallés

«en signalant les terres nécessaires pour la nouvelle population et ce
qui est nécessaire pour les semailles des habitants, ainsi que les terres
concédées pour l’ensemble de la population ».

Ces Indiens de l’île de Miangola, à la fin du XVII siècle, savaient certai-
nement faire la distinction entre les compétences du «gouvernement
supérieur » et celles cle Alcalde Mayor de Minas de Tegucigalpa ou, d’ail-
leurs, de tout autre a!calde mayor !

123. Le «gouvernement supérieur» du Royaume ou capitainerie géné-
rale de Guatemala a décidé: 1) que la réinstallation sur la terre ferme des
Indiens de l’île de Miangola était justifiée; 2) que les puits sur l’île de
Miangola devaient être rendus inutilisables; 3) qu’il pouvait ensuite être
fait droit à la demande de transfert sur la terre ferme présentée par les
Indiens ; 4) que l’alcalde mayor concerné devait venir reconnaître la région
où les Indiens souhaitaient être réinstallés; 5) que les Indiens de l’île de
Miangola étaient dispensés du paiement des arriérés de leur tribut et
qu’en outre il leur serait fait remission de ce tribut pendant deux années
pour qu’ils construisent sur la terre ferme leur nouveau village et son
église. Quel était selon le «gouvernement supérieur» de Guatemala
l’alcalde mayor concerné ?

124. La réponse à cette question se trouve clairement exprimée dans le
document dont est saisie la Chambre, qui relate les paroles de Don Enri-
que Enriques de Guzman, gouverneur et capitaine général, et président de
la Real Audiencia de Guatemala: il s’agit de |’ Alcalde Mayor de Minas de
Tegucigalpa, Antonio Ayala. Pourquoi? Parce que, comme il est dit
expressément dans le document, l'île de Santa Maria Magdelena, que l'on
appelait La Meanguera, relevait de la juridiction de l’Alcalde Mayor de
Minas de Tegucigalpa. II s’agit là d’une déclaration datant non pas du
XVIII® ou du XIX® siècle, mais de 1684! La Chambre sait donc qu’au
moins à partir de 1684 l’Ajcaldia Mayor de Minas de Tegucigalpa était
l’Alcaldia Mayor de la capitainerie générale ou du Royaume de Guate-
mala qui possédait la juridiction territoriale sur l’île de Meanguera.

125. En outre, la déclaration ci-dessus de Don Enrique Enriques de
Guzmän et sa reconnaissance des faits ont été suivies de l’exécution sur

341

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 689

place des instructions s’y rapportant. L’ Alcalde Mayor de Minas de Tegu-
cigalpa est allé reconnaître les parages de Coloma et a accompli les quel-
ques autres actes administratifs nécessaires conformément aux instruc-
tions reçues du «gouvernement supérieur». Il a procédé à l’enquête
demandée. Compte tenu des conclusions de son enquête et des instruc-
tions précises de Don Enrique Enriques de Guzman, à savoir que les
Indiens ne devaient pas «à cause de l’ennemi» avoir de communication
avec la mer, |’ Alcalde Mayor de Minas de Tegucigalpa, Antonio Ayala, a
recommandé que les Indiens de Meanguera soient réinstallés dans le
village de Nacaome et non dans I’endroit que ces derniers avaient initiale-
ment demandé (mémoire du Honduras, annexes XIII.2.20, p. 2310, et
XIIE.2.24, p. 2315). Cela fut fait le 1°" décembre 1684 en vertu d’un décret
d’Antonio Ayala, et les Indiens de Meanguera, avec les Indiens de
Nacaome, furent réinstallés dans le village de Nacaome « ayant été mis en
possession des terres et ayant reçu des terres pour les semailles ». En outre,
Ayala donna des instructions, en présence du maire et des anciens du
village de La Meanguera, pour que soient détruits les puits et les maisons
sur l’île de Meanguera. Un mandat à cet effet fut délivré le même jour par
l’Alcalde Mayor de Minas de Tegucigalpa (ibid, annexe XIII.2.22,
p. 2313). Ce mandat fut exécuté sur l’île de Meanguera en janvier 1685.

126. D’autres documents remontant a la même époque environ, c’est-
a-dire à 1685 et 1686 (mémoire du Honduras, annexes XI11.2.24, p. 2315,
et XIII.2.25, p. 2316), confirment la compétence territoriale, y compris la
compétence sur Meanguera, qu’exerçait normalement I’ Alcalde Mayor de
Minas de Tegucigalpa. Le document de 1685 fait état d’une requéte du
«gouvernement supérieur» de Guatemala adressée à |’ Alcalde Mayor de
Tegucigalpa pour s’informer des besoins des Indiens des villages relevant
de la juridiction de la ville de Choluteca. Le document de 1686 a trait au
juicio de residencia, adressé par Antonio Ayala, Alcalde Mayor de Minas de
Tegucigalpa, à celui qui l’avait précédé dans la même charge, Alfonso de
Salvatierra. Dans ce document, il est question de certains abus de pouvoir
commis par Salvatierra contre les Indiens du village de Meanguera. De
méme, la Chambre dispose de preuves permettant de penser que les
Indiens des villages de La Conchagua et de La Teca situés sur l’île de
Conchigüita ont été réinstallés dans la région du continent relevant de la
juridiction de !’ Alcaldia Mayor de San Miguel, près des villages d’ Ama-
pala, de Las Nieves de Amapala et/ou Miangola. Ce furent certainement
les incursions successives de pirates qui incitérent à évacuer les habitants
indiens des îles du golfe de Fonseca. Ces incursions ont également amené
le «gouvernement supérieur» de Guatemala à adopter des «mesures
préventives» de défense, comme le montre un document de 1685 soumis
par El Salvador (réplique d’El Salvador, annexe 34), dans lequel il est
question que les alcaldes mayores de la région du golfe de Fonseca, y

342

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 690

compris |’ Alcalde Mayor de Minas de Tegucigalpa, Antonio Ayala, «avec
les compagnies de sa juridiction », s’entraident dans ce domaine.

*

127. Les rares éléments de preuve écrits laissant supposer que
l’Alcalde Mayor de Minas de Tegucigalpa n’exerçait pas la juridiction
territoriale d’un alcalde mayor dans la région en question ne vont pas au-
delà du milieu du XVII® siècle environ. Cette hypothèse s’effondre
complètement si l’on tient compte des documents d’une époque posté-
rieure et tout à fait cohérents. Ainsi, dans la lettre de nomination du capi-
taine Sebastiän de Alcega, il est dit:

«il est de ma volonté que vous soyez mon Alcalde Mayor de Minas y
Registros dellas de la province du Honduras et de celle de Apacapo,
ville de Choluteca de la province du Guatemala» (mémoire du
Honduras, annexe XITI.2.6, p. 2283).

Mais il s’agit là d’un document de 1601! Cela explique également la raison
pour laquelle dans un document de 1588, et dans un autre document non
daté soumis par El Salvador, une seule et même personne est mentionnée
comme étant I’ Alcalde Mayor de San Salvador, de San Miguel et de la ville
de La Choluteca et cle sa juridiction (réplique d’El Salvador, annexes 29
et 30). Le document de 1625, soumis par El Salvador, qui rapporte
qu’Isabel Recinos avait dans «les îles d’Amapala» une encomienda, est
également sans intérêt en l’occurrence. Les encomiendas ne conféraient à
l’encomendero aucune juridiction territoriale (contre-mémoire d’El Sal-
vador, annexe X.2, p. 3). Un document de 1643 faisant état de la nomi-
nation d’un militaire chargé de la défense du «port d’Amapala», de la
juridiction de San Salvador, ne concerne pas les îles en litige (réplique
d’El Salvador, annexe 36). De même, un autre document de 1698, con-
tenant une pétition tendant à ce que les Indiens de Miangola et de
Las Nieves de Amapala se réunissent en un seul village, a trait à des
villages situés sur la partie continentale d’El Salvador (réplique du
Honduras, annexe VIL.12, p. 415).

*

128. Il est clair aussi que la région du golfe de Fonseca faisait de temps
à autre, de la part de la Couronne, l’objet de projets au sujet desquels les
autorités locales donnaient leur avis. C’est ainsi, par exemple, que dans un
document datant de 1590 le Cabildo de la ville de San Miguel demandait
au Roi, à propos de l'enquête technique confiée à Francisco de Valverde,
Bautista Antonilli et Diego Lopez de Quintanilla pour qu’ils trouvent la
meilleure route (camino)entre la baie de Fonseca et Puerto Caballos sur la
côte atlantique, « de déménager et de résider dans la zone que Votre Grâce
désigne pour la ville et le peuplement du Contratacién du Pérou» (répli-
que d’El Salvador, annexe 28). D’autre part, dans un autre document non

343
DIFFEREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 691

daté, mais qui remonte certainement au XVIII* siècle (il y est fait réfé-
rence aux «intendencias»), c’est l’Ayuntamiento (conseil municipal) de
Comayagua qui a demandé, à propos de la restitution au Honduras des
ports d’Omoa et de Trujillo sur l’Atlantique, que les limites juridiction-
nelles de la province du Honduras soient prolongées jusqu’à la zone située
à l’est de la rivière Lempa, afin que celle-ci serve de frontière entre
Comayagua et San Salvador (réplique d’El Salvador, annexe 33). Rien ne
prouve que la Couronne ou le «gouvernement supérieur» de la capitai-
nerie générale de Guatemala ait jamais approuvé des pétitions de ce genre.

129. De l’étude globale des éléments de preuve présentés, il ressort
généralement que la Couronne a presque constamment conservé
l’Alcaldia Mayor de San Miguel et ! Alcaldia Mayor de Minas de Teguci-
galpa en tant que juridictions distinctes ayant chacune une partie du litto-
ral et des îles du golf: de Fonseca. Il en fut de même au XVIII siècle pour
l’Intendencia de Sani Salvador et celle du Honduras, qui avaient chacune
également juridiction sur différentes parties des côtes et des îles du golfe
de Fonseca. La création en 1578 de l’A/caldia Mayor de Minas de Teguci-
galpa et le rattachement en 1580 de la ville de Choluteca et de sa juridic-
tion a cette Alcaldia Mayor ont certainement été un facteur décisif dans la
«répartition» des juridictions territoriales de la région. Ces décisions,
l’évolution administrative ultérieure de cette Alcaldia Mayor et, finale-
ment, son intégration au XVIII siècle à l’Intendencia de Honduras n’ont
pour ainsi dire rien changé à la situation qui existait avant les Reales Cédu-
las de 1563 et 1564. L'ensemble de ces événements est lié dans une très
large mesure à des considérations d’ordre géographique. La région du
golfe de Fonseca, et en particulier Choluteca, était très éloignée de la
ville de Guatemala, alors que les villes de Comayagua et de Tegucigalpa
étaient plus proches. Cela, ajouté à l'importance des minas et des commu-
nications entre le golfe de Fonseca et les ports honduriens sur |’ Atlantique,
a emporté la décision. On a jugé qu'il était de bonne politique administra-
tive de réunir progressivement |’ Alcaldia Mayor de Tegucigalpa et Cholu-
teca, Nacaome compris, et, ultérieurement, de les rattacher ainsi que la
province de Comayagua à l’Intendencia de Honduras: il n’existe absolu-
ment aucune preuve qu’à l’occasion de ces rattachements successifs les
îles du golfe de Fonseca aient cessé de relever de la juridiction de
l’Alcaldia Mayor de Tegucigalpa.

130. En outre, ce sont les autorités centrales de Guatemala et/ou les
autorités locales de San Salvador même qui ont souvent été à l’ori-
gine de ces changernents. Il a déjà été question de la requête présentée
en 1687 par l’Alcalde Mayor de San Salvador (mémoire du Honduras,
annexe XIII.2.7, p. 2284) en vue d'obtenir que la tâche lui incombant en ce
qui concerne le recouvrement des impôts dans le district de Choluteca soit
transférée aux fonctionnaires du Trésor royal du Honduras. Il en avait été
de même quelques années auparavant (1672) lors de l'intégration de
Choluteca et de sa juridiction à l'évêché de Comayagua ou Honduras.
C'était l’évêque de Guatemala qui avait pris cette initiative après s’étre
rendu dans la région pour une visite pastorale (ibid., annexe XIII.2.8,

344

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 692

p. 2286). Les documents se rapportant à cette question permettent de se
rendre compte du rôle important que jouaient les distances géographi-
ques dans les initiatives de ce genre et, pour finir, dans les décisions
successives de la Couronne concernant l’administration territoriale de la
région du golfe de Fonseca.

131. Les choses 5e sont passées ainsi: l’évêque de Guatemala, Juan
de Santo Mathia, après avoir constaté, au cours de sa visite pastorale, ce
qu'il en était de la situation spirituelle et religieuse de Choluteca (c’était la
première fois en plus de quatre-vingts ans que cette ville recevait une visite
pastorale !) a demandé au Roi en juillet 1670 d'intégrer Choluteca avec ses
bénéfices (c'est-à-dire la «dime ») à l'évêché de Comayagua ou Honduras,
car l’évêque de ce diocèse pourrait visiter « plus facilement » la région de
Choluteca. En décembre 1672, une décision royale a fait droit à la requête
de l’évêque de Guatemala « dans la mesure où il était convenable d’ordon-
ner et de procéder à la réunion de ladite paroisse avec la ville de Choluteca
sous la forme proposée» (mémoire du Honduras, annexe XIII.2.10,
p. 2291), mais non sans avoir étudié auparavant la question de la «dime »
(ibid., annexe XIII.2.8, p. 2287). La Real Audiencia de Guatemala ainsi
que les évêques intéressés ont été informés de cette décision (ibid.
annexes XIII.2.9, p. 2288, et XI11.2.10, p. 2291). La Couronne a égale-
ment demandé au Pape d'émettre la bulle correspondante (ibid,
annexe XIII.2.11, p. 2292). Comme on l’a déjà indiqué, El Salvador ne
possédait pas d’évêché qui lui soit propre durant la période coloniale.
Jusqu’en 1842, il relevait de l’évêché de Guatemala.

*

132. La paroisse de Choluteca a donc été transférée en 1672 à l’évéché
du Honduras. L’existence dans la région de la guardania de Nacaome
appartenant a l’ordre des franciscains complique quelque peu la tache
lorsqu’on veut analyser les éléments de preuve concernant la juridiction
ecclésiastique, mais la question est tout aussi claire que celle de la juridic-
tion civile. En 1675, l’évêque du Honduras a fait savoir au Roi que dans
I’« un des canaux de la ville de Jerez de la Choluteca » il y avait une guar-
daniaimportante de religieux franciscains, appelée « Nacaome », distante
de plus de 100 lieues de la ville de Guatemala, et que

«il paraît impossible que son évêque se rende si loin pour visiter
seulement ce village, et alors que ledit évêque du Honduras visite
Choluteca, tous les habitants et paroissiens de Nacaome y accou-
rent» (mémoire du Honduras, annexe XII1.2.12, p. 2294).

L’évéque du Honduras a adressé une requête au roi en lui demandant que
la guardania soit annexée à l’évêché du Honduras {ibid.). Après avoir exa-
miné la question au Conseil des Indes, le Roi, en juillet 1678, a décidé que

«aucune annexion n’interviendrait et nous vous prions et vous
confions [à l’évêque de Guatemala] la charge de visiter cette guar-

345
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 693

dania et de nous informer des renseignements que vous obtiendrez
ainsi» (réplique d’El Salvador, annexe 31).

La question de la «dime» a joué un rôle très important dans cet épisode.

133. El Salvador a invoqué cette décision concernant la guardania
franciscaine de Nacaome pour appuyer son argument selon lequel le
transfert de Choluteca et de sa juridiction à l’archevêché de Guatemala
n’entraînait pas avec lui celui de Nacaome ni, implicitement, celui des îles
du golfe. Cependant, cet argument n’a pratiquement pas de poids en ce
qui concerne la détermination de la situation juridique des îles en litige en
1821. L’étendue du ressort de la «guardania » ou du «couvent » d’un ordre
religieux, chargé de l’endoctrinement des autochtones indiens, en tant
que telle, est sans rapport avec l’uti possidetis juris tel qu’il s’appliquait en
1821. Pourraient avoir force probante au regard de I’ uti possidetis juris les
éléments de preuve indirecte — figurant éventuellement dans des docu-
ments écclésiastiques, y compris ceux qui ont trait aux ordres religieux —
relatifs aux limites ou à l'étendue du diocèse et des paroisses d’un évêché
et des juridictions administratives civiles concernées. A cet égard, aux
éléments de preuve datant des XVI® et XVII® siècles déjà mentionnés
concernant la juridiction que l’Alcaldia Mayor de Minas de Tegucigalpa
exercait sur la région, y compris ses îles, il faut ajouter les autres éléments
de preuve contenus dans un document ancien de 1590 dans lequel il est dit
que la ville de Choluteca et sa juridiction comptaient Nacaome parmi ses
villages. En outre, le même document contient une rubrique spécifique
intitulée « Les îles », qui est ainsi conçue:

«L'île de La Comixagua: Il y a deux villages, dont l’un est appelé
La Teca et l’autre La Comixagua. fl y a cent dix Indiens et on cultive
le maïs. Les villages sont à l’entrée du port.

La Miangola: Cette île possède un village de la juridiction de la
Choluteca avec vingt Indiens. Ils mangent du maïs.» (Mémoire du
Honduras, annexe XIII.2.14, p. 2299; les italiques sont de moi.)

134. Le «mémoire» ou «récit» de Francisco de Valverde, document
dont l’authenticité est établie par l’ Archivo General de Indias de Séville
(«nouveau document» soumis par le Honduras), contient une liste de
«tous les villages» («pueblos») de la juridiction de San Miguel et de la
juridiction de Choluteca (dépeinte comme une région ou «comarca» du
port de Fonseca et de la province du Honduras). En outre, le document est
particuliérement précis quant aux «distances» existant entre les divers
villages et villes et quant au «nombre d’Indiens » vivant dans chaque ville
ou village. Ceux de San Miguel sont énumérés en premier. Vient ensuite
l’énumération des villages situés sur le Camino Real entre Fonseca et sa
comarca et Comayagua, et une rubrique intitulée « Les îles» ainsi que
l’énumeération des villages de Choluteca. Celle des villages de la « pro-
vince du Honduras» situés sur le Camino Real vient en dernier. Sous la
rubrique intitulée « Les îles », il est dit ce qui suit:

«Sur l’île de Conchagua, il y a deux villages dont l’un est appelé

346

 
DIFFEREND (EL SALYADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 694

La Teca et l’autre La Conchagua. Il y a cent dix Indiens. On récolte le
maïs. Ils sont sur l'embouchure du port. La Meanguera: cette île
possède un village de la juridiction de Choluteca. Les habitants récol-
tent le maïs. » (Les italiques sont de moi.)

*

135. Ona, de façon claire et uniforme, la preuve que l’île de Meanguera
relevait de 1a juridiction civile de Choluteca et donc del’ Alcaldia Mayor de
Minas de Tegucigalpa. Nulle part, dans aucun des documents de l’époque
coloniale soumis par l’une ou l’autre des Parties, il n’existe de référence
permettant de penser que Meanguera relevait de la juridiction civile de
San Miguel ou de San Salvador. La décision prise en 1678 par le Roi de
confier l'administration de la guardania de Nacaome à l'évêché de Guate-
mala n’a rien changé à cet égard. On doit en outre tenir compte de deux
choses: 1) il ne faut pas confondre les «guardanias» et/ou «couvents »
d’un ordre religieux avec une «paroisse»; les moines dominicains ou
franciscains, les frères de la Merci, etc., chargés de l’administration
n'étaient pas des curés; 2) chaque ordre religieux avait sa propre organisa-
tion interne dont les subdivisions répondaient souvent à l’appellation de
«provinces», mais il ne faut pas confondre les «provinces» des ordres
religieux avec les «paroisses» d’un «diocèse» d’un évêché ni avec les
«provinces» ou les «alcaldias mayores », qui sont des unités administra-
tives civiles.

136. Dans le récit de l'expédition qu’il a faite en 1586 dans la région du
golfe de Fonseca (contre-mémoire du Honduras, annexe IX.3, p. 273),
Fray Alonso Ponce parle du village des Indiens de Vile de Miangola
comme d’un village dépendant du couvent franciscain de Nacaome «de
l'évêché de Guatemala». Toutefois, à cette époque, la paroisse de Cholu-
teca n’avait pas encore été transférée à l'évêché du Honduras, encore
qu’intégrée depuis 1480, du point de vue civil, al’ Alcaldia Mayor de Minas
de Tegucigalpa. En outre, Fray Ponce fait aussi allusion au couvent de
Santa Ana de Choluteca qui, selon lui, appartenait 4 la Custodia de
Honduras en dépit de ce qui est indiqué ci-dessus. Une « custodia » était un
groupe de couvents ou guardanias situés dans une province donnée d’un
ordre religieux. Ponce avait visité ces lieux après s’être rendu dans les
villages de La Teca et de La Conchagua, sur l’île de Conchagiiita. Dans le
récit de son expédition, il se réfère également aux îles de la «province de
Guatemala». Dans ce texte, tel que je le comprends, Fray Ponce fait allu-
sion à la «province de Guatemala » de l’ordre franciscain. II s’agit certai-
nement de la même province dans un document de 1713 que le conseil
d'El Salvador désigne sous le nom de Cédula Real (je ne trouve dans le
document aucune indication qui permette de penser qu’il était qualifié
ainsi) relative à un «poste vacant» à propos duquel il est dit ce qui suit:

« Doctrina del partido de Nacaome de la provincia de San Miguel de la
administracion de la religion del Senor San Francisco de la Provincia del
Santisimo Nombre de Jesus de Guatemala. » (Les italiques sont de moi.)

347
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 695

A l'évidence, dans ce texte de 1713, dit Real Cédula, la « Province de
San Miguel » et la « Province du Santisimo Nombre de Jesüs de Guate-
mala» qui y sont mentionnées ne sont pas les subdivisions administratives
appelées «Alcaldia Mayor de San Miguel» et « Province de Guatemala »
respectivement. Les «provinces» de ce document de 1713 sont les
«provinces » de l’ordre religieux concerné.

137. La Chambre savait également, d’après la description que le père
Vasques a donnée en 1704 de la Custodia de Santa Catalina de Honduras
(réplique du Honduras, annexe VIL10, p. 404), qu'une «custodia»
appartenant à un «ordre religieux» donné pouvait comprendre des
«couvents » ou «guardanias » relevant d’évêchés différents tout en étant,
du point de vue territorial, placés sous la juridiction de différentes unités
administratives civiles de l’époque coloniale. Les situations de ce genre
posaient parfois des problèmes en ce qui concerne les «bénéfices» (la
«dima », entre autres), comme ce fut effectivement le cas, selon les indica-
tions fournies 4 la Chambre, entre le curé de Choluteca et le couvent fran-
ciscain de Nacaome, ultérieurement réinstallé 4 Goascoran.

138. D’autres documents soumis à la Chambre prouvent, d’autre part,
que les membres des ordres religieux intéressés reconnaissaient que le
village de Nacaome relevait de la juridiction de l’Alcaldia Mayor de Minas
de Tegucigalpa. Voir, par exemple, la requête concernant l’« Hacienda »
Nuestra Señora del Rosario, que le père gardien du couvent de San
Andrés de Nacaome a présentée en 1678 à Fernando de Salvatierra,
Alcalde Mayor de Tegucigalpa, à propos d’un acte de « donation » (contre-
mémoire du Honduras, annexe IX-4, p. 276). Ce fait est également
reconnu dans la plaidoirie en défense du curé de Choluteca dans les
actions intentées par un prétre doctrinero de Goascoran (réplique du
Honduras, annexe VII.9, p. 401). Quand un curé n’était pas en mesure de
visiter sa paroisse (la paroisse de Choluteca était étendue et avait une
population autochtone), on nommait un prêtre coadjuteur, rôle qui était
parfois attribué, comme indiqué ci-dessus, à un moine d’un ordre reli-
gieux. Tel a été le cas, par exemple, pour le père Manuel Bedaña de l’ordre
de la Merci, couverit de Choluteca, qui a été autorisé par le curé de
Choluteca à visiter les îles du golfe.

139. En outre, et indépendamment de ce qui précède, la Chambre
disposait aussi d’élérnents de preuve qui montrent clairement que l’évéché
du Honduras exerçait une juridiction ecclésiastique sur la région de
Nacaome. Ainsi par exemple, en 1678, après le rattachement de Cholu-
teca et de sa juridiction à l’évêché du Honduras, l’évêque du Honduras,
Vargas y Abarca, a divisé en deux parties l’ancienne guardania de
Nacaome. Nacaome avecses villages est devenu une « paroisse séculière »
et Goascoran une guardania franciscaine. La guardania, en tant que telle,
était administrée depuis la ville de Guatemala, mais territorialement la

348

 
DIFFÉREND (EL SAL VADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 696

région relevait de la juridiction ecclésiastique de I’ évéché du Honduras et
de la juridiction civile de l’Alcalde Mayor de Minas de Tegucigalpa.
El Salvador a insisté sur le fait que la juridiction ecclésiastique dont rele-
vaient la région de Nacaome et, en particulier, ses «couvents » et «guar-
danias » appartenait à lévéché de Guatemala et s’exergait depuis San
Salvador ou San Miguel. Cependant, cela n’est nullement prouvé et tout
ce que l’on sait, c'est que certains «couvents» et «guardanias» étaient
administrés, depuis la ville de Guatemala, par l'évêché de Guatemala et,
plus probablement, par le principal de l’ordre religieux intéressé, résident
de la ville de Guatemala, qui pourrait avoir été à l’époque l’évêque de
Guatemala. En outre, il n’existe aucun document émanant des autorités
ecclésiastiques locales de San Salvador ou de San Miguel, indiquant que
les îles en litige dans le golfe de Fonseca, c’est-à-dire Meanguera et Mean-
guerita, relevaient de la juridiction ecclésiastique de l'évêché de Guate-
mala et/ou de la juridiction civile de I’ Alcaldia Mayor de San Miguel ou de
San Salvador.

140. Le Honduras nie que les renseignements contenus dans un docu-
ment de 1733, selon lequel l’évêque de Guatemala se serait rendu a
Nacaome, pourraient signifier qu’il s'agissait d’une visite pastorale, car
depuis 1678 l’ancienne guardania de Nacaome appartenait à une
«paroisse séculière » de l’évêché du Honduras. Le Honduras est d’avis que
c’est probablement le couvent franciscain de Goascaran qui a reçu cette
visite et non la paroisse de Nacaome.

141. Pour revenir aux documents coloniaux civils, El Salvador a
présenté une Relacién Geogräfica de la « Province de San Salvador» de
Manuel de Galvez, Alcalde Mayor de cette province, rédigée en 1742,
donc dans le courant du XVIII® siècle. La Relaciôn contient deux listes
détaillées des pueblos de l’Alcaldia Mayor de San Salvador et de celle de
San Miguel. Ni l’une ni l’autre ne mentionne les îles du golfe de Fonseca
qui sont en litige. Le seul passage relatif au golfe de Fonseca est le suivant:

«25. Celui du [village] de Santiago Conchagua est situé à 58 lieues
(14,5 km) de la capitale en direction du sud-est, et sa population se
compose de soixante-quatorze Indiens qui manœuvrent les canots
servant au passage du goulet qui sépare cette province de celle du Nica-
ragua et qui surveillent en permanence ce port, en raison de la culture
du maïs et du coton.» (Contre-mémoire d’El Salvador, annexe X.8,
p. 155, point n° 25; les italiques sont de moi.)

142. El Salvador a également souligné que plusieurs documents relatifs
à des nominations, telles que celle de José Villa (1765) et de Cardinanos
(1791), ou des descriptions de la «province du Honduras », comme celle

349

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 697

de Baltasar Ortiz et Letona (1743), ne mentionnent pas non plus les îles du
golfe de Fonseca. En revanche, El Salvador refuse de reconnaître comme
élément de preuve pertinent le décret de nomination de Juan de Vera
(1745). El Salvador fait assez grand cas d’un document de 1752 adressé au
président de la Real Audiencia de Guatemala, qui affirme que la « province
du Honduras» n’a pas de «port» maritime sur le golfe de Fonseca. La
référence ne comporte pas assez d’éléments pour déterminer si l’on enten-
dait par là «ports» en général ou «ports naturels » ou « ports artificiels » ou
autre, et elle concerne la «province du Honduras » (Comayagua) et non
pas l’«Alcaldia Mayor de Tegucigalpa». Tout cela, et d’autres arguments
d’El Salvador, tendaient à prouver que la Real Cédula de 1791, intégrant
l’Alcaldia Mayor de Tegucigalpa à Y Intendencia de Honduras, ne compre-
nait pas la juridiction sur les îles du golfe de Fonseca. Mais cela, El Salva-
dor n’a pas été en mesure d'en montrer Pombre d’une preuve qui puisse
avoir raison des preuves claires du contraire présentées à la Chambre.

143. Le moment est venu d'examiner en détail un élément de preuve
par lequel El Salvador s’est efforcé de convaincre la Chambre de la thèse
susmentionnée, à savoir la procédure relative à la requête de Lorenzo
de Irala d'attribution par «composiciôn » de «tierras realengas » situées sur
une ile du golfe. Le. date de ce document est 1766 (contre-mémoire
d'El Salvador, annexe X.9, p. 172 et suiv.). El Salvador a beaucoup fait
valoir l'importance de cet élément de preuve (comme pour les Jueces
Reformadores de Milpas). Contrairement à celui concernant les juges de
Milpas, ce texte appartient à la seconde partie du XVIII siècle, bien qu’il
soit antérieur à la Real Cédula de 1791. Il pourrait donc avoir quelque
valeur pour étayer la thèse d’El Salvador. C’est aussi le seul document
présenté à la Chambre au sujet de l’attribution de tierra realenga, par
composiciôn, sur une île du golfe sous la période coloniale, sujet que la
Chambre connaît bien en raison du «différend frontalier terrestre ». I]
n'appartient toutefois pas à la catégorie de ceux qu’El Salvador qualifie
de «titres officiels de terrains communaux». Il s’agit d’une requête
présentée par un particulier.

144. Pour les motifs que j’expliquerai ci-après, je considère que la
procédure d’Irala n’a aucun rapport avec la détermination de la situation
juridique des îles en litige. Pour commencer, elle ne se rapporte pas aux
îles de Meanguera et Meanguerita. Le conseil d'El Salvador a identifié
l’île dont il s’agit comme étant Exposicion. Mais Exposiciôn n'est pas une
île «en litige » pour La Chambre. De plus, l’île qui faisait l’objet de l’affaire
Irala n’était pas, en fait, Exposiciôn, mais Zacate Grande, à savoir une île
qui, pour El Salvador lui-même, n’est pas «en litige » devant la Chambre.
C’est Zacate Grande parce que les documents le disent. La requéte initiale
d’Irala décrivait l’«île» comme suit:

350

 
DIFFEREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 698

«que située sur la côte de la ville et du port de Conchagua qui fait
face aux terres! ou au territoire de Nacaome, de la province de Tegu-
cigalpa, et en relevant à ce qu’il semble?, il se trouve que l’on voit une
ile déserte et inhabitée, entre celle qui est appelée « Cerro del Tigre»
(hauteur du tigre) et la terre appelée île d’« El Zacate », ou «isla del
Ganado», qui est déserte et inhabitée...» (contre-mémoire d’El
Salvador, annexe X.9, p. 172, et p. 184 pour le texte espagnol.)

Mais le pouvoir donné par Irala à Francisco Chamorro Villavicencio de la
ville de Guatemala pour le représenter dans la procédure devant le Juez
Privativo de Tierras de la Real Audiencia modifiait la description de la
requête initiale comrne suit:

«mesurer et évaluer l’île revendiquée, que l’on appelle « del Zacate »
ou «del Ganado» et qui a le statut de terre royale et est déserte et
inhabitée » (le texte original espagnol ajoute « y dentro de la mar » («et à
Pintérieur de la mer»)) (ibid., p. 174, et p. 188 pour le texte espagnol).

Il est donc clair que l’île sur laquelle portait la procédure et sur laquelle se
trouvait la terre concédée par la suite à Irala était Zacate Grande, île du
golfe que les conclusions d’El Salvador excluent de ses revendications
dans le « différend insulaire » actuel.

145. Malgré ce qui précède, ce document pourrait néanmoins avoir
une certaine valeur probante dans le différend insulaire s’il établissait que
le juge sous-délégué des terres de San Miguel avait exercé ses compé-
tences dans des questions relatives à la composiciôn d’une tierra realenga
située dans les îles en général ou dans certaines îles du golfe susceptibles
de faire l’objet du «différend insulaire » actuel. Or, les éléments de preuve
que fournit la documentation ne vont pas dans le sens de cette thèse.
D'abord, le juge sous-délégué des terres de San Miguel, Pedro del Valle,
auquel Irala, domicilié à San Miguel, avait adressé sa requête initiale,
doutait qu’il eût compétence pour effectuer l’arpentage des terres en ques-
tion comme on le lu: demandait. Il exprimait ses doutes dans les termes
suivants:

«il est douteux que l’île revendiquée fasse partie de la juridiction de
San Miguel ou de celle de Tegucigalpa et, pour éviter tout conflit de
juridiction, cette personne doit demander au /señor Juez Principal
del Real Derecho de Tierras] de lui délivrer un titre spécial visant à
éviter les conflits de compétence territoriale » (ibid., p. 173, et p. 186
pour le texte espagnol).

1 Le terme «terres » (tierras) est celui que j’emploie pour suivre l'original espagnol.
La traduction anglaise fournie par El Salvador utilise le mot «îles ».

2 L'expression «et er. relevant à ce qu’il semble», est ma traduction de: y pertene-
ciente segün aparece a és'a. A cet endroit, la traduction anglaise fournie par El Salvador
dit: «pertaining as appears over here » («et appartenant comme il semble par ici»).

351

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 699

146. Ainsi, le juge sous-délégué des terres de San Miguel lui-même
demanda un «titre spécial» au Juez Privativo de la Real Audiencia de
Guatemala. Et le Juez Privativo donna ce «titre » à Pedro del Valle comme
suit:

«ordre d’adresser un acte au juge sous-délégué de la juridiction de
San Miguel, afin que celui-ci prenne toutes les mesures requises sur
des terres royales sans que personne ne suscite un empêchement ou
qu'il ne soit fait aucun obstacle» (contre mémoire d’El Salvador,
annexe X.9, p. 177, et p. 193 pour le texte espagnol).

El Salvador prétend (voir C 4/CR 91/33, p. 50) que cette décision de «la
plus haute autorité judiciaire de la Real Audiencia de Guatemala » recon-
naissait que le juge des terres de San Miguel avait juridiction sur les îles du
golfe de Fonseca, détruisant ainsi la prétendue souveraineté du Honduras
sur les îles du golfe!

147. Quelques observations seulement à propos de cette déclaration:
la décision du Juez Frivativo de Tierras de la Real Audiencia ne contient
absolument pas la reconnaissance qu’allégue El Salvador. Au contraire, il
a autorisé par un «acte» le juge sous-délégué des terres de San Miguel à
donner suite à l'affaire en cause, la composiciôn de tierra realenga. Aucune
autorisation de ce genre n’aurait été nécessaire si le juge de San Miguel
avait agi dans son propre ressort territorial. Il y a dans la décision du Juez
Privativo de Tierras non pas une confirmation ni une définition du ressort
territorial du juge local des terres, mais une commission spéciale consti-
tuant, pour les besoins de la cause, une dérogation à la juridiction territo-
riale que pourrait avoir éventuellement un autre juge sous-délégué des
terres. C’est précisérnent ce que demandait le juge de San Miguel, un
«acte spécial» («especial despacho»). Le Juez Privativo de Tierras de la
Real Audiencia n’avait pas le pouvoir de décider ou de modifier des
ressorts territoriaux, mais il pouvait toujours résoudre des problèmes
pratiques, comme dans certains exemples relatifs aux « différends fronta-
liers terrestres», soit au moyen d’un allanamiento du ressort d’un juge
local des terres déterminé, soit, comme dans l’exemple d’Irala, par une
autorisation équivalente à un allanamiento au cas où un autre juge local
des terres soulèverait des problèmes de juridiction territoriale. Ainsi, tout
cet épisode confirme, en fin de compte, la thèse inverse de celle que
soutient El Salvador (abstraction faite de ce qu’il n’a aucune pertinence
pour les îles de Mear.guera et Meanguerita). D’autres éléments de preuve
présentés à la Chambre, portant sur des années ultérieures, montrent que
les autorités et juges de l’Alcaldia Mayor de Tegucigalpa exerçaient régu-
lièrement leurs compétences sur Zacate Grande. On en trouve un exemple
dans les documents relatifs à la «succession » de Juan Antonio Bonilla en
1787 (réplique du Honduras, annexe VII.14, p. 424). Cette documenta-
tion confirme aussi, de manière concluante, que les terres qu’Irala avait
acquises par composiciôn étaient situées à Zacate Grande, ile qui n’est pas
en litige dans la présente affaire.

*

352

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 700

148. Les lettres de nomination des intendants et/ou alcaldes mayores du
Honduras et de Tegucigalpa respectivement, ainsi que de San Salvador et
de San Miguel, n’énuméraient pas les îles du golfe de Fonseca de leurs
ressorts respectifs. Néanmoins, celles qui ont été présentées à la Chambre
au sujet du Honduras et de Tegucigalpa sont très explicites au sujet d’une
série de villages appartenant à la province et à l’Alcaldia Mayor en ques-
tion. Les noms des villages de Nacaome, Mineral de San Martin, Goasco-
ran, Langue, Aramesina, Pespire, les vallées de San Antonio et San Juan,
etc., reviennent régulièrement dans les lettres de nomination correspon-
dantes. De plus, le «village nouveau » (nueva poblacién) de Zacate figure
sur la liste avec les autres villages dans les documents du X VIII* siècle. Le
«village nouveau » de Zacate se trouvait sur l’île de Zacate Grande, c’est-
à-dire celle où Irala avait obtenu son hacienda pour élever du bétail en
1776. C’est à l'implantation de ce « village nouveau» sur l’île que Zacate
doit d’être expressément citée dans les lettres de nomination. La conclu-
sion est limpide. Les îles sont citées lorsqu'elles sont habitées et que des
villages s’y sont implantés.

149. Cela ne signifie cependant pas que les îles sans population ou
villages ne relevaient pas d’une juridiction territoriale donnée. Les îles du
golfe de Fonseca n'étaient pas, pendant la période coloniale, une sorte de
no man’s land entre deux ressorts territoriaux, ni ne dépendaient directe-
ment du gouvernement central de la capitainerie générale de Guatemala.
Certaines relevaient de la juridiction territoriale de |’ Alcaldia Mayor de
Tegucigalpa, dont elles étaient voisines, et certaines de la juridiction terri-
toriale de l’Alcaldia Mayor de San Miguel qui leur était voisine. Le critère
général qui présidait à la répartition des îles entre les deux Alcal-
dias Mayores semble très clair, d’après les éléments de preuve.

150. L’île de Conchagiiita et d’autres îles du golfe de San Miguel au
large des côtes continentales semblent avoir été du ressort de cette
Alcaldia Mayor. Ainsi, la carte du Curato de la Conchagua, dans le rapport
de l’évêque Cortés  Larraz de 1770 (contre-mémoire du Honduras,
chap. XII, sect. II, C, fig. 1), montre clairement que l’île de Punta Zacate
ou Zacatillo appartenait à la paroisse de San Miguel. La carte est confir-
mée par la description qu’en fait le rapport:

« Dans cette baie, il y a quelques petites îles et sur l’une d’elles, qui
comporte pas mal de terres, il y a un élevage de bétail appartenant à
cette paroisse [Conchagua] et portant le n° 33.» (Mémoire du
Honduras, annexe XIII.2.28, p. 2319.)!

Il existe aussi des éléments de preuve montrant que lorsqu’en 1706 les
habitants du village de La Teca, sur l’île de La Conchagua ou Concha-
güita, durent fuir leur village détruit par des pirates, ils s’adressèrent aux

' Jlconvient de noter qu’en 1770 Cortés y Larraz ne mentionnait pas comme apparte-
nant de quelque manière que ce soit à la « paroisse de Conchagua » les terres acquises
par Irala sur Zacate Grande en 1766, également pour l’« élevage de bétail ».

353
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 701

autorités de San Miguel pour obtenir d’autres terres sur le continent. Le
village de La Teca est expressément mentionné dans le document en
question comme étant «de la juridiction de la ville de San Miguel»
(mémoire du Honduras, annexe XIJI.2.26, p. 2317). Le contraste s'impose
avec les éléments évoqués ci-dessus au sujet de la réinstallation des
Indiens du village de la Miangola, sur l’île de Meanguera, lesquels, dans
une situation similaire, demandèrent et reçurent des terres nouvelles dans
la région de Nacaome parce que le village de La Miangola, comme le
disait le capitaine général de Guatemala, relevait «de la juridiction de
l’Alcaldia Mayor de Tegucigalpa ».

*

151. Ala différence des îles de Conchagüita et Punta Zacate ou Zaca-
tillo et d’autres îles, au large des côtes de San Miguel, celles de la partie
centrale du golfe de Fonseca, comme Meanguera, Meanguerita, El Tigre
et Zacate Grande, étaient sous la juridiction del’ Alcaldia Mayor de Teguci-
galpa et y restérent jusqu’a la date critique de 1821. Aucun doute n’est
possible à ce sujet d’après les éléments de preuve présentés, tant indivi-
duellement que dans leur ensemble. En 1821, ces îles et, sur le continent,
les régions de Choluteca, Nacaome et Goascoran étaient sous la juridic-
tion territoriale de 1’ Alcaldia Mayor de Tegucigalpa, qui faisait elle-même
partie de!’ Intendencia de Honduras comme en avait décidé la Real Cédula
de 1791, et sous la juridiction ecclésiastique de l’évéché du Honduras
depuis 1672. L’argument d’El Salvador, à l’effet que la Real Cédula de
1818 a eu pour effet de transférer l’Alcaldia Mayor de Tegucigalpa à
l’ancienne Gobernaciôn de Guatemala, comme l’auraient en outre stipulé
les Cédulas Reales de 1563 et 1564, est un argument indéfendable en soi
aussi bien qu’au vu des conclusions relatives aux effets de cette Real
Cédula explicitées par le roi d’Espagne, Alphonse XIII, et le conseil d’Etat
espagnol dans l'arbitrage de 1906, déjà mentionné, concernant la frontière
entre le Honduras et le Nicaragua. A partir de 1786, la structure interne de
la capitainerie générale ou du Royaume de Guatemala a été fondée, dans
son ensemble, sur le «régime des intendencias», tout autre que celui des
anciennes Gobernaciones du XVI siècle, lesquelles avaient de toute
manière été remplacées, par l'établissement, à la fin de ce siècle et au cours
du XVII®, des «provincias » et «alcaldias mayores » comme principales
subdivisions administratives de la capitainerie générale de Guatemala.
L’argument d’El Salvador est en contradiction avec les réalités politiques
et juridiques de l’adininistration coloniale espagnole de 1821, année où la
République d’El Salvador et la République du Honduras s’émancipèrent
de l'Espagne.

*

152. Les documents correspondant aux premières années du
XIX® siècle qui ont été présentés à la Chambre confirment ces réalités

354

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 702

politiques et juridiques de 1821. Le rapport de 1804 du gouverneur et
intendant du Honduras, Ramon de Anguiano, par exemple (contre-
mémoire d’El Salvacior, annexe X.10, p. 195), cite comme faisant partie de
l’Intendencia de Horiduras la Tenencia de Nacaome, avec ses paroisses de
Nacaome et Goascorän, et les paroisses de la Tenencia de Choluteca. Les
îles du golfe de Fonseca ne sont pas mentionnées dans ce rapport parce
qu’elles ne constituaient pas un «district» administratif autonome. Cela
ressort clairement, en ce qui concerne la juridiction ecclésiastique sur les
îles du golfe, de la brève histoire de la « paroisse de Choluteca » relatée par
Fray Manuel Bedafia en 1816 (mémoire du Honduras, annexe XIII.2.13,
p. 2296). El Salvador a récusé ce document, alléguant que Fray Bedaña
n’était pas une autorité ecclésiastique et que par conséquent ce document
ne répondait pas à la seconde condition d’admissibilité de la preuve que
prévoit l’article 26 du traité général de paix. Je me contenterai d'observer
qu’il est fort étonnant qu’El Salvador se réclame de cet article du traité de
paix, étant donné que cette Partie conteste, de manière générale, l’applica-
bilité au « différend insulaire » de l’uti possidetis juris de 1821 et par consé-
quent de la première phrase de l’article 26 du traité de paix. Cela équivaut
en quelque sorte à reconnaître qu'après tout cette norme de droit interna-
tional a quand même quelque chose à nous dire dans le «différend insu-
laire ». Quant à la question générale des éléments de preuve admissibles
en ce qui concerne l'aspect de l’affaire qui porte sur le différend insulaire,
on se reportera à mes observations des paragraphes 93 à 95 ci-dessus.

153. Dans son histoire de la «paroisse de Choluteca », Fray Manuel
Bedaña explique que lorsque la paroisse de Choluteca a été séparée de
l’évêché de Guatemala, pour être annexée à celui du Honduras, l’évêque
du Honduras, le frère Alonso de Vargas, a laissé la paroisse entre les mains
des curés ou prétres séculiers et les guardanias a des ordres religieux. Et
Fray Bedaña continue comme suit:

«Géographiquement, la paroisse de Choluteca comprend les
villages de Choluteca, qui est le chef-lieu avec titre de ville, Texigua,
Linaca, Oroquina, Yusguare, les vallées de Col6n Guazaule, Oropoli
et les « minerales » d'El Corpus et toutes les îles du golfe de Conchagua
ou Amapala; l'administration de ces îles et leurs indigènes relève d'un
curé et des religieux de la Merci, qui se répartissent à deux la visite des
îles de Sacate, Amapala Mianguera, les plus grandes, et où se trouvent
des ermitages, selon les registres des confréries qui se sont établies sur
leurs haciendas et qu'administrent aussi bien le curé que l’ordre de
la Merci.

Les Frères de la Merci séjournaient sur les îles de début janvier
jusqu’en mars ou avril, habitant à Amapala, à la casa de hacienda, et à
Mianguera, à l'ermitage qu'ils ont réussi à ériger avec l’aide des
paroissiens qui sont tous des gens de mer. Ceux-ci sont des bateliers
qui, à partir de San Carlos, dans la province de San Miguel, font le
transport à destination du Nicaragua.

355

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 703

Pendant le reste de l'année, les îles sont isolées de la paroisse à cause
des courants er des tempêtes; cependant, pendant les quelques mois où
les religieux de la Merci les visitent, ils en profitent pour procéder au
contrôle de leurs tributs et au recensement des nombreux métis.»
(Mémoire du Honduras, annexe XIII.2.13, p. 2296; les italiques sont
de moi.)

154. La description ci-dessus se passe de commentaires. Elle dissipe la
confusion introduite dans le tableau par ailleurs fort clair par ce que l’on a
appelé l’«argumerit ecclésiastique» d’El Salvador. La description de
Bedaña confirme aussi la teneur d’une lettre antérieure, du 20 septembre
1803, adressée par Fray Jacinto de la Paz au père provincial principal de
l’ordre de la Merci. Cette lettre, présentée comme « document nouveau »
par le Honduras, a notamment l’avantage de porter expressément sur
les deux îles en litige, à savoir Meanguera et Meanguerita. La lettre
de Fray Jacinto de la Paz, qui fut plus tard élu supérieur du couvent de
l’ordre de la Merci dans la ville de San Miguel!, concerne un voyage à
Meanguera et Meanguerita autorisé par le curé de Nacaome. Le texte en est
le suivant:

«J’accomplis le devoir de vous informer, Père Supérieur, à propos
du voyage que moi-même et mon compagnon avons fait à travers les
îles du golfe de Conchagua, de même que quelques membres de la
famille Guillen, lesquels possèdent un petit bateau de 35 vares de
long, avec 30 rames et ses voiles pour le transport des marchandises
du port de Pedregal, juridiction de la ville de Comayagua, vers
San Carlos, juridiction de la ville de San Miguel, et El Viejo, juridic-
tion de la ville de Leon, avec des escales à l'île El Tigre, autrement
nommée Amapala, à 5 lieues de Pedregal, et d'Amapala vers Mianguera
il y a 2 lieues, de San Cristobal, 1 lieue, et de Mianguera vers Mian-
guerita une derni-lieue. Nous faisons cette visite avec l'autorisation du
curé de Nacaome, paroisse à laquelle ont toujours appartenu ces îles, qui
n’ont pas reçu des visites depuis longtemps parce qu'elles n'avaient
plus de population, mais depuis un certain temps, elles ont été nouvelle-
ment peuplées; vu les dimensions des îles et de la paroisse, le curé ne les
visite pas...» (Les italiques sont de moi.)

155. Enfin, les documents concernant la présence de «navires
insurgés » dans la baie de Fonseca (réplique du Honduras, annexe VII.11,
p. 409), événement qui eut lieu à la veille de l’indépendance, en avril 1819,

1 Tl demanda par la suite à quitter l’ordre pour raisons de santé et rédigea un testa-
ment en faveur, notamment, du couvent de l’ordre de la Merci de Choluteca. Cet
élément de preuve confirme ce qui a déjà été dit au sujet de la nécessité d'éviter toute
confusion entre le contrôle des « couvents » ou « guardanias » et le contrôle exercé par
les évêques sur leur « diocèse ».

356

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 704

prouve l'exercice de la juridiction à partir de Tegucigalpa, y compris
Choluteca et Nacaome, sur les côtes et les îles du golfe. Certaines îles du
golfe, à savoir Conchagua ou Conchagiiita, Martin Pérez, Punta Zacate,
El Tigre et Los Farallones, sont expressément citées dans les documents
en question, maïs ce n’est pas le cas de Meanguera et Meanguerita.

156. Les premières constitutions de la République du Honduras
confirment que son territoire s’étend jusqu’au golfe de Fonseca et qu'il
existe des îles honduriennes dans le golfe. Les premières constitutions
d’El Salvador mentionnent que le territoire de la République va jusqu’à
l’anse (ensenada) de Conchagua. Mais l'expression ensenada de Concha-
gua est aussi utilisée dans des constitutions honduriennes ultérieures pour
désigner le « golfe de Fonseca». L’expression ensenada de Conchagua est
par conséquent ambigué puisqu’elle peut s’appliquer soit aux côtes de
San Miguel, soit au golfe au large des côtes de San Miguel. L’argument du
«nominalisme constitutionnel » n’est donc pas concluant, encore qu’une
certaine largeur d'interprétation de l’uti possidetis juris de 1821 ressorte
sans doute des expressions utilisées dans les premières constitutions des
Parties, dans la mesure où elles témoignent, près de la date critique, d’un
degré différent de sensibilité au sujet du golfe de Fonseca et de ses îles.

157. A la fin de la période coloniale, la plupart des îles du golfe de
Fonseca, y compris Meanguera et Meanguerita, étaient faiblement
peuplées ou inhabitées. Cela, joint au fait que les Etats nouvellement
indépendants avaient d’autres tâches politiques plus urgentes, explique le
relativement peu d’attention que les gouvernements intéressés prêtèrent
aux îles du golfe au cours des premières années de l’indépendance. Il ne
faudrait évidemmert pas en déduire que ces gouvernements se soient
entièrement désintéressés des îles du golfe ou qu’ils aient été indifférents à
la «souveraineté » dont elles relevaient. Après tout, comme on l’a indiqué,
les premières constitutions mentionnaient le «golfe de Fonseca» et/ou
l’ensenada de Conchagua, c'est-à-dire l’«espace maritime» à l’intérieur
duquel se situent les îles.

158. De plus, parler d’un silence des gouvernements au sujet des îles au
cours des premières années de l'indépendance n’est pas présenter les faits
avec exactitude. Le Gouvernement du Honduras adopta une série de
dispositions administratives et législatives concernant El Tigre et d’autres
îles du golfe de Fonseca. Ces mesures, bien antérieures à l’intervention
britannique dans le golfe de 1848-1849, font également partie intégrante
du dossier du «litige insulaire», comme le note la Chambre en ce qui
concerne l’île d’El Tigre. Il s’agissait de dispositions prises dans le cours
normal des choses, et non pas pour légitimer une quelconque « revendica-
tion», et leur début date de plusieurs années avant que la République
d’El Salvador n’entreprenne d'intervenir à propos de certaines îles du
golfe. La politique et les actes des deux Républiques allaient converger

357

 
DIFFEREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 705

vers le milieu du XLX¢ siècle (en 1854) sur une île déterminée du golfe, l’île
de Meanguera, qui, de ce fait, devint une île «en litige » entre elles. Mais il
existe certains témoignages d’avant cette date sur le comportement de la
République du Honduras après l’indépendance, qui confirment la situa-
tion de l’uti possidetis juris de Meanguera et Meanguerita, en 1821, telle
qu’elle ressort des documents coloniaux espagnols présentés et analysés
ci-dessus, par exemple le témoignage révélateur du projet du Honduras de
vendre des terres dans les îles du golfe, y compris Meanguera; le témoi-
gnage que représerite la demande adressée en 1852 au Gouvernement
hondurien par la société Echeline, Rojas et Mora; et le levé topogra-
phique réalisé sur l’île de Meanguera. Le dossier de l’affaire ne contient
aucun élément de preuve d’un quelconque comportement de la Répu-
blique d’El Salvador à l'égard de Meanguera après l’indépendance, entre
1821 et 1854. Les allégations d’un prétendu «accord» de 1833 n’ont pas
été prouvées devant la Chambre.

*

159. Jen conclus que, du point de vue de l’uti possidetis juris, la souve-
raineté sur Meanguera et Meanguerita appartenait en 1821 à la Républi-
que du Honduras, qui l’a prouvé clairement dans la procédure en se
fondant sur une documentation prouvant l’existence d’effectivités colo-
niales. Pas un seul document espagnol, civit ou ecclésiastique, présenté à
la Chambre, n’étaie la thèse contraire. Cette conclusion est confirmée par
le comportement des Parties au cours des années qui ont suivi l’indépen-
dance jusqu’à 1854. Je me trouve donc en désaccord total avec la position
peu concluante de ia Chambre à l'égard de la situation de I’ uti possidetis
juris de Meanguera et Meanguerita en 1821, décrite au paragraphe 367 de
l'exposé des motifs de l’arrêt. Cette position contredit, notamment, ce
qu’affirmait le capitaine général de la capitainerie générale ou du
Royaume de Guatemala en 1684, à l’effet que l’île de Meanguera relevait
de la juridiction de |’Alcaldia Mayor de Tegucigalpa (voir paragraphes 121-
125 ci-dessus). Il est en fait très étonnant qu’un témoignage aussi impor-
tant de l’uti possidetis juris n’ait pas fait l’objet d’une analyse juridique
dans l'exposé des motifs de l’arrêt.

b) Du point de vue du comportement des Parties après 1854

1) Meanguera

160. L'origine des points de vue et revendications contradictoires des
Parties à l'égard de l’île de Meanguera n’est pas sans rapport avec l'intérêt
que les îles du golfe suscitèrent un moment dans les chancelleries de
certaines grandes puissances, à savoir le Royaume-Uni et les Etats-Unis.
Cela explique l’épisode de l'intervention diplomatique britannique et
américaine par le truchement de leur personnel consulaire, ainsi que la
brève occupation d’El Tigre (1848-1849) par des troupes britanniques à

358

 
DIFFEREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 706

titre de garantie du remboursement de dettes du Honduras. Mais le fait
même qu’El Tigre ait été l’une des îles du golfe occupées par les troupes
britanniques montre très clairement que ce n’était pas la présence ou
l’absence d’effectivités d'Etat de la part de l’une ou l’autre République
centraméricaine dans les îles du golfe qui avait fourni la raison d’être de la
brève occupation britannique. El Tigre était précisément l’une des îles où
les effectivités de la République du Honduras étaient alors établies et
manifestes. Mais le Honduras n’a pas établi ou manifesté d’effectivités
aussi tôt et de manière aussi active à l’égard de l’île de Meanguera. Il faut
cependant observer que jusqu’à 1854, soit cinq ans après l'intervention
britannique, El Salvador n’avait pas non plus formulé de revendications
publiques sur l’île de Meanguera.

161. Comme on l’a vu, la première revendication de «souveraineté »
d’El Salvador sur Meanguera a été formulée en octobre 1854 et a été
provoquée par un début d’exercice par le Honduras de son autorité effec-
tive sur l’île — que le Gouvernement du Honduras avait toujours considé-
rée comme appartenant à la République du Honduras en vertu de l’uri
possidetis juris de 1321. A la suite de la revendication salvadorienne de
1854, le Gouvernement du Honduras considéra que Meanguera était une
île «en litige» entre les deux Républiques. Cette position du Gouverne-
ment du Honduras ne changea pas aprés que le congrés de ce pays eut
rejeté la convention Cruz-Letona de 1884, non ratifiée, qui attribuait,
entre autres, Punta Zacate, Martin Perez, Conchagüita et Meanguera a
El Salvador, et Zacate Grande, El Tigre, Exposiciôn et Inglesa au Hondu-
ras.

162. Au cours du dernier quart du XIX® siècle, une présence salvado-
rienne dans l’île de Meanguera commença à se manifester, surtout par
l'attribution de terres, et pendant les premières années du XX¢ siècle ce
comportement commença à s'exprimer dans la législation salvadorienne
et/ou par des effectivités d’Etat d’El Salvador sur le terrain. Dans la
procédure actuelle, El Salvador a présenté un témoin et des éléments de
preuve documentaires portant principalement sur: des certificats de nais-
sance ou de décès; la fiscalité; des recensements; des décisions portant
sur des droits fonciers; des procès civils et pénaux; des licences; des
services postaux; des services de santé; l’enseignement; des ouvrages
publics; des nominations et congés militaires; des nominations de juges
locaux et la tenue d’élections. Leur valeur de force probante d’effectivités
d’Etat est variable mais, au total, je considère que c’est une indication
suffisante des effectivités d'Etat d'El Salvador sur l’île de Meanguera, en
particulier ces derniéres décennies. Ces effectivités prouvent, en tout cas,
quelle est la situation de facto dans l’île de Meanguera, décrite dans le titre
du «dossier Meanguera» salvadorien présenté lors de la présente procé-
dure comme «le statu quo» sur l’île de Meanguera.

163. Cette situation — qu’on l’appelle statu quo ou autrement —
prouve certainement la possession effective actuelle de l’île de Mean-
guera par El Salvador. Elle prouve la réalité même des effectivités d'Etat
actuelles d’El Salvador sur l’île. Mais, en droit international, ces effecti-

359

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 707

vités ne sauraient er: elles-mêmes, dans les circonstances de cette affaire,
conférer la souveraineté sur Meanguera à El Salvador (voir para-
graphes 103-104 ci-dessus). Elles ne le pourraient, éventuellement, qu’en
faisant intervenir une norme indépendante de droit international applica-
ble entre les Parties. Si l’on trouvait motif à appliquer une telle norme, il
pourrait y avoir lieu de décider si elle l'emporte sur la norme de I’ uti possi-
detis juris «telle qu’elle s’appliquait en 1821 ». Si elle doit l'emporter, on
peut considérer que son application a déplacé ou a modifié la «souverai-
neté » sur Meanguera au profit d’El Salvador. Sinon, c’est la définition du
«souverain» de Meanguera selon le principe de l’uti possidetis juris qui
doit prévaloir, même malgré les «effectivités d'Etat», actuelles et prou-
vées, d’El Salvador.

164. Telle me paraît être la démarche appropriée, parce que dans les
circonstances de l’espèce, toute théorie permettant d’utiliser les effecti-
vités d'Etat actuelles d’El Salvador à Meanguera comme moyen d’inter-
prêter l’uti possidetis juris de 1821 est injustifiée. Ces effectivités
d’E] Salvador se sont en fait établies et manifestées vraiment bien tard du
point de vue de la date critique de 1821. La Partie qui prit la première
l'initiative de se manifester dans l’île comme «souverain » conformément
al uti possidetis juris de 1821 était, comme je viens de l’indiquer ci-dessus,
le Honduras et non ll Salvador. Les effectivités d’Etat d’El Salvador sont
en outre apparues après que Meanguera fut devenue une île «en litige»
ou, en tout cas, longtemps après la première revendication d’El Salvador
— en 1854 — de «souveraineté » sur Meanguera. Les Parties s’opposent
sur le point de savoir quand le litige relatif à Meanguera s’est vraiment
cristallisé, mais le dossier de l’affaire ne contient aucun indice montrant
que c’était avant 1854.

165. Le fait qu’à différentes époques entre 1854 et 1986 (date du
compromis) il ait existé des obligations conventionnelles de statu quo
pour les Parties et parfois même des obligations conventionnelles rela-
tives à des procédures de règlement pacifique ajoute à la situation actuelle
des éléments d’appréciation que l'on ne peut entièrement oublier lorsqu'il
s’agit d'établir l’interprétation originelle del’ uti possidetis juris de 1821 par
les Parties. En ce qui concerne certaines effectivités d'Etat trés tardives
d’El Salvador, l'obligation assumée par les Parties conformément à l’ar-
ticle 37 du traité général de paix de 1980 doit aussi être remplie. De plus, la
règle que l’on pourrait envisager d’appliquer sur la base des effectivités
dont il s’agit n’est pas la norme conventionnelle d’un traité conclu entre
les Parties, comme dans certains arbitrages argentino-chiliens, mais une
norme coutumière de droit international. Compte tenu de toutes ces
circonstances, je considère que les effectivités d'Etat d’El Salvador ne
peuvent servir à interpréter I’ uti possidetis juris de 1821.On ne peut en faire
l'expression de l’uti possidetis juris de 1821 par «interprétation». Par
conséquent, il faut une norme indépendante de droit international pour
conclure que lesdites effectivités d’ Etat se traduisent bien par un change-
ment de «souveraineté » sur Meanguera.

166. Le caractère «pacifique » et «continu » de l’exercice de l’autorité

360

 

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 708

par un Etat n’est pas le seul élément en cause ici. La «bonne foi» fait aussi
partie intégrante du tableau. On peut contester, comme le fait El Salvador,
que le litige ait commencé en 1854, mais il est incontestable qu’un litige
relatif à la souveraineté de Meanguera existait à l’époque des négociations
Cruz-Letona de 1884, et les effectivités d’ Etat prouvées d’El Salvador ont
commencé à une dare bien postérieure à 1854 et même, à toutes fins utiles,
à 1884. De plus, il se pose la difficulté que représente le statut juridique de
base de Meanguera. Aucune des Parties ne prétend que Meanguera était
territoire sans maître en 1821, 1854, 1884, ou à n’importe quel moment par
la suite. Dans les circonstances de l’affaire, ce qui semble être le facteur
décisif, en fait et en droit, ce n’est pas la caractérisation des effectivités
d'El Salvador à Meanguera en tant que telles, mais l’appréciation du
comportement du Honduras vis-à-vis d’elles et de leur développement
graduel.

167. D’après les éléments dont disposait la Chambre, le comportement
effectif du Honduras entre 1854 et le milieu du XX® siècle ne marque pas,
vis-à-vis de la présence d’El Salvador à Meanguera, l'opposition intense
que l’on aurait pu attendre s’agissant d’une ile qui était « en litige » depuis
1854. Le Honduras aurait dû, par exemple, réagir plus vivement à l’occa-
sion du levé topographique entrepris par Ei Salvador sur l’île de Mean-
guera en 1878-1879, ou de la capture du général Saenz à Meanguera en
1894, ou à propos de la législation salvadorienne de 1893 relative à la créa-
tion d’une école de filles à Meanguera et, tout particulièrement, lorsque
El Salvador créa par voie législative, en 1916, la commune de « Meanguera
del Golfo». Les négociations Cruz-Letona, la convention non ratifiée de
1884 ou certaines questions mentionnées dans l’arrêt de la Cour de justice
centraméricaine de 1917, pour ne pas citer d’autres événements, n’établis-
sent pas non plus que, pendant un nombre considérable d’années, le
Honduras ait manifesté le désir vigilant de protéger ses droits découlant
de l’uti possidetis juris à Meanguera auquel on aurait pu s’attendre con-
formément au droit international, devant la présence et les agissements
d’El Salvador dans cette île.

168. Il s’ensuit, d’après les éléments de preuve que contient le dossier
dans son ensemble, que le comportement passé du Honduras pendant
la période pertinente, joint au développement des effectivités d’Etat
d’El Salvador à Meanguera, a modifié à un certain moment la situation
juridique à Meanguera en faveur des prétentions d’El Salvador sur cette
île. Je souscris donc largement à l’arrét pour apprécier les effets des effec-
tivités d’Etat d'El Salvador à Meanguera et le comportement du Hondu-
ras à cet égard. Mais c’est par l'interaction des deux éléments que se crée
dans les relations entre les Parties à l’égard de Meanguera une situation
juridique nouvelle qui ne correspond pas à celle qui résulte de l’applica-
tion de l’uti possidetis juris de 1821 mentionnée au paragraphe 159 ci-
dessus, et non pas simplement parce qu’en 1854 El Salvador a affirmé
qu’il revendiquait l’île et, plusieurs années plus tard, a pris effectivement
la possession et le contrôle de Meanguera. Sur ce point, la conclusion de la
Chambre, telle qu’elle est rédigée dans son exposé des motifs, au para-

361
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 709

graphe 367, est certainement erronée, parce que Meanguera était une île
avec maître et que ce maître était depuis 1821 la République du Honduras.
On ne peut donc pas dire que la conduite passée du Honduras, pendant la
période pertinente, à rendu «définitive » la souveraineté d’El Salvador
sur Meanguera. La souveraineté d’El Salvador sur cette île est restée
inexistante jusqu’au moment précis où l’acquiescement du Honduras a pu
être tenu pour établi conformément au droit international, et elle n’existe
qu’à partir de ce mornent-là.

ii) Meanguerita

169. L’uti possideris juris de 1821, en revanche, doit nécessairement
l'emporter dans le cas de Meanguerita. S'agissant de cette deuxième île en
litige, il n'existe ni «effectivités d'Etat» d’El Salvador, ni preuve
d’acquiescement ou de consentement de par la conduite du Honduras. Il
n'existe donc pas de norme de droit international applicable à Meangue-
rita qui puisse conférer des droits territoriaux de souveraineté en dehors
de l’uti possidetis juris du Honduras.

170. El Salvador n’a pas prouvé d’effectivités d'Etat matérielles ou
concrètes à Meanguzrita, ni accompli aucun acte formel de «souverai-
neté» à l’égard de Meanguerita. Il n’existe pas davantage de preuve
qu’El Salvador ait assumé des responsabilités administratives à l’égard de
Meanguerita ou sur cette île. Ainsi, une détermination de la situation juri-
dique de Meanguerita à partir des «effectivités d'Etat » d’El Salvador et
du comportement passé du Honduras à son endroit n’aboutit à rien.
Certaines informations qui figurent dans les éléments de preuve présentés
à propos du «différend maritime» évoquent des «patrouilles de la
marine» dans les eaux à proximité de Meanguerita, mais de la part des
deux Parties, et, par définition, ces activités ne se sont pas déroulées à
Meanguerita, mais en mer, si près de l’île que ce fût.

171. Aucune des deux Parties n’a cherché à prouver d’«effectivités
d’Etat» au sujet de l’île de Meanguerita. De toute manière, ces tentatives
auraient été aventureuses, à tout le moins, simplement parce qu’il n’y a pas
eu d’«effectivites d'Etat» à Meanguerita après 1821. Le litige entre les
Parties au sujet de la «souveraineté » sur Meanguerita présente donc une
dimension juridique propre. Il s’agit d’une attribution de souveraineté sur
une île qui est, par définition, une île avec maître et qui n’a pas fait l’objet
d’«effectivités d'Etat» de l’une des Parties après l'indépendance et d’un
consentement découlant du comportement de l’autre Partie. El Salvador
n’a pas créé de statu quo ou de situation de facto en ce qui concerne Mean-
guerita, comme il l’a fait pour Meanguera. La Chambre n’a eu connais-
sance d’aucun acte matériel ou formel d’appréhension de «souveraineté »
de la part d’El Salvador sur Meanguerita. Dans ces conditions, la «souve-
raineté» de Meanguerita doit nécessairement continuer d’être régie
exclusivement par l’uti possidetis juris de 1821 du Honduras.

172. Meanguerita est certes une ile beaucoup plus petite que Mean-
guera. Mais il y a beaucoup d’autres îles encore plus petites dans le golfe

362

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 710

de Fonseca, comme Los Farallones, qui relèvent de «souverains » diffé-
rents. Meanguerita se trouve effectivement tout près de Meanguera, mais
ce n’est pas là, en l'espèce, une raison d'éviter de déterminer la « souverai-
neté » qui s’exerce sur Meanguerita en fonction de sa situation propre. En
elles-mêmes, et dans les circonstances de l’affaire, les notions de
«distance» ou de «proximité» ne sont pas pertinentes lorsqu'il s’agit de
déterminer la souveraineté sur Meanguerita. Du reste, un simple regard
sur n'importe quelle carte politique du monde suffit à montrer que la
«souveraineté » sur une ile n’est pas déterminée par de simples considéra-
tions de « distance » cu de «proximité ». Il ne s’agit pas ici de litige sur des
«délimitations maritimes» mais d’un «litige terrestre» concernant des
îles. Ce litige, d’autre part, n’est pas défini dans le compromis dans le
contexte d’«archipels », de «groupes d’îles» ou de «zones maritimes »
dans le golfe de Fonseca.

173. Le «différend insulaire » porté devant la Chambre était un diffé-
rend portant sur deux îles individuelles dans le golfe. C’est la situation juri-
dique de chacune de ces îles dans son cas particulier, et non de l’«archi-
pel» qu’elles constituent, qui aurait dû faire l’objet de la détermination de
la Chambre. Dire par exemple, que l’«occupation » d'une «ile principale »
doit aussi être considérée comme portant sur les petites îles, flots et
rochers du même archipel ou se trouvant autour de «ladite île principale »
est tout à fait en dehors de la question compte tenu des circonstances de
fait et de droit de la présente affaire. La thèse de la «dépendance» sur
laquelle se fonde El Salvador, quelle qu’en soit la signification juridique
dans certaines situations, n’a aucune valeur d’application ici, pas plus que
la «distance» ou la «proximité », sauf — et c’est la seule exception —
dans le cadre de l’application de l’uti possidetis juris de 1821, parce qu’il
tombe dans le sens que, si les autorités espagnoles avaient placé Mean-
guera sous la juridiction de l’Alcaldia Mayor de Tegucigalpa et de l’évêché
de Comayagua(Honduras), la situation géographique même de Meangue-
rita indique très clairement à quelle juridiction civile et ecclésiastique ces
mêmes autorités l’avaient attribuée, comme le prouvent d’autre part les
éléments cités au paragraphe 154 ci-dessus.

174. Les principes et les règles du droit international applicables au
présent «différend insulaire» ne sont pas ceux qui concernent l’acquisi-
tion de souveraineté par «occupation » d’îles qui sont des territoires sans
maitre, qu'elles soient principales ou autres, suivie d’une administration
effective. Pas du tout. C’est l’uti possidetis juris et, s’il y a lieu, les «effecti-
vités d'Etat» de l’un: des Parties et le comportement correspondant de
l’autre Partie. Ces effectivités et ce comportement sont simplement inexis-
tants dans le cas de Meanguerita. Le fait que la thèse de la «dépendance »
puisse s’appliquer dans certaines situations conformément à un principe
ou à une norme donnés ne permet pas du tout de conclure qu’elle doit
aussi s’appliquer à des déterminations effectuées selon d’autres principes
ou normes juridiques.

175. Qui plus est, la situation géographique, les caractéristiques physi-
ques et les conditions d’habitabilité qu'offre Meanguerita ne justifient pas

363

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 711

en l’espèce une détermination fondée sur la thèse de la «dépendance ».
Meanguerita est couverte d’une végétation naturelle. L'île est actuelle-
ment inhabitée. Il n’y a donc pas d’argument humain à prendre en consi-
dération. En revanche, la Chambre sait que l’île n’est pas inhabitable. Il a
été dit qu’il existe un problème en ce que l’île ne dispose pas de source
d’eau douce mais cette: circonstance, si elle s’avère exacte, n’est pas rédhi-
bitoire à notre époque. Quoi qu’il en soit, la «souveraineté » qui s’exerce
sur une ile où existent une végétation et la possibilité de mener une vie
normale n’est pas conditionnée, en droit international, par l’existence ou
l'absence d’eau douce, ou d’un type particulier d’eau douce, sur l’île en
question. L’île de Meanguerita offre certainement de meilleures condi-
tions de vie pour l’homme que d’autres îles du golfe.

176. L’application de la thèse de la «dépendance» à une ile comme
Meanguerita aurait pu être contestée même dans des cas justifiant l’appli-
cation des règles relatives à l'acquisition de territoires sans maître. Tenter
de l'appliquer dans un cadre différent du droit international, à savoir dans
une situation où l’île est un territoire avec maître et ne présente aucune
anomalie du point de vue de la situation géographique, des caractéris-
tiques physiques et/ou des conditions de vie pour l’homme, est, que je
sache, totalement sans précédent. Et pourtant, c’est précisément ce que
fait la Chambre, en se fondant sur trois motifs, à savoir : a)le caractère non
concluant de la position de Meanguera en 1821, au regard de I’ uti posside-
tis juris, d’après les titres coloniaux et les effectivités coloniales; b)la quali-
fication de Meanguerita comme « dépendance » de Meanguera au sens de
la jurisprudence pertinente de l’affaire des Minquiers et Ecréhous; et
c) l'impossibilité de considérer que la position juridique de Meanguerita
aurait pu être autre qu identique à celle de Meanguera (paragraphe 367 de
l'exposé des motifs de l’arrêt). Je rejette ces trois propositions comme non
fondées. Par conséquent, j'ai voté contre l’alinéa correspondant du dispo-
sitif, que je ne peux défendre compte tenu des circonstances de la présente
affaire et du droit qui lui est applicable. El Salvador n’a pas formulé de
revendication sur Meanguerita en 1854 et n’a pas non plus, depuis, pris la
possession et le contrôle effectif de cette île. Dans ces conditions, il est
impossible que le Honduras ait acquiescé à l’exercice de la souveraineté
d’El Salvador sur l’île de Meanguerita.

D. Conclusion d'ensemble

177. Compte tenu de ce qui précède, ma conclusion d'ensemble sur les
deux îles en litige entre les Parties, à savoir Meanguera et Meanguerita, est
que la souveraineté sur Meanguera appartient actuellement à la Républi-
que d’El Salvador sur la base de ses «effectivités d’Etat » dans l’île et du
comportement passé correspondant du Honduras pendant la période
pertinente. Une modification des droits du Honduras nés de son uti possi-
detis juris de 1821 sur Meanguera a donc été apportée par le jeu d’autres
règles de droit international qui sont aussi applicables en l’espèce en vertu
de l’article 5 du compromis. Cette modification n’est toutefois pas inter-

364

 
DIFFEREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 712

venue à l’égard de l’uti possidetis juris de 1821 du Honduras sur Meangue-
rita. Par conséquent, comme en 1821, la souveraineté de Meanguerita
appartient, à mon avis, à la République du Honduras.

III. LE DIFFEREND MARITIME

A. Le régime du golfe de Fonseca et de ses «eaux historiques ».
Droit à des espaces maritimes dans l'océan Pacifique au large
de la ligne de fermeture du golfe de Fonseca

178. Jen’ai pas d’observations a formuler quant au raisonnement déve-
loppé par la Chambre dans les paragraphes 381 à 420 de l’arrêt. Saccepte
ces paragraphes dans leur totalité et j'ai voté en faveur de la décision
contenue aux alinéas 1 et 3 du paragraphe 432. Le golfe de Fonseca est
une «baie historique» que la République du Honduras, la République
d’El Salvador et la République du Nicaragua ont acquise par succession
en 1821, lorsqu'elles se sont séparées de l’Espagne et se sont constitutées
en nations souveraines indépendantes. Les eaux du golfe sont des «eaux
historiques», statut qui était déjà acquis au moment où «l'événement
successoral» s’est produit!. Cela implique que les droits souverains de
chacune des trois Républiques sur les eaux du golfe ne peuvent être mis en
cause par aucune puissance étrangère. Or, au moment où la succession a
eu lieu, l'Etat prédécesseur n’avait pas — administrativement parlant —
divisé les eaux de la baie historique de Fonseca entre les juridictions terri-
toriales des provinces coloniales, ou de leurs subdivisions, qui consti-
tuaient en 1821 le territoire de l’un ou l’autre des trois Etats du golfe. Il
s’ensuit que les eaux historiques qui n’ont pas été divisées par le Hondu-
ras, El Salvador et le Nicaragua après 1821 continuent de relever de la
souveraineté des trois Républiques conjointement, tant qu’elles ne font
pas l’objet d’une délimitation.

! Comme la Cour de justice centraméricaine l’a déclaré dans son arrêt de 1917:

« L’origine historique du droit de propriété exclusive qui a été exercé sur les
eaux du golfe pendant près de quatre cents ans est incontestable, d’abord sous la
domination de l'Espagne, à partir de 1522, lorsque le golfe a été découvert et inclus
dans le patrimoine royal de la Couronne de Castille, jusqu’en f’an 1821... » (Ameri-
can Journal of International Law, 1917, vol. 11, p. 700.)

Cette déclaration exprime correctement la situation juridique des eaux du golfe de
Fonseca en 1821. Les eau x du golfe étaient alors sous la souveraineté ou la juridiction
exclusives de l'Espagne. Il est rappelé dans l’arrêt de la Chambre que le golfe a été
découvert en 1522 par le navigateur espagnol Andrés Niño, qui lui a donné le nom de
l’archevêque de Burgos, Juan Rodriguez de Fonseca (nommé, par le Roi, président du
Consejo de Indias en 1524), patron de l’expédition, laquelle avait été organisée par le
capitaine Gil Gonzalez Davila. En baptisant ainsi le golfe, Andrés Niño se conformait
aux dispositions des lois espagnoles pour les Indes qui ordonnaient que les lieux

(suite de la note a la page suivante)

365

 
DIFFEREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 713

179. Le régime de «souveraineté conjointe» des «eaux historiques »
indivises du golfe de Fonseca a donc une «origine successorale », comme
il est indiqué dans l’arrêt. C’est une «souveraineté conjointe », jusqu’à ce
qu'il intervienne une délimitation, qui découle de l’application des prin-
cipes et des règles de droit international régissant la succession au terri-
toire, les «eaux historiques» du golfe de Fonseca comportant, comme
toutes les autres eaux historiques, des « droits territoriaux » au profit des
trois Etats du golfe. De leur côté, ces trois Etats ont eux-mêmes accepté
librement la condition d’« Etats successeurs ». Dans son arrêt, la Chambre
se borne à déclarer quelle est la situation juridique des eaux du golfe de
Fonseca résultant des faits rapportés ci-dessus et de la suite des évene-

(suite de la note I de la page précédente)

nouvellement découverts reçoivent un nom (voir, par exemple, la loi 8, livre IV,
titre premier de la Recopilacién). La dénomination des lieux nouvellement découverts
avait aussi à l’époque, au regard du droit des gens, la valeur d’un acte symbolique de
prise de possession. La dénomination n’était que l’une des formes admises de la prise
symbolique de possession. L’accomplissement de cet acte n’était pas limité au conti-
nent. Il était également admis et pratiqué pour les fleuves, les îles et les espaces mari-
times. Ainsi, il est notoire qu’en 1513, lorsque Nuñez de Balboa a traversé l’isthme de
Panama et qu'il a atteint pour la première fois, venant de l’ouest, l'océan Pacifique, il a
pris possession de la mer. qu’il a dénommée Mar del Sur, pour le compte de la Couronne
de Castille en accomplissant des actes symboliques de possession. Andrés Nifio a
découvert le golfe de Fonseca quelques années plus tard seulement (1522), venant préci-
sément de Panama en naviguant sur cette même Mar del Surle long des côtes de l’Amé-
rique centrale et en général dans la direction nord-ouest. Les lois espagnoles pour les
Indes laissaient à la discrétion des découvreurs le choix de l’acte symbolique de prise de
possession à accomplir. Ils étaient censés accomplir « los actos que convinieran, los quales
traigan en publica forma, y manera, que hagan fee » (loi 11, livre IV, titre II de la Recopila-
cién). Les actes de prise symbolique de possession ainsi décrits étaient accomplis en
vertu du titre du droit des gens conféré à la Couronne de Castille qui figure dans la loi
proclamée par l’empereur Charles I* d’Espagne (Charles Quint) le 14 septembre 1519
(soit trois ans avant la découverte du golfe de Fonseca) et intitulée « De el Dominio y
Jurisdicciôn Real de Indias », et dont le préambule commence comme suit:

« Por donacion de la Santa Sede Apéstolica, y otros justos y legitimos titulos, somos
Senior de las Indias Occidentales, Islas y Tierra Firme del Mar Oceano, descubiertas y
por descubrir, y estén incorporadas en Nuestra Real Corona de Castilla...» (Loi 1,
livre ITI, titre premizr de la Recopilacion.)

Dans le cas du golfe de Fonseca, on ne trouve trace d’aucune contestation par d’autres
nations du «dominio y jurisdicciôn » de la Couronne de Castille sur le golfe avant 1821.
Les autorités espagnoles en Amérique centrale soumettaient régulièrement au Roi et au
Consejo de Indias des rapports sur la situation dans les régions relevant de leurs juridic-
tions territoriales respectives. I] en était ainsi pour le golfe de Fonseca. La juridiction
exclusive de la Couronne d’Espagne sur le golfe ressort clairement de la législation
coloniale générale de l’Espagne, par exemple des Cédulas Reales de 1563 et 1564 qui
sont citées à propos du « différend insulaire ». Cette juridiction exclusive est confirmée
par la cartographie de l'époque — par exemple par une carte de 1601 portant le titre
« Descripciôn de la Audiencia de Guatemala » du Cronista i Cartôgrafo Oficial pour les
Indes, Antonio de Herrera y Tordesillas, qui a été soumise au tribunal arbitral dans
l'affaire des Frontières clu Honduras (Guatemala/ Honduras) en 1929-1933. Herrera y
Tordesillas est l’auteur de l’ouvrage intitulé Historia General de los Hechos Castellanos
en las Islas y Tierra Firme del Mar Oceano, publié à Madrid en 1601.

366

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 714

ments, c’est-à-dire à reconnaître le «régime particulier» qui est celui du
golfe du fait de son caractère de « baie historique » en droit international
contemporain, mais sans ajouter d'éléments d’aucune sorte à ce «régime
particulier» tel qu’il existe actuellement !.

180. Les différentes composantes du « régime particulier » de la « baie
historique » de Fonseca sont certes de nature diverse. Certaines découlent
exclusivement de la succession, d’autres d’un accord subséquent ou de la
concordance des comportements (consentement tacite) des trois nations
du golfe en qualité d'Etats indépendants. Dans son arrêt, la Chambre
relève toutes ces composantes telles qu’elles existent actuellement,
compte tenu des éléments de preuve et arguments présentés par les Parties
et par l’Etat intervenant. La décision contenue dans l'arrêt n’est donc pas
une réglementation par voie judiciaire et ne doit absolument pas être prise
comme telle. La Charnbre déclare quelle est «la situation juridique des
eaux du golfe de Fonseca » actuellement constatée, avec ses composantes
successorales et consensuelles, sans y apporter la moindre modifi-
cation. La Chambre a tenu dûment compte de l’arrêt rendu en 1917 par la
Cour de justice centraméricaine pour déterminer la situation juridique
actuelle des eaux du golfe, mais son propre arrêt n’est pas une décision
quant à l'interprétation ou à l’application de cet arrêt de 1917 et ne
doit pas être considéré comme tel. Inversement, l’arrêt de 1917 n’est
pas un élément à prendre en compte pour l'interprétation ou l’applica-
tion de l’arrêt de la Chambre, lequel est une décision qui se suffit à elle-
même.

181. En déclarant quel est le «régime particulier» de la baie histori-
que de Fonseca selon le droit international en vigueur, et non pas selon
le droit international de 1917 ou antérieur, l’arrêt clarifie un certain
nombre de points de droit qui, parce qu’ils étaient exposés dans l’arrêt
de 1917 par référence à l’ancien droit, ont été source de malentendus, de
perplexité et de pas mal de confusion. Il en est ainsi, par exemple,
pour le caractère «intérieur» des eaux du golfe, le sens de l’expression
ceinture maritime de juridiction exclusive d’«une lieue marine», le
caractère de «ligne de base » de la ligne de fermeture du golfe et la déter-
mination des Etats qui participent en qualité de partenaires égaux à la
«souveraineté conjointe» sur les eaux indivises du golfe. Les passages
de l’arrêt de 1917 portant directement ou indirectement sur ces points
de droit ou d’autres sont donc réputés sans effet sur l’application et/ou

' La notion d’« eaux historiques » et celle de «baie historique» ne sont pas syno-
nymes dans la mesure où il peut y avoir des «eaux historiques » qui ne sont pas des eaux
d’une « baie historique ». Mais je ne pense pas que l’on puisse soutenir qu’inversement
certaines eaux peuvent faire partie d’une « baie historique » sans être des « eaux histori-
ques ». Les eaux d’une « baie historique » sont des « eaux historiques », comme dans le
cas du golfe de Fonseca. Cela est corroboré par le titre que la première conférence des
Nations Unies sur le droit de la mer et l’Assemblée générale ont donné au sujet (« Eaux
historiques, y compris les baïes historiques ») que l’Assemblée a renvoyé à la Commis-
sion du droit international pour codification.

367
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 715

l'interprétation des conclusions et décisions contenues dans l’arrêt de la
Chambre.

182. La «ceinture maritime» de juridiction et de souveraineté exclu-
sives de «une lieue marine » est considérée par la Chambre comme faisant
partie du «régime particulier» du golfe de Fonseca en tant que «baie
historique », mais sori arrêt n’a pas trait et ne procède pas à la délimitation
de «ceintures maritimes » telles que celles-ci sont actuellement établies. La
«ceinture maritime » de juridiction ou de souveraineté exclusives est l’un
de ces éléments du « régime particulier» du golfe de Fonseca qui possède
une origine «consensuelle ». Cet élément ne procède pas du droit objectif
de la succession. La mesure du consentement actuel des Etats à la «cein-
ture maritime» n’a pas été évoquée en l’espèce. Tout problème qui
pourrait surgir concernant le droit à des « ceintures maritimes », leur déli-
mitation, leur emplacement, etc., doit être réglé par voie d’accord entre les
Etats riverains. Les éléments de preuve et les arguments présentés
donnent à penser que la «lieue marine » de la ceinture maritime à laquelle
les trois Etats ont consenti par leurs comportements concordants est effec-
tivement admise comme étant la largeur acceptée au bord des côtes de
leurs territoires continentaux sur le golfe, mais la question de savoir s’ils
ont accepté d’appliquer cette limite de manière inconditionnelle, générale
et uniforme à leurs autres côtes à l’intérieur du golfe est une question qui
n’a pas été posée devant la Chambre. Aucune conclusion n’avait du reste
été déposée à ce sujet. Cependant, à l’intérieur du golfe, il y a non seule-
ment des «îles » au sens propre, mais aussi des «îlots», des «rochers»,
etc. Qui plus est, deux des «îles » (Meanguera et Meanguerita) faisaient
en l’espèce l’objet d'un litige. Cela étant, le caractère général d’« eaux
intérieures » qui est reconnu dans l’arrêt aux eaux du golfe exclut la possi-
bilité de régler la question par la simple application de règles objectives de
droit international telles que celles du droit général de la mer. Ainsi donc,
là encore, la solution évidente réside dans l’accord entre les Etats riverains
du golfe.

183. Les droits du Honduras en tant qu’Etat participant au «régime
particulier» du golfe de Fonseca, en parfaite égalité avec les deux autres
Etats du golfe, sont pleinement reconnus dans l'arrêt, et c’est là, pour moi,
un grand motif de satisfaction, compte tenu de certains arguments émis au
cours de la procédure visant à enfermer le Honduras au fond du golfe.
Ainsi, le Honduras détient la souveraineté conjointement avec le Nicara-
gua et El Salvador sur toutes les eaux du golfe qui sont sous «souveraineté
conjointe », où que cz soit, y compris dans la portion centrale de la ligne
de fermeture du golfe — telle qu’elle est définie dans l’arrêt — étant bien
entendu que les eaux du golfe qui sont sous la «souveraineté conjointe »
des trois Etats peuvent être divisées par délimitation consensuelle. Un
second motif de satisfaction est, pour moi, que le statut du Honduras en
tant qu’Etat riverain du Pacifique est lui aussi pleinement confirmé
par l’arrêt, qui reconnaît le droit du Honduras à une mer territoriale,
à un plateau continental et à une zone économique exclusive au
large de la portion centrale de la ligne de fermeture du golfe dans

368

 
DIFFEREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 716

les eaux libres de l’océan Pacifique, aussi bien que les droits correspon-
dants du Nicaragua et d’El Salvador, la délimitation de ces espaces
maritimes devant être effectuée par voie d'accord sur la base du droit
international.

B. La question de savoir si la Chambre a compétence pour effectuer des
«délimitations» maritimes. Objection d’incompétence présentée par El
Salvador. Manque de pertinence de la question

184. Ayant constaté, comme il est indiqué précédemment, que la Répu-
blique d’El Salvador, la République du Honduras et la République du
Nicaragua exercent conjointement la souveraineté sur les eaux du golfe
de Fonseca (sous réserve de certaines exceptions déterminées) et que ces
trois Républiques ont droit à une mer territoriale, à un plateau continental
et à une zone économique exclusive dans l’océan Pacifique au large de la
portion centrale de la ligne de fermeture du golfe de Fonseca, la Chambre
ne peut pas, selon moi, procéder à une quelconque «délimitation» des
espaces maritimes en question, que ce soit à l’intérieur ou à l’extérieur du
golfe, pour la simple raison que cela équivaudrait à délimiter des espaces
maritimes où l’arrêt reconnaît à la République du Nicaragua la jouissance
et l'exercice de droits. Bien que la Chambre lui ait accordé une possibilité
limitée d'intervention, la République du Nicaragua n’est pas devenue
pour autant « partie» à l'affaire, ne serait-ce que parce que les Parties en
litige n’ont pas donné leur consentement à ce que la République du Nica-
ragua participe à la procédure en qualité de « partie». En outre, après que
la Chambre eut accédé à sa requête à fin d'intervention en tant qu’Etat
non partie en vertu de l’article 62 du Statut de la Cour, la République du
Nicaragua a déclaré qu’eu égard aux conditions posées à sa participation
à la procédure en qualité d’Etat intervenant la décision de la Chambre
n’aurait pas pour elle la force de res judicata prévue à l'égard des parties
par l’article 59 du Statut. Cela étant, la question de la compétence de la
Chambre — question qui a profondément divisé les Parties au cours de
l'instance — d’effectuer des délimitations dans les espaces maritimes en
cause est devenue «sans pertinence». Il en est ainsi parce qu’indépen-
damment de la compétence que les Parties ont conférée à la Chambre aux
termes de leur compromis, celle-ci n’est pas actuellement habilitée à déli-
miter des espaces maritimes dans lesquels l’arrêt reconnaît la jouissance
ou l'exercice de droits à la République du Nicaragua.

185. Ce sont les décisions prises par la Chambre elle-même qui ont
ainsi privé la questior. de sa pertinence. Il n’en demeure pas moins que du
point de vue de la procédure les conséquences sont les mêmes que lorsque
la pertinence disparaît par suite de circonstances extérieures à l’affaire.
Une étude poussée des dispositifs d’arrêts et ordonnances de la Cour
montre que lorsque la pertinence d’une conclusion ou d’une demande
d’une ou de plusieurs parties disparaît, la question de savoir si la cause en
est ou non inhérente au procès n'intervient pas. Dans l’un et l’autre cas, la
Cour a toujours régulièrement soutenu qu’elle n’avait plus à se prononcer

369

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 717

sur la conclusion ou la demande, considérant que dès lors cette conclusion
ou cette demande était devenue sans objet et donc sans pertinence. Des
déclarations de la Cour en ce sens figurent, par exemple, dans les arrêts
rendus dans les affaires suivantes: Or monétaire pris à Rome en 1943
(C.LJ. Recueil 1943, p. 32-34); Interhandel (C.I.J. Recueil 1959, p. 26);
Cameroun septentrional (C.I.J. Recueil 1963, p. 36-38); Compétence en
matière de pêcheries {Royaume-Uni c. Islande), fond (C.I.J. Recueil 1974,
p. 19-20); Essais nucléaires (Australie c. France) et (Nouvelle-Zélande
c. France) (C.1.J. Recueil 1974, p. 270-272 et p. 476-477); Demande en révi-
sion et en interprétation de l'arrêt du 24 février 1982 en l'affaire du Plateau
continental (Tunisie/Jamahiriya arabe libyenne) (Tunisie c. Jamahiriya
arabe libyenne) (C.I.J. Recueil 1985, p. 221 et 230).

186. Telle est aussi la voie qu’à mon avis la Chambre aurait dû suivre en
l'espèce en réponse à l’objection d’El Salvador selon laquelle le compro-
mis n'avait pas donné à la Chambre compétence pour procéder à des
«délimitations » dans les espaces maritimes, que ce fût à l’intérieur ou à
l'extérieur du golfe de Fonseca. Quoi qu’il en soit, et pour des raisons qui
lui sont propres, la Chambre en a décidé autrement et la question fait
l’objet d’une décision à l’alinéa 2 du paragraphe 432 de son arrêt. Cette
prise de position me met dans l’obligation d'exposer ci-après mon désac-
cord quant au fond au sujet d’une décision qui de toute façon, comme je
lai déjà dit précédemment, porte sur un point que des décisions de la
Chambre sur d’autres points de droit ont rendu sans pertinence.

187. L’objection d’incompétence d’El Salvador mentionnée au para-
graphe précédent étant en contradiction avec les conclusions du Hondu-
ras, des divergences d'interprétation sont apparues entre les Parties
concernant le sens du passage «déterminar la situaciôn juridica ... de los
espacios maritimos » figurant au paragraphe 2 de l’article 2 du compromis.
Les divergences portaient principalement sur le verbe «determinar»
(« déterminer ») et sur les mots «/a situaciôn juridica » («la situation juridi-
que»). L'emploi de ce verbe et de ces mots excluait-il toute compétence de
la Chambre pour délimiter les «espaces maritimes» concernés ? Il allait
de soi que la Chambre était pleinement habilitée à trancher la question en
vertu de l’article 36, paragraphe 6, du Statut de la Cour, ce qu'aucune des
Parties n’a contesté.

188. Le droit selon lequel cette divergence d'interprétation doit être
jugée comprend les règles régissant l'interprétation des traités qui ont été
codifiées par la convention de Vienne sur le droit des traités de 1969
(art. 31 et 32). Il est généralement admis que ces articles de la conven-
tion de Vienne sont le reflet du droit coutumier en la matière. L’arrét rendu
par la Cour le 12 novembre 1991 en l'affaire relative à la Sentence arbi-
trale du 31 juillet 1989 (Guinée-Bissau c. Sénégal) contient une déclaration
qui s'inspire de cette considération (C.I.J. Recueil 1991, p. 69, par. 48). I]
convient aussi d’ajouter que les projets d’articles correspondants rédigés
par la Commission du droit international étaient une codification du droit
existant qui tenait compte de la jurisprudence pertinente de la Cour elle-
même ainsi que de la Cour permanente et que ces textes ont été adoptés à

370

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 718

l’unanimité en plénière par la conférence des Nations Unies sur le droit
des traités, après rejet en commission, à fortes majorités, de quelques
amendements présentés au stade initial. Je souscris donc à la mention qui
est faite dans l’arrêt de la «règle générale d'interprétation » (art. 31) et de
la règle relative aux «moyens complémentaires d'interprétation » (art. 32)
de la convention de Vienne. Mais je ne puis malheureusement suivre
l'arrêt plus avant sur le point en question, aussi bien pour des raisons de
principe que du point de vue de l’application des règles d'interprétation
des traités dans le cas d’espèce. Je ne puis m’associer à cet égard ni au
raisonnement ni à la décision de l’arrêt, que bien entendu je respecte.

189. Dans ses motifs, la Chambre commence par rappeler qu’à l’ar-
ticle 2, paragraphe 2, du compromis il n’est fait aucune mention d’une
«délimitation» par la Chambre des espaces maritimes visés dans cet
instrument et que pour être habilitée à tracer des frontières maritimes, que
ce soit à l’intérieur ou à l'extérieur du golfe de Fonseca, elle devrait avoir
reçu mandat de le faire, soit en termes exprès, soit «en vertu d’une inter-
prétation [véritable] du compromis » (paragraphe 373 de l’arrêt). Cela est
bien sûr parfaitemerit juste. La difficulté est ailleurs. Il s’agit de savoir
comment parvenir à une «interprétation véritable» du compromis au
regard des règles actuelles d'interprétation des traités. A cet égard, je
pense que la première considération qu’il faut avoir à l’esprit est que
lesdites règles d'interprétation des traités ne tiennent pas compte des
intentions des parties au traité, qui sont des éléments subjectifs distincts
du texte du traité. Les intentions subjectives étrangères au texte du traité,
en particulier les intentions subjectives postérieures, ne doivent jouer
aucun rôle dans l’interprétation. Cela ne signifie nullement, toutefois, que
les règles d’interprétztion existantes considèrent la liftéralité comme étant
l’objet et le but de l'interprétation des traités. Aujourd’hui, l’objet et le but
du processus d'interprétation sont de clarifier les intentions des parties
telles qu'elles s'expriment dans le texte du traité, lequel est présumé être
l'expression authentique de leur intention. Dans cette optique objective,
l’objet et le but de l'interprétation, ce ne sont pas les «mots» mais les
«intentions » des parties telles qu’elles ressortent des termes utilisés dans
le texte du traité. C’est en ce sens, et en ce sens seulement, que l’on peut
dire que les règles actuelles d’interprétation des traités se fondent sur une
approche textuelle. Toute l’opération consistait donc à déterminer les
intentions d’El Salvador et du Honduras telles qu’elles ressortent du texte
du compromis, par une application des règles d'interprétation des traités
actuellement en vigueur, et non pas à déterminer le sens des termes ou
expressions utilisés dans le compromis pris isolément.

190. Pour déterminer objectivement les intentions des Parties telles
qu'elles ressortent du compromis, il faut certainement commencer
comme le prévoit la convention de Vienne, c’est-à-dire en partant du
«sens ordinaire » des termes utilisés dans la disposition du compromis qui
est soumise à interprétation, soit dans le cas présent le paragraphe 2 de
l’article 2. Mais cette disposition ne doit pas être prise isolément. Du point
de vue des règles d’interprétation des traités, il n’y a pas de «sens ordi-

371
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 719

naire» dans l’absolu ou dans l’abstrait. C’est pourquoi l’article 31 de la
convention de Vienne se réfère à la «bonne foi» et au sens ordinaire «à
attribuer» aux termes du traité «dans leur contexte et à la lumière de ...
{l’Jobjet et … [du] but» du traité. Il s’agit donc d’un «sens ordinaire» qui
est bien circonscrit. Outre la «bonne foi», le «contexte» et l’«objet et ...
[le] but » du traité, il faut tenir compte, en même temps que du « contexte»,
des autres éléments d’interprétation mentionnés à l’article 31, dont «toute
pratique ultérieurement suivie » par les parties et «toute règle pertinente
de droit international» applicable dans les relations entre les parties.
Enfin, le recours à des «moyens complémentaires d’interprétation »
(travaux préparatoires et circonstances de la conclusion du traité) est
autorisé aux fins prévues à l’article 32. La clarification du «sens ordi-
naire» des termes utilisés dans le traité à interpréter impose donc de tenir
dûment compte de ces divers principes et éléments d’interprétation, et
non pas seulement des mots ou expressions utilisés dans la disposition
interprétée prise isolément.

191. Ce n’est pas que le «sens ordinaire » du verbe « determinar » ou des
mots «situation juridique» présentent en espagnol une quelconque diffi-
culté. Mais je tiens à rester fidèle aux règles régissant l'interprétation des
traités qui sont codifiées dans la convention de Vienne, dont la caractéris-
tique essentielle est que tous ses principes et éléments d'interprétation
forment un «tout indissociable», dont l’élément «sens ordinaire» fait
partie. Comme sir Humphrey Waldock, expert consultant à la conférence
et ancien rapporteur spécial de la Commission du droit international, l’a
déclaré à la conférence des Nations Unies sur le droit des traités juste
avant le vote:

« En ce qui concerne l’article 27 [31], intention de la Commission
a été de mettre sur le même piedtous les éléments d’interprétation qui
y sont mentionnés.» (Publication des Nations Unies, numéro de
vente: F.68.V.7, p. 200, par. 72; les italiques sont de moi.)

En quelques mots, sir Humphrey Waldock a résumé l'explication très
instructive que la Commission du droit international a apportée à ce sujet
dans son commentaire sur les projets d'articles qui sont devenus les ar-
ticles 31 et 32 de la convention de Vienne (publication des Nations Unies,
numéro de vente: F.70.V.5, p. 43, par. 8). L'application des moyens
d'interprétation prévus dans l’article 31 de la convention de Vienne
consiste en une combinaison simultanée de ces moyens en une seule
opération, ce que la Commission du droit international a exprimé en ces
termes:

«Tous les différents éléments, tels qu’ils se trouvent présents dans
une situation donnée, seraient jetés dans le creuset et leur interac-
tion constituerait l'interprétation juridiquement pertinente.» (Ibid.; les
italiques sont de moi.)

On est bien loin non seulement de la « /ittéralité » mais aussi du «sens ordi-
naire» des termes pris dans l’abstrait ou isolément. Quant au rapport

372

 
DIFFEREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 720

entre la «règle générale d’interprétation » (art. 31) et les «moyens complé-
mentaires d’interprétation » (art. 32), il est également manifeste que leur
présentation dans deux articles différents n’implique pas qu’il s’agisse de
deux processus d’interprétation différents. Le processus d’interprétation
est un processus unique et l’interpréte est libre, à tout moment, de tourner
son attention vers les moyens complémentaires d’interprétation perti-
nents sans attendre d’avoir mené à son terme l’application de la règle
générale de l’article 31.

192. Mais commençons par la question du «sens ordinaire» puisque,
dans son arrêt, la Chambre considère qu’il est difficile d’assimiler la
«délimitation d’espaces maritimes » à la «détermination d’une situation
juridique», ce à quoi le contexte s’opposerait, selon le raisonnement
contenu dans l’arrêt. Aux termes de cet arrêt, il faut se demander pour
quelles raisons, si c’est une délimitation des espaces maritimes que l’on
envisagerait, le compromis a employé lexpression «délimiter la ligne
frontière» pour la frontière terrestre mais simplement demandé à la
Chambre de « déterminer la situation juridique » des îles et espaces mari-
times. Les Parties étaient très divisées sur le «sens ordinaire» du verbe
determinar («détermirier »). Pour El Salvador, determinar exclurait delimi-
tar, alors que pour le Honduras, la possibilité de délimiter n’était pas
exclue par l'emploi du verbe déterminer au paragraphe 2 de l’article 2 du
compromis. Le premier aspect de cette divergence d'interprétation a été
tranché par l’arrêt en faveur de la position du Honduras. Selon le para-
graphe 373 de l'arrêt, le verbe determinar («déterminer») peut être
employé pour exprimer l'idée de «fixer des limites ». Je souscris pleine-
ment à cette conclusion initiale de la Chambre. En espagnol, langue origi-
nale du compromis, determinar n’exclut nullement delimitar. On peut
déterminer de plusieurs façons, et l’une d’elles peut être de délimiter. Dans
les dictionnaires espagnols, «fijar los términos o los limites de una cosa»
n’est que l’un des sens ordinaires de determinar. Delimitar est donc Pun
des sens ordinaires de determinar. Il s’ensuit qu’en soi le verbe determinar
employé dans le texte espagnol du paragraphe 2 de l’article 2 du compro-
mis n’exclut pas l’idée de delimitar ou de procéder à une délimitacién, du
point de vue de l’élément «sens ordinaire » de la règle générale régissant
l'interprétation des traités. Mais, immédiatement après être parvenue à
cette conclusion correcte sur le sens de determinar, la Chambre en nie les
effets sur le plan de l'interprétation, parce que, au paragraphe 2 de l’ar-
ticle 2 du compromis, «l’objet du verbe « déterminer » n’est pas les espaces
maritimes eux-mêmes mais la situation juridique desdits espaces » et la
Chambre conclut, sur la base de cette interprétation grammaticale, que
«rien ne dénote par conséquent dans le texte tel qu’il se présente actuelle-
ment une intention commune d’obtenir que la Chambre procède à une
délimitation ». Je ne puis suivre à cet égard la majorité de la Chambre.
Pour accepter ce raisonnement, il faut être prêt à admettre que la « déter-
mination » par voie de « délimitation » ne peut jamais être la « détermina-
tion» d’une «situation juridique». Je ne puis comprendre qu’une fois
admis que determinar peut exprimer l’idée de fixer des limites, une « déli-

373
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 721

mitation » d’espaces ne soit pas une « détermination de la situation juridi-
que» de ces espaces. En espagnol, il est possible de déterminer, en délimi-
tant ou d’une autre manière, toutes sortes de choses, y compris des
espaces et des lignes, et cela à des fins très diverses, y compris pour établir
des éléments de détermination de situations juridiques. C’est ainsi que
le texte espagnol de l’article 3 de la convention de Montego Bay sur le
droit de la mer utilise la formule «determinadas de conformidad con esta
Convencion» pour qualifier les «lignes de base» à partir desquelles est
mesurée la largeur de la mer territoriale. Si, conformément à cet article de
la convention de Montego Bay, un Etat établit une «ligne de base » ainsi
déterminée, peut-on dire que, ce faisant, il ne détermine pas la «situation
juridique» des espaces maritimes de part et d’autre de la «ligne de
base»? Assurément, le tracé de la « ligne de base » détermine la situation
juridique des espaces maritimes concernés. La délimitation d’un espace
maritime ou autre par une ou des lignes n’est donc pas une opération à
exclure du sens ordinaire de l’expression « déterminer la situation juridi-
que» utilisée au paragraphe 2 de l’article 2 du compromis. Il semble que le
raisonnement suivi par la Chambre dans son arrêt suppose qu’effectuer la
délimitation d'un espace est une opération qui ne peut être assimilée, du
point de vue de l’élément «sens ordinaire » de l'interprétation, à une déter-
mination de la situation juridique de l'espace concerné et, en définitive,
qu ’établir une délimitation ne peut jamais être pris dans le sens de détermi-
ner une situation juridique. Je refuse cette fagon de voir en me fondant sur
le sens ordinaire des termes employés au paragraphe 2 de l’article 2 du
compromis, interprétés dans leur véritable contexte et à la lumière de
l’objet et du but du compromis. La délimitation d’un espace donné est
toujours une détermination manifeste de la situation juridique des zones
situées de part et d’autre de la ligne de délimitation. Selon la Chambre,
le sens ordinaire de la formule «déterminer la situation juridique des
espaces maritimes » comprendrait le «régime » et la «jouissance de droits »
mais exclurait la «délimitation». Pour ma part, je ne puis admettre que
cela soit exact au regard du «sens ordinaire » dégagé par l'application des
règles régissant l’interprétation des traités, même si la formule est gram-
maticalement interprétée comme dans l’arrêt.

193. Délimiter les espaces maritimes concernés étant l’un des «sens
ordinaires» de «déterminer la situation juridique des espaces mari-
times », dire qu’au paragraphe 2 de l’article 2 du compromis cette expres-
sion exclut la possibilité d’une délimitation ne peut être exact que si elle a
été placée dans cette disposition avec un «sens particulier». Mais pour
établir que telle était bien l'intention des Parties exprimée dans le texte du
compromis, la charge de la preuve incombe à El Salvador et non, comme il
est indiqué dans l'arrêt, au Honduras (article 31, paragraphe 4, de la
convention de Vienne). Cependant, El Salvador n’a plaidé sa cause sur la
base d’aucun «sens particulier» du mot determinar ou de tout autre mot
employé au paragraphe 2 de l’article 2 du compromis. En fait, le conseil
d’El Salvador a «expressément » invité la Chambre à prendre les « mots »
de l’article 2 du compromis, tous les « mots », dans leur «sens ordinaire »,

374

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 722

comme la Chambre le fait aussi à sa façon dans l’arrêt. Aussi importante
que soit la distinction entre «sens ordinaire » et «sens particulier» pour
l'interprétation, la question elle-même ne me paraît guère présenter
d'intérêt en l’espèce pour ce qui est du raisonnement suivi par la Chambre.
Le fondement de la conviction reflété dans l’arrêt réside ailleurs.

194. Ce fondemertt n’est pas dans le sens des termes utilisés dans le
«texte» de l’article 2, paragraphe 2, du compromis, mais dans leur
contexte. En fait, la Chambre a procédé à une interprétation par contexte.
Mais c’est une interprétation contextuelle dans laquelle le «contexte » est
limité à son expression minimale et représenté seulement par l’article 2 du
compromis. C’est l’article 2 en tant que «contexte» qui sous-tend le
raisonnement de la Chambre. La mise en opposition des expressions
«délimiter la ligne frontière », au paragraphe 1 de l’article 2 du compro-
mis, et « déterminer la situation juridique », au paragraphe 2, semble avoir
été la considération cléterminante de l’interprétation donnée dans l’arrêt.
Cependant, il n’est pas justifié juridiquement, en vertu des règles en
vigueur d'interprétation des traités, de restreindre le « contexte» à un seul
article ou à un simple alinéa d’un article du compromis, et ce quelle que
soit la situation, mais en particulier lorsque les tâches qu’aurait dû accom-
plir la Chambre en application des paragraphes 1 et 2 de l’article 2 ne sont
pas identiques, celles du paragraphe 2 étant plus vastes par leur nature et
leur portée que la tâche de délimitation du paragraphe 1. Je considère
donc que les passages du raisonnement qui procèdent ainsi dans les
motifs de l’arrêt ne sont pas du tout convaincants. L’emploi de formules
différentes dans chacun des paragraphes de l’article 2 du compromis est
tout à fait nécessaire et pleinement justifié, eu égard à l’objet de l’ins-
tance dans son ensemble. Les différentes tâches qui sont demandées à la
Chambre par le paragraphe 2 de l’article 2 ne relèvent pas du «sens ordi-
naire» de la formule «délimiter la ligne frontière». Ce libellé vise une
seule tâche, tandis que la demande de «déterminer la situation juri-
dique » englobe ou peut englober plusieurs tâches de nature diverse, y com-
pris celle d'effectuer une délimitation des espaces maritimes concernés.

195. Si je souscrivais à la méthode d'interprétation suivie par la
Chambre, je terminerais là mes observations. Cependant, comme je
Vai déjà indiqué, j'entends rester fidèle aux règles d'interprétation des
traités qui ont été codifiées avec l’appui unanime des Etats. Je ne consi-
dère pas qu’au regard de ces règles une interprétation de chacun des prin-
cipes et éléments d'interprétation reconnus pris indépendamment les uns
des autres ou de manière sélective soit une « véritable » interprétation. Le
critère de leur application comme un «tout indissociable», déjà
mentionné précédemment, est primordial et doit prévaloir en matière
d'interprétation. Il est bien entendu admissible d’utiliser l’article 2 du
compromis comme «contexte» pour établir le sens du verbe « détermi-
ner» ou de la formule «déterminer la situation juridique des espaces
maritimes » au paragraphe 2 de l’article, à condition de ne pas perdre de
vue les autres dispositions du «contexte» et les autres principes et
éléments incorporés dans la règle générale d’interprétation des traités. Le

375
DIFFEREND (EL SAL VADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 723

«contexte» comprend, entre autres choses, le texte du traité dans sa tota-
lité, préambule inclus, ainsi que tout accord ayant rapport au traité et qui est
intervenu entre toutes les parties à l'occasion de la conclusion du traité (ar-
ticle 31, paragraphe 2, de la convention de Vienne), sans qu'il y ait néces-
sairement lieu de considérer ces accords comme faisant partie intégrante
du traité soumis à interprétation. Comme la Commission du droit interna-
tional l’a souligné, aux fins de l'interprétation des traités, les instruments
consignant lesdits accords ne doivent pas être considérés comme de
simples preuves auxquelles on peut avoir recours pour résoudre une
ambiguïté ou une obscurité, mais comme une partie du contexte servant à
dégager le sens ordinaire des termes du traité (publication des
Nations Unies, numéro de vente: F.70.V.5, p. 44, par. 13). Viennent
ensuite d’autres éléments d'interprétation dont il doit être «tenu compte,
en même temps que du contexte », et parmi eux, «toute pratique ultérieu-
rement suivie dans l'application du traité par laquelle est établi l'accord
des parties à l’égard de l’interprétation du traité» et «toute règle perti-
nente de droit international applicable dans les relations entre les parties »
(article 31, paragraphe 3, de la convention de Vienne).

196. Le «contexte» du traité est donc, en premier lieu, Ja totalité du
texte du traité à interpréter, préambule inclus. Or, le texte du compromis de
1986 fait expressément mention des articles 16, 19, 31 et 34 du traité géné-
ral de paix de 1980, conclu entre les Parties, et contient un renvoi au traité
de paix dans son ensemble à propos du droit applicable par la Chambre
«en rendant son arrêt» en l’espèce. Ce rapport entre le compromis et le
traité de paix résulte donc du texte même du compromis. Il n’y a pas à
chercher ailleurs que dans le compromis pour trouver le traité de paix. Le
préambule et les articles 1, 2 et 5 du compromis sont les dispositions qui
établissent le lien juridique aux fins d’une interprétation. Le traité de paix
de 1980 fait donc partie du «contexte» aux fins de l’interprétation du
compromis et cela aux termes du compromis lui-même. Pour parvenir à
cette conclusion, il n'est pas nécessaire de rechercher d’autres instruments
— tels que les accords visés au paragraphe 2, alinéa a), de l’article 31 de la
convention de Vienne. Sur la base du compromis et des règles générales
d'interprétation des traités, je considère donc que le traité de paix fait
partie du «contexte» aux fins de l'interprétation dudit compromis.

197. Outre qu'il fait partie du «contexte», le traité de paix est un
élément de la plus grande importance pour définir l'objet et le but du
compromis, c'est-à-dire pour définir un autre élément d'interprétation
nécessaire à la détermination du sens ordinaire des termes utilisés dans le
compromis, car le sens de ces termes doit aussi être établi «à la lumière
de» l’«objet » et du «but» de ce texte. Dans le préambule du compromis,
il est indiqué que celui-ci a été conclu en considération du fait que, dans le
laps de temps prévu aux articles 19 et 31 du traité de paix, les Parties
n'étaient pas parvenues à un accord direct concernant leurs divergences
(au pluriel) sur les limites relatives aux autres zones terrestres en litige, non

376

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 724

plus que concernant la situation juridique des îles et des espaces maritimes. 1]
s’ensuit que le compromis de 1986 entre la République d’El Salvador et la
République du Honduras n’est pas un compromis qui se suffit à lui-même
comme ceux qui sont mentionnés dans les motifs de l’arrêt, au para-
graphe 380. Le compromis de 1986 est, en fait et en droit, un instrument
qui a été établi en exécution d’un précédent engagement conventionnel
toujours en vigueur consistant en une clause attributive de compétence.
Cet engagement est l’article 31 du traité de paix, dont le texte est le
suivant:

« Les Parties conviennent que si, à expiration du délai de cing ans
prévu à l’article 19 du présent traité [le traité de paix], elles n’ont pas
pu régler entièrement les désaccords survenus au sujet de la délimitation
des frontières dans les zones contestées [les secteurs en litige de la
frontière terrestre], ou du régime juridique des îles ou des espaces mari-
times, ou si elle ne sont pas parvenues aux accords prévus aux ar-
ticles 27 et 28 du présent traité, dans les six mois qui suivent elles négo-
cieront et signeront un compromis afin de soumettre conjointement le ou
les différends à la Cour internationale de Justice.» (Les italiques sont
de moi.)

Les articles 32 et 33 du traité de paix ne pouvaient être plus précis quant
aux différends que les Parties se sont engagées à soumettre à la Cour ou à
une chambre de la Cour par notification d’un compromis ou, à l’expira-
tion d’un certain délai, par requête unilatérale. Ces articles du traité de
paix se lisent comme suit:

« Article 32
Le compromis visé à l’article précédent devra comporter:

a) l'acceptation par les Parties de la juridiction de la Cour interna-
tionale de Justice aux fins de règlement du ou des différends visés
à l’article précédent;

b) les délais de soumission des pièces et le nombre de celles-ci;

c) les indications relatives à toute autre question procédurale perti-
nente.

Les deux gouvernements s’entendront sur la date à laquelle ils noti-
fieront conjointement le compromis à la Cour internationale de
Justice et, à défaut, l’un quelconque d’entre eux pourra effectuer la
notification après en avoir informé l’autre Partie par la voie diploma-
tique.

Article 33

Si, dans le délai de six mois visé à l’article 31, les Parties n’ont pu se
mettre d’accord sur les termes du compromis, l’une quelconque
d’entre elles pourra, par requête unilatérale, soumettre le ou les diffé-

377
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 725

rends à la Cour internationale de Justice après en avoir informé
l’autre Partie par la voie diplomatique. »

198. Selon le traité de paix, le compromis de 1986 est donc réputé être
un compromis par lequel les Parties soumettent à la Cour ou à une
chambre de la Cour «le ou les différends » existants concernant la fron-
tière terrestre dans les secteurs en litige et la situation juridique dans les îles
et les espaces maritimes, à l'expiration du délai de cing ans prévu à l'article 19
du traité de paix. Quelles étaient, à cette date et aussi bien au cours de
l'instance devant la Chambre, les « différends » existant entre les Parties
concernant la détermination de la situation juridique dans les espaces
maritimes ? La réponse à cette question est apportée par les éléments de
preuve contenus dans le dossier. De ces éléments de preuve, il ressort que
pour la République d’El Salvador et la République du Honduras les mots
«déterminer le régime juridique des îles et des espaces maritimes» de
l’article 18 du traité de paix (formule analogue à celle de l’article 2, para-
graphe 2, du compromis) qui figurent dans la définition des «fonctions »
de la commission mixte de délimitation créée le 1° mai 1980 s’entendent
également de la «délimitation» des espaces maritimes concernés. Des
propositions de délimitation ont été effectivement soumises à l’examen de
la commission mixte de délimitation et examinées par elle, ainsi que direc-
tement à l’échelon de représentation le plus élevé. Aucun doute n’est
raisonnablement possible à ce sujet au vu des éléments de preuve susmen-
tionnés, la proposition dite «de conciliation » du président Duarte étant
sur ce point particulièrement révélatrice.

199. Il n’est pas possible non plus de contester, comme l’a fait le conseil
d'El Salvador à Paudience, qu’il existe un désaccord entre les Parties
quant à la délimitation des eaux du golfe de Fonseca, sur la base de l’argu-
ment selon lequel ces eaux seraient détenues en condominium, au sens de
la définition donnée dans l'arrêt rendu en 1917 par la Cour de justice
centraméricaine dans le procès entre El Salvador et le Nicaragua au sujet
du traité Bryan-Chamorro. Comment peut-il en être ainsi, dans l’affaire
portée devant la Chambre entre El Salvador et le Honduras, à la lumière
des plaidoiries et conclusions des Parties et de leur application et interpré-
tation du traité de paix de 1980? La question du condominium sans délimi-
tation (thèse d’El Salvador) ou de la communauté d'intérêts avec délimita-
tion (thèse du Honduras) est au cœur même de leur différend quant à la
situation juridique des espaces maritimes du golfe de Fonseca! Tel est
précisément l’objet du différend dont la Chambre était saisie concernant
ce golfe. La Chambre a maintenant résolu la question en déclarant l’exis-
tence d’une «souveraineté conjointe » des trois Etats du golfe sur ses eaux
indivises, mais sans exclure pour autant la possibilité de délimiter les eaux du
différend entre les Parties au moment de la conclusion du compromis était
à la fois, au sujet du golfe, un différend sur la question du condominium et
un différend sur la question de la délimitation. L'histoire en témoigne. La

378

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 726

«délimitation» des espaces maritimes litigieux a toujours été présente
dans les relations entre les Parties, depuis la conclusion de la convention
Cruz-Letona de 1884 non ratifiée, qui contenait une délimitation du golfe,
jusqu’à l'instance devant la Chambre, sans oublier la commission mixte
de délimitation (mai 1980-décembre 1985).

200. Que les questions de «délimitation » fassent partie du différend
entre les Parties concernant la situation juridique des espaces maritimes à
l'intérieur du golfe de Fonseca, comme celle des espaces maritimes dans
l’océan Pacifique au-delà de la ligne de fermeture du golfe, ne peut raison-
nablement être contesté et une interprétation véritable du paragraphe 2 de
l’article 2 du compromis démontre que ce différend-là et nul autre est celui
que les Parties ont soumis au jugement de la Chambre. Dire le contraire
équivaudrait à admettre que, lorsqu'elles ont négocié et conclu le compro-
mis, les Parties ont reformulé l’objet du différend existant entre elles
depuis le début du siècle dans le cas du golfe de Fonseca et depuis environ
1974 dans le cas des espaces maritimes à l’extérieur du golfe. Il n’existe
pas la moindre preuve d’une semblable reformulation dans les éléments
soumis par les Parties à la Chambre, non plus qu'aucune ne se dégage
d’une interprétation du compromis effectuée conformément aux règles
généralement admises d’interprétation des traités.

201. En fait, la pratique des Parties postérieure au compromis de 1986
a confirmé que le champ de leur différend quant à la situation juridique
des espaces maritimes restait inchangé. Les écritures, arguments et
conclusions du Honduras sont éloquents à cet égard. Pour le Honduras, le
paragraphe 2 de l’article 2 du compromis habilite la Chambre à procéder à
des «délimitations» dans les espaces maritimes, sans exclure d’autres
déterminations. Et, en fait, le comportement d'El Salvador lui-même au
cours de l'instance porte témoignage dans le même sens, malgré son rejet
de l'interprétation du Honduras, motivé entre autres par des considéra-
tions «constitutionnelles ». Si l’on analyse minutieusement le comporte-
ment d’El Salvador au cours de l'instance, on constate que le refus d’une
«délimitation» n’est pas confirmé par certaines de ses argumentations et
conclusions. Bien qu'avec des mises en garde et des restrictions, El Salva-
dor a lui aussi traité clans ses exposés et conclusions des aspects « délimi-
tation» du différenc maritime, en particulier à l’intérieur du golfe de
Fonseca. Ce qu’El Salvador a refusé de faire, c'est d'examiner dans le
détail les lignes de délimitation proposées par le Honduras, en se retran-
chant derrière une objection d’«incompétence ». Mais, en fin de compte,
c’est là une situation de procédure prévue par l’article 53 du Statut de la
Cour, dont les dispositions s’appliquent non seulement à la non-compa-
rution, mais aussi aux cas dans lesquels une partie s’abstient de faire valoir
ses moyens. Ainsi, une des conclusions formelles d’El Salvador consiste à
prier la Chambre de dire et juger que la situation juridique des espaces
maritimes à l’intérieur du golfe de Fonseca correspond à la position juri-
dique définie par la Cour de justice centraméricaine dans son arrêt de
1917. Or, dans cet arrêt, rendu dans une affaire à laquelle le Honduras
n’était pas partie, il ne s’agit pas seulement d’une question de condomi-

379
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 727

nium, mais aussi de délimitations maritimes à l’intérieur du golfe (zone
littorale de une lieue marine, zones d'inspection et délimitation Hondu-
ras/ Nicaragua de 1900). Qui plus est, la notion de condominium repose
elle-même sur l'hypothèse qu’il existe une ligne établissant une distinction
entre les espaces maritimes qui sont à l’intérieur du golfe et ceux qui sont à
l'extérieur. Au cours de la procédure, El Salvador a même introduit l’idée
d’une nouvelle ligne, à savoir une ligne séparant les zones du golfe dites
internes et externes. Les zones littorales des îles, y compris des îles «en
litige », sont également très présentes dans l’argumentation d’El Salvador.
Comme le Honduras, El Salvador a donc plaidé sur des questions de déli-
mitation et sur des lignes. Il va de soi que ce comportement ultérieur des
Parties, tel qu’il ressort de l'instance, a lui aussi son importance pour
l'interprétation de l’article 2, paragraphe 2, du compromis. En interpré-
tant cette disposition, la Chambre ne saurait en faire abstraction. El Salva-
dor n’a pas exclu la «délimitation » en vertu du compromis, mais seule-
ment «certaines questions de délimitation» ou la «délimitation dans
certaines zones maritimes ».

202. La déclaration de l’ancien ministre des relations extérieures
d'El Salvador qui a été présentée pour démontrer qu’El Salvador n’avait
pas consenti, lors de la conclusion du compromis, à ce que compétence
soit donnée à la Chambre d’effectuer des « délimitations maritimes» ne
peut être admise corame un élément d'interprétation de l’article 2, para-
graphe 2, du compromis au regard des règles existantes d'interprétation
des traités. Lorsque le compromis a été conclu, ce document n’avait pas
été accepté par le Honduras comme un document se rapportant au
compromis. Pour que la valeur interprétative souhaitée par El Salvador
puisse y être attachée, la déclaration aurait dû au moment de cette conclu-
sion être consignée dans un document ou instrument (par exemple un
instrument plénipotentiaire) et communiquée au Honduras et acceptée
par lui. La Chambre n’a été informée d'aucune procédure de cette sorte. A
cet égard, et de la manière la plus respectueuse, je suis aussi obligé de
rappeler ici la jurisprudence de la Cour sur les déclarations de ministres
des parties à une affaire (C.I.J. Recueil 1986, p. 43, par. 70).

203. Je dois avouer qu’il m’est difficile de suivre la conclusion que tire
la Chambre de l’explication donnée par le Honduras du choix fait par les
Parties de la formule utilisée à l’article 2, paragraphe 2, du compromis,
conclusion qui suit de près l’explication salvadorienne. Pour uneinterpré-
tation de la disposition susmentionnée, la seule chose que l’on puisse rete-
nir de cette explication est que la formule est reprise presque mot pour
mot du traité de paix de 1980, en vertu duquel le différend existant entre
les Parties au sujet des «espaces maritimes» comprenait la «délimita-
tion», ainsi que d’autres déterminations, et rien d’autre. Pour trancher le
différend d’interprétation entre les Parties, ce qui importe c’est exclusive-
mentla mesure de leur consentement à déférer la compétence à la Cour tel
qu'il s'exprime à l'article 2, paragraphe 2, du compromis. Les motivations du
choix de la formule sont étrangères à l'interprétation, sauf peut-être en
tant que «moyens complémentaires » liés aux circonstances de son adop-

380

 
DIFFEREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 728

tion. Elles sont, en tout cas, des éléments subjectifs distincts du texte
même du compromis. Il semble que la méthode suivie à cet égard par la
Chambre dans son arrêt se fonde sur des raisonnements de la Cour
concernant la détermination de la mesure du consentement à sa juridic-
tion dans le cas de cléclarations faites conformément au paragraphe 2 de
l’article 36 du Statut. Mais la Chambre n’est pas censée déterminer, dans
le cas d’espèce, le champ de la coïncidence des consentements donnés par
les Parties dans des instruments unilatéraux séparés. Elle doit simplement
interpréter une disposition d’un traité, à savoir le compromis, ce qui ne lui
permet pas de considérer séparément le consentement donné par chaque
Partie au compromis ou d’opposer le consentement d’une Partie au
consentement de l’autre. Les deux consentements, tels qu'ils s’expriment
dans le texte du compromis, forment une seule et même unité aux fins de
linterprétation. C’est cette rencontre des volontés qui seule compte en
l'espèce. Si le processus d'interprétation révèle que, telle qu’elle s’est
exprimée, cette rencontre des volontés n’est pas claire ou conduit à des
résultats déraisonnables (par exemple l’exclusion totale d’un aspect
essentiel de la position de l’une des Parties), le recours est alors possible
aux «moyens complémentaires» d’interprétation des traités, ce qui en
l'espèce conduirait à examiner les circonstances conduisant à la conclu-
sion du compromis et, en conséquence, les articles 31 et 32 du traité de
paix. Des explications à posteriori ne peuvent être substituées aux inten-
tions des Parties, telles qu’elles se sont exprimées dans le texte du compro-
mis au moment de sa conclusion en 1986. J’ai déjà dit que la «délimi-
tation» des espaces maritimes faisait partie du «différend» existant
à ce moment-là et que la formule «déterminer la situation juridique des
espaces maritimes », prise en soi ainsi que dans le contexte du compro-
mis et à la lumière de l’objet et du but de celui-ci, n’interdisait pas à la
Chambre de procéder à une délimitation des espaces maritimes concernés.

204. A cet égard, il vaut la peine aussi de rappeler que le fait que le traité
à interpréter est, en l’espèce, un «compromis » ne change en rien les règles
d'interprétation à appliquer, qui demeurent les mêmes que dans le cas de
tout autre type de traité. Il a été décidé à la conférence des Nations Unies
sur le droit des traités que, aux fins d'interprétation, aucune distinction ne
devait être faite sur la base des diverses classifications possibles de traités,
à la seule exception des règles additionnelles applicables aux «traités
multilingues » (article 33 de la convention de Vienne). Les compromis ne
font pas exception, comme la Cour l’a récemment confirmé dans son arrêt
du 12 novembre 1991 rendu en l’affaire relative à la Sentence arbitrale du
31 juillet 1989 (Guinée-Bissau c. Sénégal) (C.LJ. Recueil 1991, p. 69-70,
par. 48). Certaines théories anciennes selon lesquelles les instruments
conventionnels prévoyant la compétence de tribunaux internationaux
devaient faire l’objet d’une interprétation «restrictive » ne correspondent
pas aux règles actuelles d’interprétation des traités. Ces théories ont été
délibérément laissées de côté lorsque les règles d’interprétation des traités
ont été codifiées par la convention de Vienne. L'interprétation restrictive
n’est plus de règle à priori pour l'interprétation de ce type d’instrument

381
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 729

conventionnel. Le sujet du traité en tant que tel n’est pas un élément pris
en considération par la règle générale d’interprétation des traités. Je ne
vois donc aucune raison pour essayer d’établir une quelconque relation
entre l’exercice d'interprétation de l’article 2, paragraphe 2, du compro-
mis et le principe de la compétence consensuelle de la Cour. Ce dernier
principe n’est pas censé devoir être mis dans le creuset pour parvenir à une
interprétation juridiquement valable de cette disposition du compromis.
Raisonner autrement, comme la Chambre le fait dans les motifs de son
arrêt, constitue une pétition de principe à l’égard de la question d’inter-
prétation en cause. Aucune réponse ne lui est apportée. En fait, de
manière tout à fait injustifiée à mon avis, l’arrêt amalgame les efforts faits
par les Parties afin de trouver une «formule neutre» pour surmonter des
problèmes constitutionnels et la question tout à fait différente des inten-
tions, ou de la commune intention, qui les a conduites à adopter la formule
du paragraphe 2, de l’article 2, du compromis, dont le sens devrait être
déterminé par voie d'interprétation conformément aux règles actuelle-
ment en vigueur d'interprétation des traités.

205. Je signale ce qui précède, entre autres raisons, parce que dans son
arrêt la Chambre rejette une demande du Honduras fondée sur le principe
de leffet utile, au motif apparemment qu’en interprétant un texte de
cette nature (c’est là vraisemblablement une référence au compromis) la
Chambre doit avant tout prendre en considération non pas la preuve des
intentions générales des Parties en rapport avec le différend, mais le con-
sentement mutuel tel qu’il s'exprime dans les «termes» du compromis. J’ai
déjà expliqué le sens des expressions utilisées à l’article 2 du compromis.
Il suffit donc ici de rappeler que dans la mesure où la maxime ut res magis
valeat quam pereat est expression d’une règle générale d’interprétation,
elle est incorporée, comme l'indique la Commission du droit internatio-
nal, au paragraphe 1 de l’article 31 de la convention de Vienne, qui stipule
qu’un traité doit être interprété de bonne foi suivant le sens ordinaire à
attribuer aux termes dans leur contexte et à la lumière de l'objet et du but du
traité (publication des Nations Unies, numéro de vente: F.70.V.5, p. 42,
par. 6). Dans ces limites, la demande du Honduras correspond à une posi-
tion juridique parfaitement valable lorsqu'il s’agit de l’interprétation de
bonne foi du paragraphe 2 de l’article 2 du compromis, en particulier
lorsque aucun élément de preuve n’a été soumis à la Chambre selon lequel
l’« objet » du différend entre les Parties existant avant le 24 mai 1986 aurait
été modifié par le compromis et ne se dégage ni du texte, ni du contexte, ni
de l’objet et du but de cet instrument.

206. Il est réellement difficile de comprendre le peu d’attention que la
Chambre a porté dans l’arrêt, au sujet de cette divergence d’interpréta-
tion, au texte du cornpromis dans son ensemble et au traité de paix en tant
que partie de son «contexte». Le contexte ne saurait se réduire au seul
article 2 du compromis. La déclaration pure et simple contenue au para-
graphe 374 de l'arrêt, selon laquelle l'interprétation donnée par la majo-
rité des membres de la Chambre des mots «déterminer la situation
juridique» est également confirmée lorsque ces mots sont pris dans le

382

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 730

«contexte plus large», d’abord du compromis dans son ensemble et
ensuite du traité général de paix de 1980 auquel le compromis renvoie, ne
saurait remplacer une explication raisonnée. Encore moins lorsque, pour
étayer sa propre interprétation, la Chambre elle-même se réfère aux
termes généralement ou communément utilisés pour exprimer l’idée qu’il
s’agit d’une « délimitation ». Dans la pratique des traités, on trouve toute
une variété de termes et l’interprétation de la Chambre, comme je l’ai dit
précédemment, n’est pas dépendante d’un «sens particulier» à donner
aux termes de l’article 2, paragraphe 2, du compromis, étant donné que le
«sens ordinaire » de « déterminer la situation juridique des espaces mari-
times» renferme aussi l’idée d’« effectuer une délimitation des espaces
maritimes concernés ». Tout cela vaut aussi mutatis mutandis pour le peu
de cas fait de l’«objet et [du] but» du compromis, instrument rédigé en
exécution de l’article 32 du traité de paix. Une interprétation qui laisse de
côté, à toutes fins utiles, l’«objet et [le] but » de l'instrument contenant les
termes ou expressioris à interpréter n’est pas une interprétation conforme
à la règle générale d'interprétation des traités en vigueur (article 31 de la
convention de Vienne).

207. A la lumière de ce qui précède, je rejette la conclusion d’El Salva-
dor selon laquelle la formule utilisée dans le texte du compromis («que
determine la situaciôn juridica de los espacios maritimos») prive la
Chambre de toute compétence pour effectuer une «delimitacién » dans les
espaces maritimes en question. La Chambre était habilitée à ce faire par
l’article 2, paragraphe 2, du compromis, du point de vue du champ de sa
compétence. Elle ne devait cependant pas exercer sa compétence de déli-
miter parce que, comme il est dit aux paragraphes 184 à 186 ci-dessus, le
différend d'interprétation était devenu «sans objet» à la suite des déci-
sions de la Chambre consignées aux alinéas 1 et 3 du paragraphe 432 de
l'arrêt. C’est donc avec le plus grand regret que je me déclare en désaccord
avec la décision prise à la majorité des membres de la Chambre sur
l’objection d’incompétence opposée par El Salvador, ainsi qu’avec la
façon dont la question a été traitée dans l’arrêt.

C. La question des effets de l'arrêt à l'égard
de l'Etat intervenant

208. Je souscris à la conclusion contenue dans l’arrêt selon laquelle
«dans les circonstances de l'espèce, le présent arrêt n’a pas autorité de la
chose jugée à l'égard du Nicaragua» (motifs, par. 424). Cependant, reste
la question des effets de l’arrêt, autres que celui de la res judicata(article 59
du Statut), à l’égaré. d’un Etat non partie intervenant en vertu de l’ar-
ticle 62 du Statut. A cet égard, je partage l’opinion exprimée par le Vice-
Président de la Cour, M. Oda, dans sa déclaration jointe à l’arrêt. Ma posi-
tion repose sur le fait que je ne puis, par principe, concevoir des droits sans
obligations ainsi que sur l’économie générale de l’institution de l’inter-
vention prévue par les articles 62 et 63 du Statut de la Cour. Ainsi, une
intervention faite en vertu de l’article 63 est une intervention d’un

383
DIFFEREND (EL SALVADOR/HONDURAS) (OP. IND. TORRES BERNARDEZ) 731

Etat non partie et néanmoins l'Etat intervenant est soumis à l’obligation
énoncée dans cet article. Je crois que, mutatis mutandis, une obligation
de cette sorte existe également à la charge d’un Etat non partie qui inter-
vient en vertu de l'article 62, bien que cet article ne le prévoie pas
expressément. La lecture que j'ai faite des travaux préparatoires du Statut
de 1920 de la Cour permanente de Justice internationale ainsi que les
observations du Gouvernement britannique signées par l’agent britan-
nique, Cecil J. B. Hurst, concernant la demande originelle d’intervention
du Gouvernement de la Pologne en l'affaire du Vapeur Wimbledon en vertu
de l’article 62 (C.P.J.I. série C n° 3, vol. I, p. 105-108), ne démentent
pas mais confirment plutôt la conclusion ci-dessus.

(Signé) Santiago TORRES BERNARDEZ.

384

 
